Exhibit 10.1

CONFIDENTIAL

UNITED STATES LICENSE AND COLLABORATION AGREEMENT

by and between

TRANSCEPT PHARMACEUTICALS, INC.

and

PURDUE PHARMACEUTICAL PRODUCTS L.P.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE

ARTICLE 1

  DEFINITIONS    1

1.1  

  “1934 Act”    1

1.2  

  “AB-Rated Product”    1

1.3  

  “Acquisition”    1

1.4  

  “Active Ingredient”    2

1.5  

  “Affiliate”    2

1.6  

  “Alliance Managers”    2

1.7  

  “ANDA”    2

1.8  

  “Applicable Law”    2

1.9  

  “Authorized Generic”    2

1.10

  “Bankrupt Party”    3

1.11

  “BBU”    3

1.12

  “Business Day”    3

1.13

  “Claim”    3

1.14

  “Collaboration”    3

1.15

  “Commercialization”    3

1.16

  “Commercially Reasonable Efforts”    3

1.17

  “Confidential Information”    3

1.18

  “Control”    3

1.19

  “Co-Promotion Commencement Date”    4

1.20

  “Co-Promotion Material Breach”    4

1.21

  “Co-Promotion Right”    4

1.22

  “Co-Promotion Term”    4

1.23

  “Detail” or “Detailing”    4

1.24

  “Development”    4

1.25

  “Existing Confidentiality Agreement”    4

1.26

  “FDA”    4

1.27

  “FD&C Act”    4

1.28

  “Federal Arbitration Act”    4

1.29

  “First Commercial Sale”    4

1.30

  “GAAP”    4

1.31

  “Generic Product”    4

1.32

  “Governmental Authority”    5

1.33

  “IND”    5

1.34

  “Indemnified Party”    5

1.35

  “Indemnifying Party”    5

1.36

  “Information”    5

1.37

  “Insomnia”    5

1.38

  “JAMS Rules”    5

1.39

  “Joint Invention”    5

1.40

  “Joint Patent”    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

1.41

  “JCC”    5

1.42

  “JDC”    5

1.43

  “Losses”    6

1.44

  “Marketing Plan”    6

1.45

  “Marketplace Change”    6

1.46

  “NDA”    6

1.47

  “Net Sales”    7

1.48

  “Net Sales Deductions”    8

1.49

  “OIG”    8

1.50

  “Orange Book”    8

1.51

  “Orange Book Listing”    8

1.52

  “[***]”    8

1.53

  “PDE”    8

1.54

  “Phase 4 Clinical Trial”    8

1.55

  “PhRMA Code”    9

1.56

  “Post-Generic Launch Period”    9

1.57

  “Pre-Generic Launch Period”    9

1.58

  “Primary Detail”    9

1.59

  “Product”    9

1.60

  “Product Infringement”    9

1.61

  “Product Launch”    9

1.62

  “[***]”    9

1.63

  “Promote”    9

1.64

  “Promotional Materials”    9

1.65

  “[***]”    9

1.66

  “Prosecuting Party”    10

1.67

  “Psychiatric Net Sales”    10

1.68

  “Psychiatric Sales Ratio”    10

1.69

  “Psychiatrist”    10

1.70

  “Psychiatrist Co-Promotion Option”    10

1.71

  “Psychiatrist Co-Promotion Option Period”    10

1.72

  “Psychiatrist Promotional Materials”    10

1.73

  “Publication”    10

1.74

  “Purdue CIA”    10

1.75

  “[***]”    10

1.76

  “Purdue Indemnitees”    10

1.77

  “Purdue Know-How”    10

1.78

  “Purdue Notice”    10

1.79

  “Purdue Patents”    10

1.80

  “Purdue PDE Commitment”    11

1.81

  “Purdue PDE Commitment Term”    11

1.82

  “Purdue PDE Cost”    11

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

1.83  

  “Purdue Response Notice”    11

1.84  

  “Purdue Technology”    11

1.85  

  “Purdue Trademarks”    11

1.86  

  “PV Agreement”    11

1.87  

  “Regulatory Approval”    11

1.88  

  “Regulatory Authority”    11

1.89  

  “Regulatory Materials”    12

1.90  

  “REMS”    12

1.91  

  “Sales Force”    12

1.92  

  “Sales Quarter”    12

1.93  

  “Sales Year”    12

1.94  

  “Sample Authorization”    12

1.95  

  “Sample Cost”    12

1.96  

  “SEC”    12

1.97  

  “Secondary Detail”    12

1.98  

  “Selling Party”    12

1.99  

  “[***]”    12

1.100

  “Sole Inventions”    13

1.101

  “Specialty Group Physicians”    13

1.102

  “Standstill Period”    13

1.103

  “Term”    13

1.104

  “Tertiary Detail”    13

1.105

  “Third Party”    13

1.106

  “Transcept Acquisition Notice”    13

1.107

  “Transcept Assigned Domain Names”    13

1.108

  “Transcept Assigned Trademarks”    13

1.109

  “Transcept Exclusive Patents”    14

1.110

  “Transcept Indemnitees”    14

1.111

  “Transcept Know-How”    14

1.112

  “Transcept Licensed Trademarks”    14

1.113

  “Transcept Minimum PDEs”    14

1.114

  “Transcept Patents”    14

1.115

  “Transcept PDE Cost”    15

1.116

  “Transcept Target PDEs”    15

1.117

  “Transcept Technology”    15

1.118

  “Transcept Territory”    15

1.119

  “Transcept Trademarks”    15

1.120

  “U.S. Affiliates”    15

1.121

  “U.S. Territory”    15

1.122

  “Voucher Cost”    15

ARTICLE 2

  LICENSES    15

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

2.1  

  Rights to Purdue.    15

2.2  

  Licenses to Transcept.    16

2.3  

  No Other Licenses    17

2.4  

  Sublicense Agreements    17

2.5  

  Third Party Agreements    18

2.6  

  Mutual Exclusivity    18

ARTICLE 3

  GOVERNANCE    19

3.1  

  Joint Commercialization Committee    19

3.2  

  Meetings of the JCC    19

3.3  

  Responsibilities of the JCC    20

3.4  

  Areas Outside the JCC’s Authority    20

3.5  

  JCC Decisions    20

3.6  

  Joint Development Committee    21

3.7  

  Meetings of the JDC    21

3.8  

  Responsibilities of the JDC    21

3.9  

  Areas Outside the JDC’s Authority    21

3.10

  JDC Decisions    22

3.11

  Subcommittees    23

3.12

  Alliance Manager    23

ARTICLE 4

  DEVELOPMENT; REGULATORY    23

4.1  

  Development    23

4.2  

  Regulatory Matters    24

4.3  

  Rights of Reference to Regulatory Materials; Use of Clinical Data    25

4.4  

  Adverse Event Reporting and Safety Data Exchange    26

4.5  

  Communications with Regulatory Authorities    26

4.6  

  Regulatory Inspection or Audit    27

4.7  

  Product Withdrawals and Recalls    27

ARTICLE 5

  COMMERCIALIZATION; MANUFACTURING    27

5.1  

  General; Formation of BBU    27

5.2  

  Marketing Plan    28

5.3  

  Commercialization by Purdue    28

5.4  

  Commercialization Reports    32

5.5  

  Purdue Records and Audits    33

5.6  

  Authorized Generic    33

5.7  

  Cross-Territory Sales    34

5.8  

  Manufacture and Supply of Product    34

ARTICLE 6

  TRANSCEPT CO-PROMOTION RIGHT    35

6.1  

  Psychiatrist Co-Promotion Option    35

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

6.2  

  Option Period; Option Exercise    36

6.3  

  Termination of Psychiatrist Co-Promotion Option    36

6.4  

  [***]    36

6.5  

  Purdue Detailing to Psychiatrists    38

6.6  

  Grant of Co-Promotion Right    38

6.7  

  Co-Promotion Term    38

6.8  

  Promotion to Non-Psychiatrists    39

6.9  

  Marketing Plan; Management    39

6.10

  Promotion of Products by Purdue    39

6.11

  Promotion of Product by Transcept    40

6.12

  Sales Force    43

6.13

  Compliance    44

6.14

  No Sales or Distribution; Returns    45

6.15

  Sample Authorizations    45

6.16

  Expenses    45

6.17

  Information Exchange; PV Agreement    45

6.18

  Transcept Records and Audits    46

6.19

  Transcept Reports    46

6.20

  Termination of Co-Promotion Right    46

6.21

  Effects of Termination of Co-Promotion Right    47

ARTICLE 7

  FINANCIALS    48

7.1  

  License Fee    48

7.2  

  Milestone Payments    48

7.3  

  Super Royalty Payments    49

7.4  

  Royalties    49

7.5  

  Royalty Adjustments    50

7.6  

  Co-Promotion Royalties    52

7.7  

  Royalty Payments and Reports    52

7.8  

  Taxes    53

7.9  

  Late Payments    53

7.10

  Records; Audits    53

ARTICLE 8

  INTELLECTUAL PROPERTY    53

8.1  

  Ownership of Inventions    53

8.2  

  Disclosure of Inventions    54

8.3  

  Prosecution of Patents    54

8.4  

  Enforcement of Transcept Patents    55

8.5  

  Patent Marking    57

8.6  

  Trademarks    57

8.7  

  Promotional Materials    58

8.8  

  Regulatory Data Protection    60

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

8.9  

  Infringement of Third Party IP    60

8.10

  Discussion of IP-Related Matters    60

8.11

  The CREATE Act    61 ARTICLE 9   REPRESENTATIONS, WARRANTIES AND COVENANTS   
61

9.1  

  Mutual Representations and Warranties    61

9.2  

  Transcept Technology    62

9.3  

  Transcept Trademark Representations and Warranties    63

9.4  

  Compliance with Law    64

9.5  

  Representations regarding Debarment and Compliance    64

9.6  

  Exclusion Screening    64

9.7  

  Covenants regarding Purdue CIA Requirements    65

9.8  

  Regulatory Matters    66

9.9  

  Co-Promotion Covenant of Purdue    66

9.10

  No Broker    67

9.11

  Material Contracts    67

9.12

  Disclaimer    67

9.13

  No Other Representations or Warranties    67

ARTICLE 10

  INDEMNIFICATION    67

10.1

  Indemnification by Transcept    68

10.2

  Indemnification by Purdue    68

10.3

  Indemnification Procedures    68

10.4

  Product Liability and Related Claims    69

10.5

  Limitation of Liability    69

10.6

  Insurance    70

ARTICLE 11

  CONFIDENTIALITY    71

11.1

  Confidentiality    71

11.2

  Authorized Disclosure    72

11.3

  Publicity; Terms of Agreement    72

11.4

  Publications    73

11.5

  Clinical Trial Registries    73

ARTICLE 12

  TERM AND TERMINATION    74

12.1

  Term    74

12.2

  Termination by Purdue at Will    74

12.3

  Termination by Either Party for Cause    74

12.4

  Termination for Patent Challenge    76

12.5

  Termination Upon Bankruptcy    76

12.6

  Effect of Termination of the Agreement    76

12.7

  Accrued Liabilities; Other Remedies    79

 

-vi-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

         PAGE

12.8  

  Rights in Bankruptcy    79

12.9  

  Survival    79

ARTICLE 13

  DISPUTE RESOLUTION    79

13.1  

  Disputes    79

13.2  

  Arbitration    80

13.3  

  Arbitrator    80

13.4  

  Decision    80

13.5  

  Award    80

13.6  

  Costs    81

13.7  

  Injunctive Relief    81

13.8  

  Confidentiality    81

13.9  

  Survivability    81

13.10

  Patent and Trademark Disputes    81

13.11

  Certain IP Disputes    82

ARTICLE 14

  MISCELLANEOUS    82

14.1  

  Entire Agreement; Amendment    82

14.2  

  Force Majeure    82

14.3  

  Notices    83

14.4  

  No Strict Construction; Headings; Interpretation    83

14.5  

  Assignment    84

14.6  

  Standstill    84

14.7  

  [***]    86

14.8  

  Records Retention    87

14.9  

  Governing Law    87

14.10

  No Solicitation    87

14.11

  No Third Party Beneficiaries    88

14.12

  Performance by Affiliates    88

14.13

  Further Assurances and Actions    88

14.14

  Compliance with Applicable Law    89

14.15

  Severability    89

14.16

  No Waiver    89

14.17

  Independent Contractors    89

14.18

  Counterparts    89

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

-vii-



--------------------------------------------------------------------------------

CONFIDENTIAL

UNITED STATES LICENSE AND COLLABORATION AGREEMENT

THIS UNITED STATES LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is
entered into as of the 31st day of July, 2009 (the “Effective Date”) by and
between TRANSCEPT PHARMACEUTICALS, INC., a Delaware corporation having its
principal offices at 1003 W. Cutting Blvd, Suite #110, Pt. Richmond, California
94804 (“Transcept”), and PURDUE PHARMACEUTICAL PRODUCTS L.P., a Delaware limited
partnership having a place of business at One Stamford Forum, 201 Tresser
Boulevard, Stamford, Connecticut 06901-3431 (“Purdue”). Transcept and Purdue are
sometimes referred to herein individually as a “Party” and collectively as the
“Parties”.

RECITALS

Transcept owns certain intellectual property rights relating to a therapeutic
drug candidate known as Intermezzo™ (sublingual zolpidem tartrate tablet),
including related patent applications described herein.

Purdue and Transcept desire to establish a collaboration for the continued
development and commercialization of Intermezzo™ in the United States.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in this
Article 1.

1.1 “1934 Act” means the Securities Exchange Act of 1934, as amended.

1.2 “AB-Rated Product” means “therapeutically equivalent” as set forth in the
Preface to the current edition of the Orange Book, as such requirements may be
amended in the future, as evidenced by the assignment of any ‘A’ rating, such
that one pharmaceutical product that is therapeutically equivalent to another
pharmaceutical product is generally substitutable by the pharmacist for such
other pharmaceutical product when filling a prescription written for such other
pharmaceutical product without having to seek authorization to do so from the
physician writing such prescription.

1.3 “Acquisition” means (a) any consolidation or merger of Transcept with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the capital stock of Transcept immediately prior to
such consolidation, merger or reorganization, represents less than fifty percent
(50%) of the voting power of the surviving entity (or, if the surviving entity
is a wholly owned subsidiary, its parent) immediately after such consolidation,



--------------------------------------------------------------------------------

merger or reorganization; or (b) any transaction or series of related
transactions, as a result of which, an entity or person shall have become,
directly or indirectly, the beneficial owner (within the meaning of Rule 13d-3
under the 1934 Act) of the securities of Transcept representing fifty percent
(50%) or more of Transcept’s voting power; or (c) the consummation of a sale of
all or substantially all of the assets of Transcept in any transaction or series
of related transactions, other than a sale of all or substantially all of the
assets of Transcept to an entity, more than fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of
Transcept in substantially the same proportions as their ownership of Transcept
immediately prior to such sale.

1.4 “Active Ingredient” means, except as provided in the last sentence of this
Section 1.4, zolpidem [***] or mixture of any of the foregoing. For the purposes
of Section 1.31(b)(ii), “Active Ingredient” shall not include [***].

1.5 “Affiliate” means, with respect to a particular Party, any person, firm,
trust, corporation, company, partnership, or other entity or combination thereof
that directly or indirectly controls, is controlled by or is under common
control with such Party. For the purposes of this definition, the word “control”
(including, with correlative meaning, the terms “controlled by” or “under the
common control with”) means (a) ownership of fifty percent (50%) or more,
including ownership by trusts with substantially the same beneficial interest,
of the voting and equity rights of such person, firm, trust, corporation,
company, partnership or other entity or combination thereof, or (b) the power to
direct the management of such person, firm, trust, corporation, company,
partnership, or other entity or combination thereof. For purposes of this
Agreement, “Affiliate” shall not include, in the case of Purdue, The Purdue
Frederick Company, Inc., a New York corporation d/b/a The Purdue Frederick
Company.

1.6 “Alliance Managers” has the meaning set forth in Section 3.12.

1.7 “ANDA” means an Abbreviated New Drug Application, as described in
Section 505(j) of the FD&C Act.

1.8 “Applicable Law” means any and all statutes, ordinances, regulations or
rules of any kind whatsoever and any and all requirements under permits, orders,
decrees, judgments or directives and requirements of applicable Governmental
Authorities, in each case pertaining to any of the activities contemplated by
this Agreement, including any regulations promulgated by any Regulatory
Authority in the U.S. Territory, all as amended from time to time.

1.9 “Authorized Generic” means any product that (a) contains an Active
Ingredient, (b) is marketed or sold by or under license, waiver, covenant or
other actual or effective authorization of, or supplied by or on behalf of
Purdue or any of its U.S. Affiliates or licensees, and (c) is not marketed or
sold under a Transcept Trademark or Purdue Trademark. Authorized Generic shall
not include any Generic Product sold by a Third Party under a limited license,

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

waiver, covenant or other actual or effective authorization from Purdue granted
in connection with the settlement of patent litigation (it being understood that
any such license, waiver, covenant or other actual or effective authorization
shall be subject to any Transcept consent required by the terms of this
Agreement, including Section 8.4(c)).

1.10 “Bankrupt Party” has the meaning set forth in Section 12.8.

1.11 “BBU” has the meaning set forth in Section 5.1.

1.12 “Business Day” means each day of the week excluding Saturday, Sunday or a
day on which banking institutions in New York, New York are closed.

1.13 “Claim” means all investigations, claims, suits, actions, cross-complaints,
demands, rights, requests, arbitrations, mediations, causes of action,
obligations, settlements or orders, whether at law, equity or otherwise, or
whether sounding in tort, contract, equity, strict liability or any statutory or
common law cause of action of any sort.

1.14 “Collaboration” means the collaborative Development and Commercialization
of Products to be undertaken by the Parties pursuant to this Agreement.

1.15 “Commercialization” means the marketing, Promotion, sale, offering for
sale, importation and/or distribution of Products for use in the U.S. Territory,
including activities directed to obtaining pricing or reimbursement approval.
“Commercialize” has a correlative meaning.

1.16 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the reasonable and good faith efforts normally
used by a company in the pharmaceutical industry for a product (regardless of
whether the product is owned by the company or the company has obtained rights
to such product), which is of similar market potential at a similar stage in its
development or product life, which level of effort is at least commensurate with
the level of effort that a Party would devote to its own internally discovered
compounds or products that are of most closely comparable market potential at a
most closely comparable stage in their development or product life, taking into
account regulatory requirements of safety and efficacy, product profile, the
competitiveness of the marketplace, the proprietary position of the product, and
the cost of scaling up a manufacturing process (including facility costs) and
the market potential of the applicable product.

1.17 “Confidential Information” means, with respect to a Party, all proprietary
Information of such Party that is disclosed to or accessed by the other Party
under this Agreement.

1.18 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party owns or has a license, right or covenant to such
material, Information, or intellectual property right and has the ability to
grant to the other Party access, a license, or a sublicense right or covenant
(as applicable) to such material, Information, or intellectual property

 

3



--------------------------------------------------------------------------------

right on the terms and conditions set forth herein without violating the terms
of any then-existing agreement or other arrangement with any Third Party.

1.19 “Co-Promotion Commencement Date” shall have the meaning set forth in
Section 6.7.

1.20 “Co-Promotion Material Breach” shall have the meaning set forth in
Section 6.20(b)(ii).

1.21 “Co-Promotion Right” shall have the meaning set forth in Section 6.6.

1.22 “Co-Promotion Term” shall have the meaning set forth in Section 6.7.

1.23 “Detail” or “Detailing” means each separate face-to-face contact by a
professional sales representative with a physician or other professional with
authority to write prescriptions during which time the promotional message
involving a Product is presented and is a topic of discussion. When used as a
verb, “Detail” shall mean to engage in a Detail.

1.24 “Development” means all activities that relate to obtaining, maintaining or
expanding Regulatory Approval of Product. This includes (a) research,
preclinical testing, toxicology, formulation and clinical studies of Product;
(b) preparation, submission, review, and development of data or information for
the purpose of submission to a Governmental Authority to obtain, maintain and/or
expand Regulatory Approval of Product; and (c) post-Regulatory Approval product
support for Product (including laboratory and clinical efforts directed toward
the further understanding of the safety and efficacy of Product). “Develop” and
“Developed” have correlative meanings.

1.25 “Existing Confidentiality Agreement” means the Confidentiality Agreement
entered into by Purdue Pharma L.P. and Transcept, dated August 13, 2008.

1.26 “FDA” means the United States Food and Drug Administration or its
successor.

1.27 “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act.

1.28 “Federal Arbitration Act” has the meaning set forth in Section 13.2.

1.29 “First Commercial Sale” means, with respect to a Product, the initial
shipping of commercial quantities of a Product to wholesalers in the U.S.
Territory after Regulatory Approval of such Product has been obtained as a, or
for, commercial sale to a Third Party, excluding any shipping for Sample
Authorizations or shipping for research, test marketing, clinical trial
purposes, compassionate or other similar use or for warehousing or staging in
advance of release of the Product for commercial sale.

1.30 “GAAP” has the meaning set forth in Section 1.47.

1.31 “Generic Product” means any product that (a) is marketed or sold without
any license, waiver, covenant or other actual or effective authorization of, and
not supplied by or on

 

4



--------------------------------------------------------------------------------

behalf of, Purdue or any of its Affiliates or licensees and (b) [***] is
approved under an ANDA as an AB-Rated Product with respect to a Product [***].
Notwithstanding the foregoing, a Generic Product shall not include (x) any
Authorized Generic, or (y) any Generic Product sold by a Third Party under a
limited license, waiver, covenant or other actual or effective authorization
from Purdue granted in connection with the settlement of patent litigation (it
being understood that any such license, waiver, covenant or other actual or
effective authorization shall be subject to any Transcept consent required by
the terms of this Agreement, including Section 8.4(c)).

1.32 “Governmental Authority” means any multi-national, federal, state, county,
local, municipal or other government authority or self regulating organization
of any nature (including any governmental division, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal),
including the SEC and The NASDAQ Stock Market, Inc.

1.33 “IND” means an Investigational New Drug Application, as defined in the FD&C
Act.

1.34 “Indemnified Party” has the meaning set forth in Section 10.3.

1.35 “Indemnifying Party” has the meaning set forth in Section 10.3.

1.36 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, inventions, developments,
specifications, formulations, formulae, software, algorithms, marketing reports,
expertise, stability, technology, data including pharmacological, biological,
chemical, biochemical, toxicological, and clinical test data, analytical and
quality control data, stability data, studies and procedures.

1.37 “Insomnia” means [***].

1.38 “JAMS Rules” has the meaning set forth in Section 13.2.

1.39 “Joint Invention” has the meaning set forth in Section 8.1.

1.40 “Joint Patent” has the meaning set forth in Section 8.3(b).

1.41 “JCC” means the joint commercialization committee formed by the Parties as
described in Section 3.1.

1.42 “JDC” means the joint development committee formed by the Parties as
described in Section 3.6.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

1.43 “Losses” means (a) all damages (including compensatory damages, monetary
damages, statutory damages, punitive and exemplary damages and any pre-judgment
and post-judgment interest), judgments, or settlements payable to Third Parties;
and (b) all legal expenses (including attorneys’ fees and disbursements, expert
and witness fees, fees and costs associated with any investigations, court costs
and appeal bonds).

1.44 “Marketing Plan” has the meaning set forth in Section 5.2(a).

1.45 “Marketplace Change” means:

(a) Transcept does not receive approval of an NDA for a Product prior to or on
July 31, 2011;

(b) a Third Party receives Regulatory Approval of a product in the U.S.
Territory with “middle of the night awakening” (or functionally equivalent
phrasing) as part of the indication statement in the FDA approved labeling,
between the Effective Date and the date Transcept receives approval of an NDA
for a Product in the U.S. Territory;

(c) a Third Party receives Regulatory Approval in the U.S. Territory for a
product containing an Active Ingredient at a dosage strength of [***], prior to
Transcept’s receipt of approval of an NDA for a Product in the U.S. Territory;

(d) a Governmental Authority prohibits the Commercialization of a Product or
imposes an adverse constraint or adverse restriction that results in or is
reasonably likely to result in a material impairment on the ability of the
Parties to Commercialize a Product;

(e) a serious health or serious safety concern arises with respect to a Product
that results in or is reasonably likely to result in a material impairment on
the ability of the Parties to Commercialize a Product; or

(f) at any time following the date that is [***] after the Effective Date, the
Parties agree or a determination is made [***] that it is not likely that the
Product will [***].

For avoidance of doubt, in the absence of other factors, each of the following
shall not constitute a Marketplace Change: (i) the restriction by a Governmental
Authority on the content of any Promotional Material for a Product, (ii) the
fact that the FDA requires a REMS plan for the Product, or (iii) [***].

1.46 “NDA” means a New Drug Application, as defined in the FD&C Act.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

1.47 “Net Sales” means the amount invoiced or otherwise billed by Purdue or its
U.S. Affiliate or sublicensee (“Selling Party”) for sales or other commercial
disposition of a Product (but excluding any Product in OTC form) to a Third
Party purchaser, less the following (collectively, “Net Sales Deductions”):

(a) discounts, including cash, trade and quantity discounts, price reduction or
incentive programs, Voucher Costs, retroactive price adjustments with respect to
sales of such Product, charge-back payments, distribution fees and sales
commissions to Third Parties, and rebates granted to managed health care
organizations or to federal, state and local governments (or their respective
agencies, purchasers and reimbursers) or to trade customers, including
wholesalers and chain and pharmacy buying groups;

(b) credits or allowances taken upon rejections or returns of Products,
including for recalls or damaged goods;

(c) freight, postage, shipping and insurance charges actually allowed or paid
for delivery of such Product;

(d) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of such Product;

(e) bad debts relating to sales of Products that are actually written off by the
Selling Party; and

(f) taxes, duties or other governmental charges levied on, absorbed or otherwise
imposed on sale of such Product, including value-added taxes, or other
governmental charges otherwise measured by the billing amount, as adjusted for
rebates and refunds, but specifically excluding taxes based on net income of the
Selling Party;

provided that all of the foregoing deductions are calculated in accordance with
then-current generally accepted accounting principles in the Unites States,
consistently applied (“GAAP”) during the applicable calculation period
throughout the Selling Party’s organization.

Notwithstanding the foregoing, if any Product is sold in the form of a
combination product containing one or more active ingredients which are not
Products or sold under a bundled or capitated arrangement with one or more
products which are not Products (“Combination/Bundled Product”), then Net Sales
for such Combination/Bundled Product shall be calculated by multiplying actual
Net Sales of such Combination/Bundled Product by the fraction A/(A+B), where A
is the average amount invoiced or otherwise billed for the Product if sold
separately by the Selling Party in finished form in the U.S. Territory, and B is
the average amount invoiced or otherwise billed for all other active ingredients
or products in finished form in the U.S. Territory. If the Product or the other
active ingredients or products are not sold separately in finished form, then
Net Sales of the Combination/Bundled Product shall be determined by the Parties
in good faith based on the relative fair market value for the Product and each
active ingredient or product, as applicable.

A sale of a Product is deemed to occur upon transfer of risk-of-loss with
respect to the Product.

 

7



--------------------------------------------------------------------------------

For sake of clarity and avoidance of doubt, the transfer of Product by a Selling
Party or one of its U.S. Affiliates to another Affiliate of such Selling Party
or to a sublicensee of such Selling Party for resale shall not be considered a
sale; in such cases, Net Sales shall be determined based on the amount invoiced
or otherwise billed by such Affiliate or sublicensee to an independent Third
Party, less the Net Sales Deductions allowed under this Section 1.47.
Notwithstanding the foregoing, sales of Product by Purdue to a bona fide Third
Party distributor or to a distributor of an Authorized Generic in the U.S.
Territory (whether an Affiliate or Third Party) in an arms length transaction
shall be considered a sale to a Third Party customer and Net Sales shall be
determined based on all amounts invoiced or otherwise billed to, or other
consideration paid by, the distributor, less the Net Sales Deductions allowed
under this Section 1.47.

Any Products used (but not sold for more than nominal consideration) for Sample
Authorizations, Promotional, advertising or humanitarian purposes or used (but
not sold for more than nominal consideration) for clinical or other research
purposes shall not be considered in determining Net Sales hereunder.

Notwithstanding the foregoing, in the event Medicaid or other U.S. Government
sales rebates applicable to a particular sale of Product in the U.S. Territory
result in a reduction in the Net Sales price for such sale to a level that is
equal to or less than [***] of WAC, then such sale shall not be considered part
of Net Sales for the purposes of calculating royalties payable to Transcept
under Sections 7.4, 7.5(a) and 7.6. As used herein, “WAC” means the wholesaler
acquisition cost for the Product for the U.S. Territory.

1.48 “Net Sales Deductions” has the meaning set forth in Section 1.47.

1.49 “OIG” means the United States Department of Health and Human Services
Office of the Inspector General.

1.50 “Orange Book” means the FDA publication entitled “Approved Drug Products
with Therapeutic Equivalence Evaluations” or any replacement thereof established
or approved by the FDA.

1.51 “Orange Book Listing” means the actual listing of an issued Transcept
Exclusive Patent covering the Product in a published version of the Orange Book
available on-line or in hard copy.

1.52 “[***]” has the meaning set forth in [***].

1.53 “PDE” means a primary detail equivalent as reported by either Party’s sales
call reporting system, which shall be equal to any of the following: (a) [***]
Primary [***]; (b) [***] Secondary [***]; or (c) [***] Tertiary [***]. Details
other than Primary Details, Secondary Details and Tertiary Details will have no
effect on any calculation of PDEs.

1.54 “Phase 4 Clinical Trial” means a human clinical trial or other study of a
Product conducted after Regulatory Approval of such Product has been obtained
from an appropriate Regulatory Authority, which trial or study is (a) conducted
voluntarily by a Party to enhance

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

marketing or scientific knowledge of the Product, or (b) conducted due to a
request or requirement of a Regulatory Authority.

1.55 “PhRMA Code” means the Pharmaceutical Research and Manufacturers of America
Code on Interactions with Healthcare Professionals, as amended from time to
time.

1.56 “Post-Generic Launch Period” means any rolling three (3) month period after
the date of launch of the applicable [***].

1.57 “Pre-Generic Launch Period” means the full calendar quarter that
immediately precedes the date of launch of the applicable [***].

1.58 “Primary Detail” means a Detail involving a full Product presentation in
which at least one Product is presented orally in the first position.

1.59 “Product” means a drug product that contains an Active Ingredient in any
formulation and any dosage strength, including Intermezzo™ and all line
extensions and any over-the-counter (“OTC”) versions thereof. For the avoidance
of doubt, the term Product includes any Authorized Generic.

1.60 “Product Infringement” has the meaning set forth in Section 8.4(a).

1.61 “Product Launch” means the first recordation by Purdue or its U.S.
Affiliate of a PDE for the Product in its sales call reporting system.

1.62 “[***]” means [***].

1.63 “Promote” means those activities, including detailing and distributing
samples of a product, normally undertaken by a pharmaceutical company’s sales
force to implement marketing plans and strategies aimed at encouraging the
appropriate use of a particular prescription pharmaceutical product. When used
as a verb, “Promote” shall mean to engage in such activities. “Promotion” and
“Promotional” have correlative meanings.

1.64 “Promotional Materials” means all training materials and all written,
printed, graphic, electronic, audio or video matter, including journal
advertisements, sales visual aids, leave items, formulary binders, reprints,
direct mail, direct-to-consumer (“DTC”) advertising, Internet postings and
broadcast advertisements, in each case created by Purdue or on its behalf, and
used or intended for use by the Sales Forces in connection with any Promotion of
any Product in the U.S. Territory under this Agreement.

1.65 “[***]” means that [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

1.66 “Prosecuting Party” has the meaning set forth in Section 8.3(b).

1.67 “Psychiatric Net Sales” means, for a given time period, [***] in the U.S.
Territory in such time period. [***].

1.68 “Psychiatric Sales Ratio” means, for a given time period, the ratio of
(a) IMS dollarized Xponent prescription sales of Product to Psychiatrists in the
U.S. Territory during such time period to (b) total IMS dollarized Xponent
prescription sales of Product in the U.S. Territory during such time period, in
each case as reported by IMS or a similar quality market research vendor
mutually agreed by the Parties.

1.69 “Psychiatrist” means (a) any physician included within IMS’ database with a
primary specialty designation of psychiatry; provided that in the event that IMS
ceases to maintain such database, the Parties shall agree on a substantially
equivalent manner of identifying Psychiatrists and (b) any Specialty Group
Physician included pursuant to Section 6.8.

1.70 “Psychiatrist Co-Promotion Option” has the meaning set forth in
Section 6.1.

1.71 “Psychiatrist Co-Promotion Option Period” has the meaning set forth in
Section 6.2.

1.72 “Psychiatrist Promotional Materials” shall have the meaning provided in
Section 8.7(d).

1.73 “Publication” has the meaning set forth in Section 11.4.

1.74 “Purdue CIA” means the Corporate Integrity Agreement effective as of
July 31, 2007 between Purdue Pharma L.P. and OIG.

1.75 “[***]” has the meaning set forth in Section 6.4(b).

1.76 “Purdue Indemnitees” has the meaning set forth in Section 10.1.

1.77 “Purdue Know-How” means all Information (excluding any Purdue Patents or
Joint Inventions) that (a) becomes under the Control of Purdue or Purdue Pharma
L.P. or any U.S. Affiliate after the Effective Date as a result of the
activities of Purdue or Purdue Pharma L.P. or any U.S. Affiliate under this
Agreement ([***]) and (b) is reasonably necessary or useful for the research,
development, manufacture, use, importation or sale of Products.

1.78 “Purdue Notice” has the meaning set forth in Section 4.2(b)

1.79 “Purdue Patents” means (a) all patents and patent applications (excluding
any Joint Patents) that become under the Control of Purdue or Purdue Pharma L.P.
or any U.S.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

Affiliate after the Effective Date and that disclose or claim a Product or the
manufacture, use, or sale of a Product, (b) all substitutions, divisions,
continuations, continuations-in-part (to the extent directed to the subject
matter disclosed in a patent or patent application described in (a)) and
requests for continued examination of any of the foregoing, (c) all patents
arising from or claiming priority to any of the foregoing, and/or (d) all
reissues, renewals, registrations, confirmations, re-examinations, extensions,
and supplementary protection certificates of any of the foregoing, in each case
in the U.S. Territory whether or not such patents are listed in the Orange Book.
In no event shall the Purdue Patents include any patent applications or patents
Controlled by Purdue or Purdue Pharma L.P. or any U.S. Affiliate directed to the
making, using or selling of [***]. For clarity, the Purdue Patents shall not
include the Transcept Patents licensed to Purdue hereunder.

1.80 “Purdue PDE Commitment” has the meaning set forth in Section 5.3(c)(i).

1.81 “Purdue PDE Commitment Term” means the period commencing with Product
Launch and ending upon the earlier of (a) [***] or (b) the date upon which the
first Generic Product is approved in the U.S. Territory if there is a
commercially reasonable expectation (as defined in Section 5.6(b)) of a launch
of a Generic Product in the U.S. Territory by a Third Party within [***] of the
approval date; provided that in the event it is reasonably likely that the first
approved Generic Product will be launched more than [***] from the approval
date, then the Purdue PDE Commitment Term shall end on the date which is [***]
prior to the anticipated launch date.

1.82 “Purdue PDE Cost” means [***] per PDE of Purdue’s sales force responsible
for Detailing Product. Purdue PDE Cost shall be adjusted at the end of each
Sales Year for annual inflation based on the Employment Cost Index for Civilian
Workers published by the U.S. Bureau of Labor.

1.83 “Purdue Response Notice” has the meaning set forth in Section 14.7(a).

1.84 “Purdue Technology” means the Purdue Patents and Purdue Know-How.

1.85 “Purdue Trademarks” has the meaning set forth in Section 8.6(a).

1.86 “PV Agreement” has the meaning set forth in Section 6.17(b).

1.87 “Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of a Product for one or more indications in a
country or regulatory jurisdiction, which may include satisfaction of all
applicable regulatory and notification requirements, but which shall exclude any
pricing and reimbursement approvals.

1.88 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, governmental pricing or reimbursement approval of a Product in
such country or regulatory jurisdiction, including the FDA and the United States
Drug Enforcement Administration or its successor.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

1.89 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, Regulatory Approvals and/or other filings made to
or with a Regulatory Authority that are necessary or reasonably desirable in
order to Develop, manufacture, market, sell or otherwise commercialize a Product
in a particular country or regulatory jurisdiction and all internal contact
reports of agency interactions. Regulatory Materials include INDs and NDAs.

1.90 “REMS” has the meaning set forth in Section 4.2(b).

1.91 “Sales Force” means each Party’s respective sales personnel Promoting
Product in the U.S. Territory including employees of and contract sales
organizations engaged by a Party who are qualified to do so pursuant to the
terms and conditions of this Agreement.

1.92 “Sales Quarter” means the three-month period commencing with the first full
calendar month after Product Launch and each consecutive three (3)-month period
thereafter.

1.93 “Sales Year” means the twelve (12) month period commencing with the first
full calendar month after Product Launch, and each subsequent twelve (12) month
period. The first Sales Year is referred to herein as “Sales Year 1,” the second
Sales Year is referred to herein as “Sales Year 2,” and so on.

1.94 “Sample Authorization” means the distribution to a physician’s office of
(a) a voucher for free Product or (b) free Product packaged as a complimentary
trial for use by patients in the U.S. Territory and in accordance with the
Prescription Drug Marketing Act of 1987, as amended, with or without
presentation of a Primary Detail or Secondary Detail.

1.95 “Sample Cost” means the fully burdened cost of any sample of Product
included in a Sample Authorization falling within the scope of Section 1.94(b).

1.96 “SEC” means the United States Securities and Exchange Commission or any
successor.

1.97 “Secondary Detail” means a Detail involving a Product presentation in which
at least one Product is presented orally in the second position.

1.98 “Selling Party” has the meaning set forth in Section 1.47.

1.99 “[***]” means any [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

[***]:

 

                    [***]                     

   [***]        

[***]

   [***]        

[***]

   [***]        

[***]

   [***]        

[***]

   [***]        

[***]

   [***]        

[***]

   [***]        

1.100 “Sole Inventions” has the meaning set forth in Section 8.1.

1.101 “Specialty Group Physicians” shall have the meaning provided in
Section 6.8.

1.102 “Standstill Period” has the meaning set forth in Section 14.6(b).

1.103 “Term” has the meaning set forth in Section 12.1.

1.104 “Tertiary Detail” means (a) a Detail in which at least one Product is
presented orally in a position other than first or second or (b) a Sample
Authorization not as part of a Primary Detail or Secondary Detail.

1.105 “Third Party” means any legal person, entity or organization other than
Transcept, Purdue or an Affiliate of either Party.

1.106 “Transcept Acquisition Notice” has the meaning set forth in
Section 14.7(a).

1.107 “Transcept Assigned Domain Names” means any domain names containing the
Transcept Assigned Trademarks Controlled by Transcept or otherwise related to
the Product as of the Effective Date. The Transcept Assigned Domain Names shall
be listed on Exhibit C.

1.108 “Transcept Assigned Trademarks” means (a) the mark “INTERMEZZO”, together
with any registrations or applications for registration therefor, in the U.S.
Territory, including U.S. Registration No. 3,327,585, and all other marks
confusingly similar thereto, all

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

variations of such marks, all members of any families of any of the foregoing
marks, all designs and styles used by Transcept in the depiction of the
foregoing marks and any copyrights therein, and all goodwill appurtenant to any
of the foregoing and (b) the mark “INTERMID”, together with any registrations or
applications for registration therefor, in the U.S. Territory, including U.S.
Registration No. 3,327,586, and all other marks confusingly similar thereto, all
variations of such marks, all members of any families of any of the foregoing
marks, all designs and styles used by Transcept in the depiction of the
foregoing marks and any copyrights therein, and all goodwill appurtenant to any
of the foregoing, in each case that are Controlled by Transcept as of the
Effective Date. The Transcept Assigned Trademarks shall be listed on Exhibit C.

1.109 “Transcept Exclusive Patents” means the Transcept Patents identified as
the Transcept Exclusive Patents on Exhibit A hereto.

1.110 “Transcept Indemnitees” has the meaning set forth in Section 10.2.

1.111 “Transcept Know-How” means all Information (excluding any Transcept
Patents or Joint Inventions) that (a) is Controlled as of the Effective Date or
during the Term by Transcept or its Affiliates and (b) relates to a Product
([***]) or researching, developing, methods of manufacturing, using, importing
or selling a Product (including without limitation, all Product-related data).

1.112 “Transcept Licensed Trademarks” means (a) the mark “BIMUCORAL”, including
rights under any registrations or applications therefor in the U.S. Territory,
including US Registration No. 3,310,008 and (b) all other marks confusingly
similar thereto, all other trademarks, service marks and trade dress used by
Transcept in connection with a Product in the U.S. Territory (other than the
Transcept Assigned Trademarks), whether or not registered, all variations of
such marks, all members of any families of any of the foregoing marks, all
designs and styles used by Transcept in the depiction of the foregoing marks and
any copyrights therein, in each case that are Controlled by Transcept as of the
Effective Date or during the Term. The Transcept Licensed Trademarks shall be
listed on Exhibit C.

1.113 “Transcept Minimum PDEs” shall have the meaning set forth in
Section 6.11(a).

1.114 “Transcept Patents” means (a) all patents and patent applications
(excluding Joint Patents) that are Controlled as of the Effective Date or during
the Term by Transcept or its Affiliates and that disclose or claim a Product or
the manufacture, use, or sale of a Product ([***]), (b) all substitutions,
divisions, continuations, continuations-in-part (to the extent directed to the
subject matter disclosed in a patent or patent application described in (a)) and
requests for continued examination of any of the foregoing, (c) all patents
arising from or claiming priority to any of the foregoing, (d) all reissues,
renewals, registrations, confirmations, re-examinations, extensions, and
supplementary protection certificates of any of the foregoing, in each case, in
the U.S. Territory, and in each case, whether or not such patents are listed in
the Orange Book. Solely for purposes of the license granted in
Section 2.1(a)(ii)(B), “Transcept Patents” shall also include any and all
patents and patent applications outside the U.S. Territory that fall within the
scope of subsection (a), (b),

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

(c), or (d) above (including any foreign equivalents of the categories described
therein). As of the Effective Date, the Transcept Patents include the patents
and patent applications set forth on Exhibit A. For clarity, the Transcept
Patents shall not include any Purdue Patents licensed to Transcept hereunder

1.115 “Transcept PDE Cost” means [***] per PDE. Transcept PDE Cost shall be
adjusted at the end of each Sales Year for annual inflation based on the
Employment Cost Index for Civilian Workers published by the U.S. Bureau of
Labor.

1.116 “Transcept Target PDEs” shall have the meaning provided in
Section 6.11(a).

1.117 “Transcept Technology” means the Transcept Patents and Transcept Know-How.

1.118 “Transcept Territory” means the entire world other than the U.S.
Territory, and Canada and Mexico and their respective territories and
possessions, subject to the last sentence of Section 14.1.

1.119 “Transcept Trademarks” means the Transcept Assigned Trademarks and
Transcept Licensed Trademarks.

1.120 “U.S. Affiliates” means Purdue’s Affiliates organized in the U.S.
Territory [***].

1.121 “U.S. Territory” means the United States and all United States territories
and possessions.

1.122 “Voucher Cost” means the amount paid or credited to a Third Party
purchaser of Product as a result of the return of a voucher for free Product
distributed as a Sample Authorization, including amounts for coupons for
lowering the patient’s out-of-pocket costs, the margin to the pharmacy for
dispensing the samples, and the sales recorded for samples dispensed.

ARTICLE 2

LICENSES

2.1 Rights to Purdue.

(a) License under Transcept Technology. Subject to the terms and conditions of
this Agreement, Transcept hereby grants to Purdue an exclusive (even as to
Transcept), royalty-bearing, sublicensable (subject to Section 2.4(a)) license
under:

(i) the Transcept Exclusive Patents for all purposes in the U.S. Territory,
including the purposes set forth in Section 2.1(a)(ii); and

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

(ii) the Transcept Technology and Joint Patents, to (A) develop, use,
distribute, import, Promote, market, sell, and offer for sale Products in the
U.S. Territory, and (B) make and have made Product anywhere in the world for
sale in the U.S. Territory.

For the avoidance of doubt, Transcept shall not grant any right, license or
covenant to any Third Party under the Transcept Exclusive Patents in the U.S.
Territory.

Transcept shall disclose to Purdue any Transcept Technology that has not already
been disclosed to Purdue within thirty (30) days after the Effective Date and on
a reasonably periodic (but not less than quarterly) basis during the Term.

(b) License under Transcept Licensed Trademarks. Subject to the terms and
conditions of this Agreement including the terms set forth in Section 8.6,
Transcept hereby grants to Purdue an exclusive (even as to Transcept),
sublicensable (subject to Section 2.4(a)) license to use the Transcept Licensed
Trademarks solely in connection with the Commercialization of Products in the
U.S. Territory.

(c) Assignment of Transcept Assigned Trademarks. Subject to the terms and
conditions of this Agreement, on the date the approved NDA for the Product is
transferred to Purdue pursuant to Section 4.2(c), Transcept agrees to assign and
hereby assigns to Purdue the Transcept Assigned Trademarks, together with the
goodwill appurtenant thereto, in all respects free and clear of any and all
liens, hypothecations, mortgages, charges, security interests, pledges and other
encumbrances and claims of any nature. On the date the approved NDA for the
Product is transferred to Purdue pursuant to Section 4.2(c), Transcept shall
execute and deliver to Purdue an Assignment of Trademark suitable for
recordation in the United States Patent and Trademark Office (“USPTO”) in the
form attached as Exhibit B hereto, and thereafter shall take all reasonable
actions requested by Purdue to perfect Purdue’s rights in the Transcept Assigned
Trademarks in the U.S. Territory at the expense of Purdue, including the
execution and delivery of any additional documents of assignment. For the
avoidance of doubt, even though Purdue’s and its Affiliates’ right to use the
Transcept Assigned Trademarks in connection with the Products is limited to the
U.S. Territory, unless otherwise agreed in writing by Transcept and Purdue or
its Affiliates and except as set forth in Section 2.2(d), Transcept shall not
use the Transcept Assigned Trademark INTERMEZZO™ anywhere in the world.

(d) Assignment of Transcept Assigned Domain Names. Subject to the terms and
conditions of this Agreement, on the Effective Date, Transcept agrees to assign
and hereby assigns to Purdue the Transcept Assigned Domain Names, and thereafter
shall take all reasonable actions requested by Purdue to perfect its rights in
the Transcept Assigned Domain Names.

2.2 Licenses to Transcept.

(a) Research License Under Purdue Technology. Subject to the terms and
conditions of this Agreement, Purdue hereby grants to Transcept a non-exclusive,
royalty-free, sublicensable (subject to Section 2.4(b)) license under the Purdue
Technology solely to the extent necessary to (i) conduct those responsibilities
assigned to Transcept under this Agreement and

 

16



--------------------------------------------------------------------------------

(ii) to conduct research, Development and manufacturing activities in the U.S.
Territory solely in support of the Regulatory Approval of Products in the
Transcept Territory.

(b) Commercial License Under Purdue Technology. Upon written request of
Transcept, Purdue agrees to negotiate in good faith the terms of a non-exclusive
or exclusive (as mutually agreed by the Parties), royalty-bearing license to
Transcept under the Purdue Technology (and any other Purdue intellectual
property mutually agreed by the Parties) solely to: (i) use, distribute, import,
Promote, market, sell, and offer for sale Products in the Transcept Territory;
and (ii) make and have made Products in a territory (as mutually agreed by the
Parties) for sale in the Transcept Territory. Any license mutually agreed to by
the Parties shall contain commercially reasonable terms and include a royalty
payable by Transcept to Purdue on net sales of Products that incorporate or are
covered by Purdue Technology; provided however that any license agreed to by the
Parties under this Section shall be royalty-free with respect to Purdue Know-How
developed by Purdue in the performance of [***] that relates to Product or its
manufacture or use either (A) in the form and formulation that is the subject of
the NDA for the Product in the U.S. Territory as of the Effective Date or
(B) [***].

(c) License Under Transcept Technology. Subject to the terms and conditions of
this Agreement, Purdue hereby grants to Transcept, (i) a non-exclusive,
royalty-free, sublicensable (subject to Section 2.4(b)), license under the
Transcept Technology solely to the extent necessary to conduct those
responsibilities assigned to Transcept under this Agreement and (ii) an
exclusive (even as to Purdue), royalty-free, sublicensable (subject to
Section 2.4(b)), license under the Transcept Technology to conduct research,
Development, and manufacturing activities in the U.S. Territory solely in
support of the Regulatory Approval or commercialization of Products in the
Transcept Territory.

(d) Transcept Assigned Trademarks. Subject to the terms and conditions of this
Agreement, during the Term, Purdue hereby grants to Transcept a non-exclusive,
royalty-free sublicensable license in the U.S. Territory to use the Transcept
Assigned Trademarks solely for the purpose of carrying out Transcept’s rights
and obligations under this Agreement. All rights arising from the use by
Transcept of the Transcept Assigned Trademarks in the U.S. Territory during the
Term shall inure to Purdue’s benefit.

2.3 No Other Licenses. Neither Party grants to the other Party any rights,
licenses or covenants in or to any intellectual property, whether by
implication, estoppel, or otherwise, other than the license rights that are
expressly granted under this Agreement.

2.4 Sublicense Agreements.

(a) Sublicensing by Purdue. The licenses granted by Transcept to Purdue in
Section 2.1 may be sublicensed by Purdue to: (i) any U.S. Affiliate of Purdue
without any requirement of consent, provided that such sublicense to a U.S.
Affiliate of Purdue shall immediately terminate if and when such party ceases to
be a U.S. Affiliate of Purdue or (ii) any Third Party or other Affiliate only
with the prior written consent of Transcept, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

Purdue may grant a sublicense to any Third Party or Affiliate without any
requirement of consent in order for the Third Party or Affiliate to perform
manufacturing, distribution or Authorized Generic activities under this
Agreement or to any Third Party contract sales organization, subject to
Section 5.3(c)(ii) and any applicable requirements or restrictions imposed by
Section 5.8. Any sublicense under the licenses granted by Transcept to Purdue in
Section 2.1 shall be consistent with the terms of this Agreement and shall
include confidentiality and non-use obligations no less stringent than those set
forth in Article 11.

(b) Sublicensing by Transcept. The licenses granted by Purdue to Transcept in
Section 2.2(a) and 2.2(c)(i) may be sublicensed by Transcept to Transcept’s
Affiliates or to any of Transcept’s subcontractors existing on the Effective
Date or Transcept’s future subcontractors approved by the JCC. The licenses
granted by Purdue to Transcept in Section 2.2(c)(ii) may be freely sublicensed
by Transcept. Any sublicense under the licenses granted by Purdue to Transcept
in Section 2.2(a) and 2.2(c) shall be consistent with the terms of this
Agreement and shall include confidentiality and non-use obligations no less
stringent than those set forth in Article 11.

2.5 Third Party Agreements. Purdue shall be solely responsible for obtaining, at
its sole expense and subject to Section 7.5(e), any agreements with Third
Parties required in order to lawfully perform its manufacturing and
Commercialization responsibilities under this Agreement.

2.6 Mutual Exclusivity. Except for its activities with respect to Product under
this Agreement, Transcept and Purdue each hereby covenants that neither it nor
its Affiliates or U.S. Affiliates, respectively, will, directly or indirectly,
without the other Party’s written consent, such consent not to be unreasonably
withheld, conditioned or delayed:

(a) research, develop or commercialize, or enter into any collaboration or
license agreement, covenant, or similar arrangement with any Third Party in
connection with the research, development, commercialization, marketing,
Promotion, sale, offering for sale, importation and/or distribution of, any
product in the U.S. Territory with [***] approved by the FDA or for which FDA
approval is sought; provided that this Section 2.6(a) applies only during the
period commencing with the Effective Date and continuing during the Term until
[***] in the U.S. Territory; or

(b) commercialize, or enter into any collaboration or license agreement,
covenant, or similar arrangement with any Third Party in connection with the
commercialization, marketing, Promotion, sale, offering for sale, and/or
distribution of, any product [***] in the U.S. Territory; provided that the
restrictive covenants set forth in this Section 2.6(b) will not apply to any
activities of either Party with respect to [***] in the U.S. Territory; and
provided further that this Section 2.6(b) applies only during the period
commencing with the Effective Date and continuing during the Term until the
earlier of [***] after the Effective Date or the date a [***] in the U.S.
Territory. For clarity, this Section 2.6(b) shall not prohibit either Party from
researching or developing or entering into an agreement with any Third Party for
the research, development and/or commercialization of a product [***] so long as
such Party or Third Party does not

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

commercialize, market, Promote, sell, offer for sale or distribute such product
[***] in violation of this Section 2.6(b). As used herein, “[***]” means a drug
that contains no [***] that has been approved by the FDA in any other
application submitted under Section 505(b) of the FD&C Act, and “[***]” means
[***].

Transcept hereby additionally covenants that, except for its activities with
respect to Product under this Agreement, neither Transcept nor its Affiliates
will, directly or indirectly, market, Promote, sell, offer for sale, import
and/or distribute any product containing an Active Ingredient in the U.S.
Territory, and Purdue hereby additionally covenants that (i) neither it nor its
U.S. Affiliates will market, Promote, sell, offer for sale, import and/or
distribute any product containing an Active Ingredient in the U.S. Territory
(other than the form and formulation of Intermezzo™ existing on the Effective
Date or additional forms and formulations of Product approved by the JDC) and
(ii) [***].

ARTICLE 3

GOVERNANCE

3.1 Joint Commercialization Committee. Within five (5) days after the Effective
Date, Transcept and Purdue shall form a joint commercialization committee
(“JCC”) consisting of four (4) representatives from Transcept and four
(4) representatives from Purdue. Each Party may replace its JCC representatives
with another employee of such Party at any time upon prior written notice to the
other Party.

3.2 Meetings of the JCC. Prior to the first anniversary of Product Launch, the
JCC shall meet on at least a monthly basis, and thereafter the JCC shall meet at
least four (4) times every calendar year, in each case unless a particular
meeting is waived by mutual consent. In addition, each Party shall have the
right to call a meeting of the JCC on reasonable notice to the other Party.
Subject to the foregoing, the JCC shall meet on such dates and at such times as
agreed by the JCC and shall meet via teleconference or videoconference or, if
mutually agreed by the Parties, at a location determined by the JCC. Upon prior
written notice to, and approval of, the JCC, each Party may permit visitors to
attend meetings of the JCC, provided that any approved visitor shall be subject
to confidentiality and non-use obligations no less stringent than the terms of
Article 11. Each Party shall be responsible for its own expenses for
participating in the JCC. Meetings of the JCC shall be effective only if at
least one (1) representative of each Party is present or participating, subject
to the following sentence. The Parties acknowledge and agree that Transcept
shall have the right to opt out of its participation in the JCC, which shall
only be effective if done in writing with specific reference to this subsection,
at any time, in which case Purdue shall have the right to make the decisions and
take the actions previously reserved to the JCC, and shall keep Transcept
informed of its plans and activities on at least a semi-annual basis. In the
event Transcept opts out of its participation in the JCC, Transcept shall

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

not have the right to re-join the JCC. In addition, in the event either (a) the
Psychiatrist Co-Promotion Option is terminated pursuant to Section 6.4(a) or
(b) Transcept’s right to Promote Products under the Co-Promotion Right is
terminated pursuant to Section 6.4(b), then neither Transcept nor any acquiror
of or successor to Transcept shall have a right to participate on the JCC
effective as of the date of such termination.

3.3 Responsibilities of the JCC. The JCC shall have the responsibility and
authority to:

(a) Plan, implement, and oversee the Commercialization of Product in the U.S.
Territory, and the manufacturing of Product in support of such activities;

(b) Review the Marketing Plan and any proposed amendments or updates thereto;

(c) Monitor the Commercialization of Product in the U.S. Territory against the
Marketing Plan;

(d) Establish subcommittees pursuant to Section 3.11 on an as-needed basis,
oversee the activities of all subcommittees so established, and address disputes
or disagreements arising in all such subcommittees; and

(e) Perform such other functions as the Parties may agree in writing.

3.4 Areas Outside the JCC’s Authority. The JCC shall not have any authority
other than that expressly set forth in Section 3.3 and, specifically, shall have
no authority to (a) amend or interpret this Agreement, or (b) determine whether
or not a breach of this Agreement has occurred.

3.5 JCC Decisions.

(a) Consensus; Good Faith; Action Without Meeting. The JCC shall decide all
matters by consensus, with each Party having one collective vote. The members of
the JCC shall act in good faith to cooperate with one another and to reach
agreement with respect to issues to be decided by the JCC. Action that may be
taken at a meeting of the JCC also may be taken without a meeting if a written
consent setting forth the action so taken is signed by one (1) duly authorized
representative of each Party.

(b) Failure to Reach Consensus. In the event that the members of the JCC cannot
come to consensus within ten (10) days with respect to any matter over which the
JCC has authority and responsibility, the JCC shall submit the respective
positions of the Parties with respect to such matter for discussion in good
faith by the Alliance Managers. If such Alliance Managers are not able to
mutually agree upon the resolution to such matter within ten (10) days after the
JCC’s submission to them, then the Alliance Managers shall submit the respective
positions of the Parties with respect to such matter to the respective chief
executive officers of Transcept and Purdue for resolution. If such chief
executive officers are not able to mutually agree upon the resolution to such
matter within [***] after submission to them, then,

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

subject to the limitations of Section 3.4, [***] shall have the right to decide
such matter [***] legitimate interest under this Agreement, and except that in
no event can the [***] such matter in a manner that is contrary to the express
terms of this Agreement.

3.6 Joint Development Committee. Within five (5) days after the Effective Date,
Transcept and Purdue shall form a joint development committee (“JDC”) consisting
of four (4) representatives from Transcept and four (4) representatives from
Purdue. Each Party may replace its JDC representatives with another employee of
such Party at any time upon prior written notice to the other Party.

3.7 Meetings of the JDC. The JDC shall meet at least two (2) times every
calendar year, unless otherwise agreed by the Parties, in each case unless a
particular meeting is waived by mutual consent. In addition, each Party shall
have the right to call a meeting of the JDC on reasonable notice to the other
Party. Subject to the foregoing, the JDC shall meet on such dates and at such
times as agreed by the JDC and shall meet via teleconference or videoconference
or, if mutually agreed by the Parties, at a location determined by the JDC. Upon
prior written notice to, and approval of, the JDC, each Party may permit
visitors to attend meetings of the JDC, provided that any approved visitor shall
be subject to confidentiality and non-use obligations no less stringent than the
terms of Article 11. Each Party shall be responsible for its own expenses for
participating in the JDC. Meetings of the JDC shall be effective only if at
least one (1) representative of each Party is present or participating, subject
to the following sentence. The Parties acknowledge and agree that Transcept
shall have the right to opt out of its participation in the JDC, which shall
only be effective if done in writing with specific reference to this subsection,
at any time, in which case the JDC shall dissolve and all matters that
previously fell within the purview of the JDC shall be decided by mutual consent
of the Parties.

3.8 Responsibilities of the JDC. The JDC shall have the responsibility and
authority to:

(a) Plan, implement, and oversee any further Development of Product with respect
to the U.S. Territory;

(b) Discuss and monitor the Development of Product with respect to the Transcept
Territory;

(c) Establish subcommittees pursuant to Section 3.11 on an as-needed basis,
oversee the activities of all subcommittees so established, and address disputes
or disagreements arising in all such subcommittees; and

(d) Perform such other functions as the Parties may agree in writing.

3.9 Areas Outside the JDC’s Authority. The JDC shall not have any authority
other than that expressly set forth in Section 3.8 and, specifically, shall have
no authority to (a) amend

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

or interpret this Agreement, or (b) determine whether or not a breach of this
Agreement has occurred.

3.10 JDC Decisions.

(a) Consensus; Good Faith; Action Without Meeting. The JDC shall decide all
matters by consensus, with each Party having one collective vote. The members of
the JDC shall act in good faith to cooperate with one another and to reach
agreement with respect to issues to be decided by the JDC. Action that may be
taken at a meeting of the JDC also may be taken without a meeting if a written
consent setting forth the action so taken is signed by one (1) duly authorized
representative of each Party.

(b) Failure to Reach Consensus. In the event that the members of the JDC cannot
come to consensus within ten (10) days with respect to any matter over which the
JDC has authority and responsibility, the matter shall be resolved as follows:

(i) Prior to approval of the NDA for the Product in the U.S. Territory and
subject to Section 4.2(a), Transcept’s representatives on the JDC shall have the
right to decide such matter reasonably, except that in no event can Transcept’s
representatives on the JDC unilaterally decide such matter in a manner that is
contrary to the express terms of this Agreement.

(ii) After approval of the NDA for the Product in the U.S. Territory, for any
matter pertaining to Development of Product in the Transcept Territory or to
Development of Product in the U.S. Territory in support of Regulatory Approval
in the Transcept Territory, the JDC shall submit the respective positions of the
Parties with respect to such matter for discussion in good faith by the Alliance
Managers. If such Alliance Managers are not able to mutually agree upon the
resolution of such matter within ten (10) days after the JDC’s submission to
them, then the Alliance Managers shall submit the respective positions of the
Parties to the respective chief executive officers of Transcept and Purdue for
resolution. If such chief executive officers are not able to mutually agree upon
the resolution of such matter within [***] after submission to them, then,
subject to the limitations of Section 3.9, [***] shall have the right to decide
such matter reasonably, [***] legitimate interest under this Agreement, except
that in no event can the [***] such matter in a manner that is contrary to the
express terms of this Agreement;

(iii) After approval of the NDA for the Product in the U.S. Territory, for any
matter pertaining to the Development of Product in the U.S. Territory (but
excluding Development of Product in the U.S. Territory in support of Regulatory
Approval in the Transcept Territory and any activity described in
Section 4.1(b)), the JDC shall submit the respective positions of the Parties
with respect to such matter for discussion in good faith by the Alliance
Managers. If such Alliance Managers are not able to mutually agree upon the
resolution to such matter within ten (10) days after the JDC’s submission to
them, then the Alliance Managers shall submit the respective positions of the
Parties with respect to such matter to the respective chief executive officers
of Transcept and Purdue for resolution. If such chief executive officers are not

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

able to mutually agree upon the resolution to such matter within [***] after
submission to them, then (A) if such matter pertains to [***] shall have the
right to decide such matter [***] legitimate interest under this Agreement,
except that in no event can the [***] such matter in a manner that is contrary
to the express terms of this Agreement and (B) with respect to all matters other
than [***], the Parties shall continue to operate under the status quo and
[***]. For the avoidance of doubt, [***] under Section 3.10(b)(iii)(A) shall not
diminish [***] set forth in Section 3.10(b)(ii) with respect to [***].

3.11 Subcommittees. The JCC and JDC shall each have the right to establish
subcommittees and to delegate certain of its powers and responsibilities
thereto. Subcommittees established by the JCC shall operate under the same rules
as the JCC, except that any disputes that cannot be resolved by a subcommittee
in a reasonable time period shall be submitted to the JCC for resolution in
accordance with Section 3.5. Subcommittees established by the JDC shall operate
under the same rules as the JDC, except that any disputes that cannot be
resolved by a subcommittee in a reasonable time period shall be submitted to the
JDC for resolution in accordance with Section 3.10.

3.12 Alliance Manager. Each Party shall appoint one employee representative who
possesses a general understanding of clinical, regulatory, manufacturing, and
marketing issues to act as its respective alliance manager for this relationship
(“Alliance Manager”). The Alliance Manager would be one of the four
(4) representatives on the JCC for each Party.

ARTICLE 4

DEVELOPMENT; REGULATORY

4.1 Development.

(a) Prior to NDA Approval. Prior to approval of the NDA for the Product in the
U.S. Territory, Transcept shall have the sole responsibility and right to
conduct, at its sole cost, any Development work (including clinical trials) to
the extent required by the FDA for NDA approval of the Product. Prior to
undertaking any such Development work, Transcept shall provide the JDC with its
overall plan (including clinical trial design if applicable) in sufficient time
for review and comment by the JDC. Transcept shall reasonably consult with the
JDC with respect to any such Development work and Transcept shall be obligated
to provide to the JDC any data or results generated by or on behalf of Transcept
in the performance of such Development work. Other than the foregoing, prior to
approval of the NDA for the Product, neither Party shall have the right to
perform any Development work ([***]) with respect to the Product, unless agreed
by the Parties in writing; provided, however, that in the event that, during
such period, Transcept desires to perform non-clinical Development work in
support of Regulatory Approval of the Product in the Transcept Territory, Purdue
shall not unreasonably withhold, condition, or delay approval of such work.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

(b) After NDA Approval. Following approval of the NDA for the Product in the
U.S. Territory, neither Party shall conduct Development activities with respect
to the Product anywhere in the world, without the prior approval of the JDC,
except that (i) Purdue may conduct at its sole expense any clinical trial of the
Product that is a post-approval requirement of, or otherwise requested by, the
FDA, and (ii) either Party may manufacture Product subject to Section 5.8. In
the event the Parties agree or it is determined pursuant to Section 3.10 that
Development activities shall be conducted, then the Party performing the
Development activities shall (A) be responsible for all of its costs in
connection with such Development activities, unless otherwise mutually agreed by
the Parties, and (B) be obligated to provide to the other Party any data or
results generated by or on behalf of such Party in the performance thereof.

4.2 Regulatory Matters.

(a) Transcept Responsibility Prior to NDA Approval. Prior to final approval by
the FDA of the NDA for the Product, Transcept shall be responsible for preparing
and filing all Regulatory Materials and seeking all Regulatory Approvals in the
U.S. Territory, including preparing all reports necessary as part of an NDA.
During this period, all Regulatory Materials for Products in the U.S. Territory
shall be filed in the name of Transcept, and Transcept alone shall be
responsible for all communications and other dealings with regulatory agencies
relating to the Products in the U.S. Territory. As between the Parties, during
this period, Transcept shall be the legal and beneficial owner of all Regulatory
Approvals in the U.S. Territory. All costs associated with the foregoing
regulatory activities shall be borne solely by Transcept. Transcept shall use
Commercially Reasonable Efforts to obtain final approval by the FDA of the NDA
for the Product.

Prior to final approval by the FDA of the NDA for the Product, Transcept shall
promptly notify Purdue of all material Regulatory Materials (including all
material written communications with the FDA) that it submits or receives and
shall promptly provide Purdue with a copy (which may be wholly or partly in
electronic form) of such Regulatory Materials in the U.S. Territory for review
by Purdue. Transcept shall retain the right to make any final decisions with
respect to the content of any such communications; provided, however, that
Purdue shall be entitled to approve in advance in writing any commitments to
post-approval activity required for FDA approval of the NDA, which approval by
Purdue shall not be unreasonably withheld, conditioned or delayed. Transcept
shall provide Purdue with reasonable advance notice of any scheduled meeting
with any Regulatory Authority relating to the Product and/or any Regulatory
Approval in the U.S. Territory, and Purdue shall have the right to have up to
three (3) individuals attend any such meeting as non-participating observers, to
the extent practicable and permitted by Applicable Law; provided that Transcept
will retain the lead role and responsibility in any such meetings.

(b) Notice of NDA Approval and Review by Purdue. Immediately upon receipt of NDA
approval by the FDA for the Product, Transcept shall provide Purdue with a copy
of all Regulatory Materials received as part of the approval from the FDA,
including a copy of the full prescribing information for the Product (including
any patient information, medication guide and/or Risk Evaluation and Mitigation
Strategy (“REMS”), if any) for review by Purdue in order for Purdue to determine
whether to proceed with the Commercialization of the Product

 

24



--------------------------------------------------------------------------------

under this Agreement. No later than ten (10) Business Days from receipt by
Purdue of all of such information, Purdue shall provide written notice to
Transcept that either (i) Purdue will proceed with the Commercialization of the
Product under this Agreement (the “Purdue Notice”), in which case Purdue shall
make the payment calculated in accordance with Section 7.2(a), or (ii) Purdue is
terminating this Agreement in accordance with Section 12.2(b). If Purdue fails
to provide the Purdue Notice or a termination notice within such time period,
Purdue shall be deemed to have provided the Purdue Notice.

(c) Purdue Responsibilities Following NDA Approval. Within thirty (30) days
after Purdue has made the payment set forth in Section 7.2(a), Transcept will
transfer all right, title and interest in the Regulatory Materials (including
the electronic inventory but excluding the IND and NDA) for the Product to
Purdue. Within ten (10) days of receipt, Purdue will confirm whether Purdue
reasonably believes that a full and complete transfer of such Regulatory
Materials has occurred. If such full and complete transfer has not occurred,
Transcept shall transfer any missing Regulatory Materials or otherwise correct
any deficiencies within five (5) days of notice from Purdue. Once the transfer
of such Regulatory Materials to Purdue is complete, then within two (2) Business
Days, Transcept will transfer all right, title and interest in the NDA for the
Product to Purdue and the Parties will provide appropriate notice to the FDA.
Thereafter, Purdue will be responsible for all regulatory affairs for the
Product in the U.S. Territory, at Purdue’s sole expense, including regulatory
reporting and maintenance requirements, medical safety services,
pharmacovigilance, product recall, and customer complaints with respect to
Product in the U.S. Territory. Without limiting the generality of the foregoing,
following transfer of the NDA to Purdue, Purdue will be responsible for
negotiating with the FDA, and developing and implementing, an FDA approved REMS,
if required (it being recognized that a REMS plan may be agreed to in
conjunction with receipt of the initial FDA approval), and at Purdue’s
reasonable request, Transcept will cooperate and assist Purdue in respect of
such endeavor. Purdue agrees that, during the Term, it shall not transfer any
right, title and interest in the NDA for the Product or any Regulatory Materials
to any Affiliate (other than a U.S. Affiliate) or any Third Party, except
pursuant to Section 14.5.

Purdue shall promptly notify Transcept of all material Regulatory Materials
(including all material written communications with the FDA) that it submits or
receives, and shall promptly provide Transcept with a copy (which may be wholly
or partly in electronic form) of such Regulatory Materials for review by
Transcept. Purdue shall retain the right to make any final decisions with
respect to the content of any such communications. Purdue will provide Transcept
with reasonable advance notice of any scheduled meeting with any Regulatory
Authority relating to the Product and/or any Regulatory Approval in the U.S.
Territory, and Transcept shall have the right to have up to three
(3) individuals attend any such meeting as non-participating observers, to the
extent practicable and permitted by Applicable Law, provided that Purdue will
retain the lead role and responsibility in any such meetings.

4.3 Rights of Reference to Regulatory Materials; Use of Clinical Data. Transcept
hereby grants to Purdue an exclusive right of reference to all Regulatory
Materials (including the IND) and Regulatory Approvals owned or Controlled by
Transcept solely for the purpose of obtaining Regulatory Approval for Product in
the U.S. Territory during the Term. Purdue hereby grants to Transcept an
exclusive right of reference to all Regulatory Materials and Regulatory

 

25



--------------------------------------------------------------------------------

Approvals owned or Controlled by Purdue solely for the purpose of obtaining
Regulatory Approval for Product in the Transcept Territory during the Term.
Notwithstanding the terms of Article 2, each Party shall have the right, without
any additional payment, to use any clinical data developed by the other Party
and its Affiliates relating to the Product solely (a) to support the Regulatory
Approval of Products in such Party’s territory and (b) for Promotional,
marketing, and medical education purposes in support of the Commercialization of
Product in such Party’s territory, which right may be sublicensed by such Party
(with the consent of the other Party, not to be unreasonably withheld,
conditioned or delayed) to any Third Party collaborator or licensee that agrees
to allow any Product-related clinical data developed by such collaborator to be
used by the other Party for such purposes in a reciprocal manner in such other
Party’s territory. For clarity, the rights of reference and use granted by this
Section 4.3 shall be in addition to the licenses and other rights granted under
this Agreement and shall be independent of the ownership of the Regulatory
Materials and Regulatory Approvals as allocated or transferred by this
Agreement.

4.4 Adverse Event Reporting and Safety Data Exchange. At any time after the
Effective Date, any adverse event (any unwanted or unintended experience in a
person that is associated with the use of a drug, whether or not that experience
is caused by that drug, including any known side effects) or any Product
complaint (any physical or organoleptic defect to the Product itself and/or
package) received by Transcept regarding a Product originating from the U.S.
Territory will be forwarded to the Purdue Drug Safety Operations Group as soon
as possible, but no later than two (2) calendar days after Transcept receives
such adverse event or complaint, by telephone (888-726-7535 prompt 2), fax
(203-588-6395) or secure E-mail (drugsafetyandpharmacovigilance@pharma.com). At
any time after the Effective Date, Purdue shall provide Transcept with any
serious adverse event information received by Purdue regarding a Product
originating from the U.S. Territory as soon as reasonably practicable, but in
any event no later than ten (10) days following receipt, and shall promptly
provide Transcept with such other information reasonably requested by Transcept
to comply with its reporting obligations in connection with the Development of
Product in support of Regulatory Approval in the Transcept Territory, including
any reporting obligations imposed as a result of Transcept holding an IND in the
U.S. Territory. Purdue and Transcept (or its licensee, as appropriate) shall
enter into a pharmacovigilance agreement containing specific terms, conditions
and obligations of the Parties with respect to collection, reporting and
monitoring of all adverse drug reactions, adverse events, product complaints,
medical inquiries and other relevant drug safety matters, sufficient to enable
each Party to comply with its reporting obligations and regulatory submissions
in its respective territory, not later than the date of transfer of the NDA to
Purdue pursuant to Section 4.2(c).

4.5 Communications with Regulatory Authorities.

(a) General. Each Party shall keep the other Party informed, in a timely manner
compliant with the reporting requirements of Regulatory Authorities in the other
Party’s territory, of notification of any action by, or notification or other
information which it receives (directly or indirectly) from any Regulatory
Authority in such Party’s territory with respect to the Product and which may
have a material impact on Regulatory Approval or the continued commercialization
of the Product.

 

26



--------------------------------------------------------------------------------

(b) Other Communications. Except as may be required by Applicable Law, Transcept
shall not, subsequent to final approval by the FDA of the NDA for the Product,
communicate regarding the Product with any Regulatory Authority having
jurisdiction in the U.S. Territory unless explicitly requested or permitted in
writing to do so by Purdue or unless so ordered by such Regulatory Authority in
the U.S. Territory, in which case Transcept shall immediately provide notice of
such order to Purdue. Except as may be required by Applicable Law, Purdue shall
not communicate with any Regulatory Authority having jurisdiction in the
Transcept Territory regarding any Product unless explicitly requested or
permitted in writing to do so by Transcept, or unless so ordered by such
Regulatory Authority, in which case Purdue shall immediately provide notice of
such order to Transcept.

4.6 Regulatory Inspection or Audit. If a Regulatory Authority desires to conduct
an inspection or audit of either Party’s facility or a facility under contract
with either Party with regard to the Product in the U.S. Territory, such Party
shall cooperate and cause the contract facility to cooperate with such
Regulatory Authority during such inspection or audit. Following receipt of the
inspection or audit observations of such Regulatory Authority (a copy of which
such Party will immediately provide to the other Party), such Party will prepare
the response to any such observations. Such Party agrees to conform its
activities under this Agreement to any commitments made in such a response,
except to the extent it believes in good faith that such commitments violate
Applicable Laws.

4.7 Product Withdrawals and Recalls. Purdue shall have the right and
responsibility, at its expense, to control any product recall, field correction,
or withdrawal of any Product in the U.S. Territory. As between the Parties,
Transcept shall have the right, at its expense, to control all recalls, field
corrections, and withdrawals of any Product in the Transcept Territory. To the
extent practicable, the Parties shall discuss the circumstances of any potential
product recall, field correction or withdrawal of any Product and possible
appropriate courses of action. Each Party shall maintain complete and accurate
records of any recall in its territory for such periods as may be required by
Applicable Laws, but in no event for less than five (5) years.

ARTICLE 5

COMMERCIALIZATION; MANUFACTURING

5.1 General; Formation of BBU. Subject to the terms of this Agreement, Purdue
shall have responsibility and decision-making authority for Commercialization
activities to be carried out in accordance with the Marketing Plan. Except as
otherwise provided herein, Purdue shall be responsible for all costs and
expenses associated with the Commercialization activities. Promptly following
the Effective Date, Purdue shall create a Brand Business Unit (“BBU”) dedicated
to the Commercialization of the Product. The BBU will be responsible for
developing proposals for the overall Marketing Plan, which would include the
field level promotional plan for the Product. Subject to the terms of this
Agreement (including Sections 3.10 and 4.1), Transcept shall have responsibility
and decision-making authority for Development and commercialization activities
for Products in the Transcept Territory. Transcept shall keep the JCC and JDC
reasonably informed of its plans and progress with respect to Products in the
Transcept Territory.

 

27



--------------------------------------------------------------------------------

5.2 Marketing Plan.

(a) Commercialization of the Product under this Agreement shall be governed by a
written marketing plan setting forth anticipated Commercialization activities to
be performed with respect to Product in the U.S. Territory by Purdue or on its
behalf by Third Parties (including market research studies, launch plans,
detailing and Promotion), as well as projected timelines and line-item quarterly
budgets for such activities (the “Marketing Plan”). Each updated Marketing Plan
shall include plans for sales training, staffing, Detailing and call plans,
Sample Authorization quantities, pricing and contracting strategy, Product
positioning and communication strategy, convention and trade show attendance,
DTC and non-DTC advertising.

(b) Promptly following the Effective Date, Purdue shall develop via the BBU a
draft Marketing Plan covering activities to be conducted in preparation of
Product Launch and during Sales Year 1. No later than [***] after the later of
the Effective Date or approval of the NDA for the Product by the FDA, Purdue
shall provide the JCC with a draft outline of the launch plan for the Product in
the U.S. Territory. No later than [***] after the later of the Effective Date or
approval of the NDA for the Product by the FDA, Purdue shall propose a draft
Marketing Plan to the JCC. Purdue shall consult with Transcept through meetings
of the JCC in the development of such launch year Marketing Plan (i.e., while it
is still being developed by the BBU). The JCC shall either approve the proposed
Marketing Plan or request specific changes to it. The BBU shall then modify the
proposal based on the JCC direction and re-submit the Marketing Plan for JCC
review and approval.

(c) Purdue shall thereafter update the Marketing Plan via the BBU on an annual
basis as follows: Purdue shall provide the JCC with a draft update to the
Marketing Plan no later than September 15 of each year. In preparing the updated
version of the Marketing Plan, the BBU shall analyze the effectiveness of the
elements of the prior year Marketing Plan and an updated sales forecast to
develop a future year Marketing Plan. The JCC shall either approve the proposed
Marketing Plan or request specific changes to it. The BBU shall then modify the
proposal based on the JCC direction and re-submit the Marketing Plan for JCC
review and approval. Purdue may, at its election, update the Marketing Plan
between annual updates by following this same procedure.

(d) Each Party shall use Commercially Reasonable Efforts in performing its
obligations under this Section 5.2 concerning (as applicable) the preparation,
review, and approval of the Marketing Plan.

(e) In the event of any inconsistency between the Marketing Plan and this
Agreement, the terms of this Agreement shall prevail.

5.3 Commercialization by Purdue. Purdue, itself or through its Affiliates or
sublicensees, shall use Commercially Reasonable Efforts to Commercialize
Products for which Regulatory Approval has been received in the U.S. Territory.
Without limiting the generality of the foregoing, Purdue shall satisfy each of
the following requirements:

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

28



--------------------------------------------------------------------------------

(a) Product Launch. Purdue shall commence a Product Launch in the U.S. Territory
no later than [***] after the date upon which Regulatory Approval for such
Product is granted in the U.S. Territory, provided that such [***] period may be
extended by up to [***] as reasonably determined by the JCC, and provided
further that Purdue shall not be obligated to commence a Product Launch if a
Third Party manufacturer fails to complete its obligations in connection with
Product Launch (including the obligation to supply sufficient initial launch
quantities of Product to satisfy the Marketing Plan not less than [***]
following the date upon which Regulatory Approval for the Product is granted in
the U.S. Territory) and such failure makes it impossible or impracticable to
meet this deadline, in which case Purdue shall commence such Product Launch as
soon as commercially reasonable thereafter. As part of its Purdue PDE Commitment
set forth in Section 5.3(c), Purdue shall provide no less than [***] in the
[***].

(b) Promotional Spend. For the U.S. Territory, Purdue shall support the Product
with a minimum Promotional spend (including costs associated with the Sample
Authorization program, but excluding any Sales Force costs and any other costs
not directly associated with Promotion of a Product), as follows:

(i) [***] for each of the [***] Years for Promotional spend other than DTC
advertising costs; and

(ii) [***] for DTC advertising costs for each of [***] after DTC advertising is
allowed under Applicable Law, except to the extent DTC advertising is
constrained by any Governmental Authority or industry guideline, in which case
such amounts shall be used as soon as practical. For clarity, it is anticipated
that Purdue will perform certain preparatory work relating to DTC advertising
prior to DTC advertising being allowed under Applicable Law, and the amounts
spent by Purdue on such preparatory work shall be included as DTC advertising
costs for [***] period described above.

Notwithstanding the foregoing, (A) in the event a Marketplace Change occurs or a
Generic Product is approved and is reasonably likely to be launched within [***]
of approval in the U.S. Territory, the JCC shall appropriately reduce Purdue’s
minimum Promotional spend under this Section and (B) in the event a Governmental
Authority in the U.S. Territory alters the existing tax treatment of Promotional
spending, then Purdue shall have the right, in its discretion, to re-allocate
the amounts set forth in subsection (ii) above to other Promotional activities
or Detailing in support of the Product.

The allocation of this Promotional spend shall be further detailed in the
Marketing Plan. After the periods set forth in subsections (i) and (ii) above,
Purdue shall support the Product with a Promotional spend that is consistent
with the amounts budgeted in the applicable Marketing Plan.

If the actual level of Promotional spend provided by Purdue during any period
set forth in subsections (i) or (ii) above is less than [***] but greater than
or equal to [***] of the target set forth above, then Purdue shall make up the
shortfall in the following [***] (i.e., in addition to

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

the baseline level of Promotional spend established by the budget for such [***]
in the most recently approved Marketing Plan covering such [***]). If the actual
level of Promotional spend provided by Purdue during any period set forth in
(i) or (ii) above is less than [***] of the target set forth above, then Purdue
shall make up [***] of the shortfall in the following [***] (i.e., in addition
to the baseline level of Promotional spend established by the budget for such
[***] in the most recently approved Marketing Plan covering such [***]). If
Purdue fails to make up such shortfall by the end of [***] required by the
preceding two sentences, then Purdue shall [***].

(c) Purdue PDE Commitment. Purdue shall comply with the following PDE
requirements during the Purdue PDE Commitment Term in the U.S. Territory:

(i) Purdue shall Detail the Product in the U.S. Territory at a level no less
than [***] of the PDE Target listed below for each Sales Year during the Purdue
PDE Commitment Term ([***], the “Purdue PDE Commitment”), subject to the
remainder of this Section 5.3 and to any modifications set forth in Article 6:

 

     PDE Target if Transcept
has not commenced
Promotion activities under
the Co-Promotion Right    PDE Target if Transcept
has commenced Promotion
activities under the Co-
Promotion Right      

Sales Year [***]

   [***]    [***]      

Sales Year [***]

   [***]    [***]      

Sales Years [***]

   [***]    [***]

All PDE Targets in the foregoing table refer to PDEs per Sales Year to
physicians in [***] of insomnia prescribers in the U.S. Territory as such
deciles are defined by IMS.

(ii) Purdue shall provide the Purdue PDE Commitments in any Sales Year through
its own employees and/or through the engagement of a contract sales
organization.

(iii) If the actual number of PDEs provided by Purdue during any Sales Year (or
for Sales Year [***], during the first half of such Sales Year) is less than
[***] but equal to or greater than [***] of the PDE Target set forth in the
foregoing table for such Sales Year or half of a Sales Year, as the case may be
(with PDE Targets for a half of Sales Year [***] calculated by [***] the PDE
Targets set forth in the table above by [***]) then Purdue shall make up the
difference between the actual number of PDEs and the applicable Purdue PDE
Commitment (the “Purdue Shortfall”) in the [***] of the following Sales Year or
of the second half of Sales Year [***], as the case may be (i.e., in addition to
the Purdue PDE Commitment for such [***], as determined by [***] the Purdue PDE
Commitment for the next Sales Year by [***] or in addition to the Purdue PDE
Commitment for the second half of Sales Year [***] as applicable). Purdue shall
make up the Purdue Shortfall either (A) through the provision of additional PDEs
equaling the Purdue Shortfall, (B) by

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

applying the Purdue PDE Cost of additional PDEs equaling the Purdue Shortfall to
an equivalent value of other Product sales and/or marketing support (where such
additional sales and/or marketing support will be measured relative to the
baseline established by the budget for such [***] in the most recently approved
Marketing Plan covering such [***]), or (C) by some combination of (A) and
(B) in Purdue’s discretion.

(iv) If the actual number of PDEs provided by Purdue during any Sales Year (or
for Sales Year [***], during the first half of such Sales Year) is less than
[***] of the PDE Target set forth in the foregoing table but greater than [***]
for such Sales Year or [***] for a half of a Sales Year, as the case may be
(with PDE Targets for a half of Sales Year [***] calculated by [***] the PDE
Targets set forth in the table above by [***]), then Purdue shall make up [***]
of the difference between the actual number of PDEs and the applicable Purdue
PDE Commitment (the “Purdue [***] Shortfall”) in the [***] of the following
Sales Year or of the second half of Sales Year [***], as the case may be (i.e.,
in addition to the Purdue PDE Commitment for such Sales Quarter, as determined
by [***] the Purdue PDE Commitment for the next Sales Year by [***] or in
addition to the Purdue PDE Commitment for the second half of Sales Year [***],
as applicable). Purdue shall make up the Purdue [***] Shortfall either
(A) through the provision of additional PDEs equaling the Purdue [***]
Shortfall, (B) by applying the Purdue PDE Cost of additional PDEs equaling the
Purdue [***] Shortfall to an equivalent value of other Product sales and/or
marketing support (where such additional sales and/or marketing support will be
measured relative to the baseline established by the budget for such [***] in
the most recently approved Marketing Plan covering such [***]) or (C) by some
combination of (A) and (B) in Purdue’s discretion. The calculation of the value
of any such Purdue [***] Shortfall in Purdue PDE Commitment and the application
of such value to Product sales and/or marketing support shall be a matter
submitted to, and approved by, the JCC and Transcept on a timely basis so that
the value of such Purdue [***] Shortfall can be applied as soon as practicable.

For purposes of illustration only, if Purdue were to deliver [***] PDEs in the
first Sales Year (i.e., [***] of the PDE Target of [***] PDEs) with a Purdue
[***] Shortfall of [***] PDEs, Purdue would spend [***] (i.e., [***] of [***]
PDEs multiplied by the Purdue PDE Cost of [***]) on a combination of PDEs and
other Promotional spend during the [***] of the second Sales Year beyond the
targeted PDEs and Promotional spend for the [***] of second Sales Year.

(v) If Purdue fails to make up the Purdue Shortfall or Purdue [***] Shortfall by
the end of the [***] required by Section 5.3(c)(iii) or (iv), respectively,
then: (A) Purdue shall [***], and (B) [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

31



--------------------------------------------------------------------------------

(vi) If prior to the end of the Purdue PDE Commitment Term and provided that a
Marketplace Change has not occurred, the actual number of PDEs provided by
Purdue during any [***] period falls below [***], Transcept shall have the right
to terminate this Agreement immediately upon written notice to Purdue. The
effect of such termination is described in Article 12.

(vii) If Net Sales in Sales Year [***] are below [***], or if Net Sales in Sales
Year [***] are below [***], or if Net Sales in Sales Year [***] are below [***],
then, provided that Purdue satisfied the Purdue PDE Commitment for such Sales
Year, the JCC shall appropriately reduce the Purdue PDE Commitment for the
Product for each subsequent Sales Year of the Purdue PDE Commitment Term. Unless
Transcept otherwise agrees, the JCC shall not be permitted to reduce the Purdue
PDE Commitment, on a percentage basis, by more than the percentage shortfall of
Net Sales below the thresholds provided above, plus [***]; provided, however,
that if the percentage shortfall of Net Sales below the thresholds provided
above is greater than [***], then the JCC shall be free to reduce the Purdue PDE
Commitment without restriction. Thereafter, the provisions of this
Section 5.3(c) (other than subsection (vi) and this subsection (vii)) shall be
appropriately adjusted to apply to such new PDE targets. For purposes of
illustration only, (1) if Net Sales in Sales Year [***] are [***], which is
[***] lower than [***], then the Purdue PDE Commitment for Sales Year [***] may
be reduced by up to [***], or (2) if Net Sales in Sales Year [***] are [***],
which is [***] lower than [***], then the JCC shall be free to reduce the Purdue
PDE Commitment for Sales Year [***] without restriction.

(viii) If a Marketplace Change occurs, the JCC shall appropriately reduce the
Purdue PDE Commitment for the Product for the remainder of the Purdue PDE
Commitment Term.

(ix) During the first [***] Sales Years during the Purdue PDE Commitment Term,
(A) a minimum of [***] of the total Purdue PDE Commitment shall be in the
Primary Detail position, and (B) a maximum of [***] of the total Purdue PDE
Commitment shall be permitted to be in the Secondary Detail position. For the
[***] Years during the Purdue PDE Commitment Term, a maximum [***] of the total
Purdue PDE Commitment shall be permitted to be in the Tertiary Detail position.

(x) The terms and conditions of this Section 5.3(c) set forth Transcept’s sole
and exclusive remedies for Purdue’s failure to provide the Purdue PDE Commitment
in any Sales Quarter and such failure shall not be treated as a material breach
of this Agreement by Purdue under Section 12.3; provided, however, that the
foregoing shall not limit Transcept’s available remedies with respect to
Purdue’s failure to [***] under Section 5.3(c)(v).

5.4 Commercialization Reports. Purdue shall keep the JCC reasonably informed
regarding the material progress and results of its Commercialization activities
and those of its Affiliates, sublicensees and Third Party contractors, including
providing the following:

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

32



--------------------------------------------------------------------------------

(a) On a [***] basis during Sales Years 1 to 5 and [***] basis thereafter during
the Term, an email report of gross sales of the Products in the U.S. Territory
during said period and on a Sales Year-to-date basis;

(b) Within [***] days after the end of each calendar quarter during the Term
following Product Launch, Purdue shall provide to the JCC a written report
summarizing Purdue’s material Commercialization activities pursuant to this
Agreement for such quarter and on a calendar year-to-date basis, including:
(i) the number of Details made (by Primary Details, Secondary Details and
Tertiary Details); (ii) the total number of Samples Authorizations delivered
and/or redeemed, and (iii) Information in Purdue’s possession regarding any
direct mail advertising, journal advertising and DTC advertising.

Any report submitted to Transcept by Purdue under this Agreement shall be in a
reasonable format, as determined by Purdue in its discretion. Each such report
shall be considered Purdue’s Confidential Information.

5.5 Purdue Records and Audits. Purdue shall keep complete and accurate records
of (a) the number of Details delivered by sales representatives under Purdue’s
control, (b) whether each Detail delivered is a Primary Detail, Secondary Detail
or Tertiary Detail, (c) the total number of Sample Authorizations distributed,
and (d) Information regarding any direct mail advertising, journal advertising
and DTC advertising. All such records shall be retained for at least five
(5) years following the Sales Year in which they are generated, or longer if
required by Applicable Laws. At Transcept’s request, such records and Purdue’s
Detail and Sample Authorization distribution activity reporting system shall be
available for review not more than once each calendar year (during normal
business hours on a mutually agreed date with reasonable advance notice at a
Purdue facility in the United States) by an independent Third Party auditor
mutually agreed upon by the Parties and subject to confidentiality and non-use
obligations no less stringent than those set forth in Article 11 for the sole
purpose of verifying for Transcept the accuracy of the reports furnished by
Purdue pursuant to this Section. The expense of such auditor shall be borne
solely by Transcept. Such auditor shall not disclose Purdue’s confidential
information to Transcept, except to the extent such disclosure is necessary to
verify the accuracy of the reports furnished by Purdue.

5.6 Authorized Generic.

(a) The Parties agree that Purdue and its Affiliates will have the right [***]
to enter into an agreement or sublicense with one or more Affiliates or Third
Parties that have experience in the commercialization of generic pharmaceutical
products, in order to market, advertise, Promote, offer to sell and sell in the
U.S. Territory one or more Authorized Generics.

(b) Purdue may, in its reasonable discretion after consultation with the JCC,
launch or authorize the launch of any Authorized Generic in the U.S. Territory,
upon either (i)

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

33



--------------------------------------------------------------------------------

final FDA approval of a Generic Product or (ii) [***]. Purdue will have the
right, in its sole discretion after consultation with the JCC, to terminate the
distribution of any Authorized Generic at any time. Except as set forth above
and subject to Purdue’s obligations to its Affiliates and Third Parties, Purdue
shall provide that any right or sublicense to market, advertise, Promote, offer
to sell or sell in the U.S. Territory any Authorized Generic shall apply only
during such time that there is a Generic Product in the distribution and supply
chain in the U.S. Territory. Purdue shall provide Transcept with written
notification of a launch of an Authorized Generic by, or on the authorization
of, Purdue within twenty-four (24) hours after such launch.

5.7 Cross-Territory Sales. Each Party shall use Commercially Reasonable Efforts
(consistent with any Applicable Law) to obligate its sublicensees, distributors
or wholesalers to not deliver or cause to be delivered Product outside each
Party’s territory and to not sell any Product to a purchaser if in either case
such sublicensees, distributors or wholesalers knows, or has reason to believe,
that such purchaser intends to remove such Product from such Party’s territory
for the purpose of sales or use by patients of the Product in the other Party’s
territory.

5.8 Manufacture and Supply of Product.

(a) Transcept Responsibility. Prior to the transfer of the NDA for the Product
to Purdue pursuant to Section 4.2(c), Transcept will be solely responsible for
the manufacturing of Products in bulk and finished form for use by Purdue, its
Affiliates, and its sublicensees in the U.S. Territory and, if applicable, for
Transcept’s own use. During this period, Transcept shall work in coordination
with Purdue to prepare for Product Launch, it being understood that any
manufacturing work performed by Transcept at the written request of Purdue
during this period will be performed by Transcept at Purdue’s sole expense based
on Transcept’s documented out-of-pocket costs [***], except that any such
requested manufacturing work performed by Transcept and required for NDA
approval of the Product shall be at Transcept’s sole expense. For the avoidance
of doubt, none of Transcept’s written agreements as of the Effective Date with
Third Party manufacturers and suppliers for the Product shall be assigned to
Purdue.

(b) Purdue Responsibility. Effective as of the date of the transfer of the NDA
for the Product to Purdue pursuant to Section 4.2(c), Purdue will be solely
responsible

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

34



--------------------------------------------------------------------------------

(using either Third Parties or its own or its Affiliates’ facilities) for the
manufacture and supply of Products in bulk and finished form for use or sale by
Purdue, its Affiliates and its sublicensees in the U.S. Territory. The Parties
acknowledge that, as of the Effective Date, Purdue has entered into written
agreements for the manufacture and supply of Product for sale by Purdue, its
Affiliates and sublicensees in the U.S. Territory with certain Third Parties and
that Purdue’s rights under such agreements are expressly contingent upon the
approved NDA for the Product being transferred to Purdue pursuant to
Section 4.2(c).

(c) Transfer of Manufacturing Technology. Upon the transfer to Purdue of the
approved NDA for the Product pursuant to Section 4.2(c) and thereafter as
reasonably necessary for so long as Product is manufactured by or on behalf of
Purdue, Transcept shall transfer to Purdue, its Affiliate or a Third Party
manufacturer selected by Purdue all Information, including the specifications
for the Product, Controlled by Transcept at such time that is necessary or
useful to enable Purdue, its Affiliate or such Third Party manufacturer (as
appropriate) to replicate the process employed by or on behalf of Transcept to
manufacture Product in accordance with the approved NDA. Purdue, its Affiliate
and/or its Third Party manufacturer shall use any Information transferred
pursuant to this Section 5.8(c) in accordance with the license granted in
Section 2.1 and solely for the purpose of manufacturing Products for uses
permitted under this Agreement, and for no other purpose. Transcept shall take
all reasonable steps to ensure the smooth and timely transfer of the
manufacturing process for Products to Purdue, its Affiliate or Third Party
manufacturer. Purdue acknowledges and agrees that Transcept may condition its
agreement to transfer (or to permit Purdue to transfer) any Transcept
manufacturing technology or Information to a Third Party manufacturer (other
than those Third Party manufacturers with which Purdue has written agreements as
of the Effective Date) on the execution of a confidentiality agreement between
such Third Party manufacturer and Purdue that contains obligations of
confidentiality and non-use no less stringent than those of Article 11 of this
Agreement. In the event that either (i) [***], or (ii) [***], then Transcept
shall cooperate with Purdue or its Affiliate, and provide all reasonable
assistance and take all reasonable actions (including executing any further
agreements or documents) to enable Purdue or its Affiliate to [***] from any
Third Party, either directly from such Third Party or through Transcept, under
terms no less favorable to Purdue or its Affiliate than the terms applicable to
Transcept.

ARTICLE 6

TRANSCEPT CO-PROMOTION RIGHT

6.1 Psychiatrist Co-Promotion Option. Transcept shall have an option (the
“Psychiatrist Co-Promotion Option”) to Promote to Psychiatrists in the U.S.
Territory all Products that are being Commercialized by Purdue under this
Agreement as of or subsequent to the date of exercise of the Psychiatrist
Co-Promotion Option on the terms set forth in this Article 6; provided that if
Transcept exercises such Psychiatrist Co-Promotion Option, then upon written
request of Transcept, a Product Commercialized by Purdue under this Agreement as
of the date of exercise shall not be included in the Co-Promotion Right if
agreed by the JCC. Transcept’s

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

35



--------------------------------------------------------------------------------

Promotion of any Products in the U.S. Territory under the Co-Promotion Right
shall be subject to the Purdue CIA and overseen by the JCC.

6.2 Option Period; Option Exercise. Transcept may exercise the Psychiatrist
Co-Promotion Option by written notice to Purdue at any time during the
Psychiatrist Co-Promotion Option Period, provided that Transcept may not
exercise the Psychiatrist Co-Promotion Option if Transcept is in material breach
of this Agreement and has not cured such breach within the sixty (60) day period
set forth in Section 12.3(d). As used herein, the “Psychiatrist Co-Promotion
Option Period” means the period commencing on [***] and ending [***].

6.3 Termination of Psychiatrist Co-Promotion Option. If Transcept has not
provided written notice to Purdue of its exercise of the Psychiatrist
Co-Promotion Option during the Psychiatrist Co-Promotion Option Period, the
Psychiatrist Co-Promotion Option shall automatically and irrevocably expire.
Transcept may, in its sole discretion, terminate the Psychiatrist Co-Promotion
Option at any time prior to exercise. Following exercise, the Parties’ rights to
terminate Transcept’s Co-Promotion Right shall be as set forth in Sections
6.4(b) and 6.20 below.

6.4 [***].

(a) [***].

(b) [***]:

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

36



--------------------------------------------------------------------------------

(i) [***];

(ii) [***].

(iii) [***]:

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

37



--------------------------------------------------------------------------------

(iv) [***].

(v) [***].

6.5 Purdue Detailing to Psychiatrists. Notwithstanding Transcept’s exercise of
the Psychiatrist Co-Promotion Option, Purdue retains the option to Detail the
Product to Psychiatrists at Purdue’s expense, [***] pursuant to Section 7.6 or
any other provision under this Agreement. Following Transcept’s exercise of the
Psychiatrist Co-Promotion Option and until the Co-Promotion Commencement Date,
Purdue shall continue to use Commercially Reasonable Efforts to Detail the
Product to Psychiatrists in the U.S. Territory.

6.6 Grant of Co-Promotion Right. In the event Transcept exercises the
Psychiatrist Co-Promotion Option by written notice to Purdue pursuant to
Section 6.2, then commencing on the Co-Promotion Commencement Date, Purdue
hereby grants to Transcept the co-exclusive (with Purdue) right to Promote
Product to Psychiatrists in the U.S. Territory during the Co-Promotion Term, on
the terms and subject to the conditions set forth herein (the “Co-Promotion
Right”). Transcept shall have the right to subcontract its rights and
obligations under this Agreement pursuant to Section 6.12(a). For clarity,
Transcept shall have no right to Detail or Promote the Product in the U.S.
Territory prior to the Co-Promotion Commencement Date.

6.7 Co-Promotion Term. Subject to Section 6.11(c), the Co-Promotion Right shall
commence on the date specified in subsection (a) or (b) below, as applicable
(the “Co-Promotion Commencement Date”) and shall continue in effect until the
expiration or termination of this Agreement, unless terminated earlier as
provided in this Article 6 (the “Co-Promotion Term”); provided that in no event
shall Transcept commence activities under the Co-Promotion Right prior to the
end of Sales Year 1;

(a) If delivery of the written notice of the exercise of the Psychiatrist
Co-Promotion Option by Transcept pursuant to Section 6.2 occurs on or prior to
[***],

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

38



--------------------------------------------------------------------------------

the Co-Promotion Right by Transcept will commence [***] (with the exact start
date to be determined by Transcept in its sole discretion but in consultation
with Purdue and specified in the initial notice made in the prior calendar
year). For example, if Transcept delivers notice to Purdue on or before [***],
such notice may specify that Transcept shall begin Promoting the Product to
Psychiatrists [***] and [***].

(b) If delivery of the written notice of the exercise of the Psychiatrist
Co-Promotion Option by Transcept pursuant to Section 6.2 occurs [***], such
notice shall specify that Promotion by Transcept under the Co-Promotion Right
will commence [***]. For example, if Transcept delivers notice to Purdue on
[***], such notice shall specify that Transcept shall begin Promoting the
Product to Psychiatrists on [***].

6.8 Promotion to Non-Psychiatrists. If Transcept desires to Promote the Product
to physicians (a) who are not Psychiatrists, (b) who are within a specific
specialty agreed upon by the JCC, and (c) to whom Purdue is not Detailing the
Product (the “Specialty Group Physicians”), then Transcept shall notify Purdue
in writing. Upon approval of the JCC, Transcept shall have the right to Promote
the Product to such Specialty Group Physicians in accordance with this
Agreement, and the definition of Psychiatrists in this Agreement shall be deemed
to include such Specialty Group Physicians for all purposes, except that
Transcept’s Details to such Specialty Group Physicians shall not be included for
the purpose of determining whether Transcept has satisfied its Transcept Minimum
PDEs obligations under Section 6.11. The Parties will coordinate Transcept’s
Detailing to Specialty Group Physicians by the Transcept Sales Force with
Details by the Purdue Sales Force in a manner intended to increase effective
coverage of the target audience and to decrease non-productive efforts.

6.9 Marketing Plan; Management. During the Co-Promotion Term, all Details and
Promotion activities conducted by the Parties under this Agreement shall be in
accordance with the then-current annual Marketing Plan prepared and approved
under this Agreement, and will be overseen by the JCC. Transcept shall manage
the Transcept Sales Force and shall implement Purdue’s sales strategies and
plans including the Marketing Plan, except to the extent that activities, or
lack of activity, proposed by Transcept are reviewed in sufficient detail for
the JCC to make a reasonably informed determination and are approved in writing
by the JCC. Transcept shall use Commercially Reasonable Efforts to provide the
Transcept Sales Force with the level of oversight, management, direction and
sales support with respect to the Promotion of Product to effectively and
efficiently Promote the Product in accordance with the terms of this Agreement.

6.10 Promotion of Products by Purdue. The Parties acknowledge that the Purdue
PDE Commitment is reduced as set forth in Section 5.3(c)(i) of this Agreement
upon the commencement of Promotion activities by Transcept under the
Co-Promotion Right. Purdue’s election pursuant to Section 6.5 to Promote the
Product to Psychiatrists shall not limit Transcept’s right to Promote the
Product under the Co-Promotion Right to any and all Psychiatrists in the U.S.
Territory. During any period in which the Purdue Sales Force is Promoting the
Product to Psychiatrists, the Parties will use Commercially Reasonable Efforts
at the local level to coordinate such Details by the Purdue Sales Force with
Details by the Transcept

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

39



--------------------------------------------------------------------------------

Sales Force in a manner intended to increase effective coverage of the target
audience and to decrease non-productive efforts.

6.11 Promotion of Product by Transcept.

(a) Upon the grant of the Co-Promotion Right and during the Co-Promotion Term,
Transcept shall Detail and Promote the Product to Psychiatrists in the U.S.
Territory in accordance with this Agreement and the then-current Marketing Plan,
commencing on the Co-Promotion Commencement Date. Subject to the remainder of
this Section 6.11, Transcept shall perform the following numbers of PDEs to
Psychiatrists, but no fewer than [***] of such numbers (such full amounts, the
“Transcept Target PDEs”, and [***] of the Transcept Target PDEs, the “Transcept
Minimum PDEs”):

(i) during the [***] PDEs,

(ii) during the [***] PDEs, and

(iii) for all subsequent Sales Years during the Co-Promotion Term, that number
of PDEs as determined by the JCC; provided that Transcept shall not be required,
without its consent, such consent not to be unreasonably withheld, conditioned
or delayed, to perform a substantially greater portion of the total PDEs
performed by both Parties than it is required to provide in the [***] Years.

The foregoing Transcept Target PDEs refer to PDEs per Sales Year to
Psychiatrists in [***] of the insomnia prescribers in the U.S. Territory as
defined by IMS.

If the Co-Promotion Commencement Date is not the first day of a Sales Year, then
the PDE requirements for the Sales Year in which the Co-Promotion Commencement
Date occurs shall be prorated accordingly for the period between the
Co-Promotion Commencement Date and the end of the applicable Sales Year.

(b) Adjustment of Transcept Target PDEs.

(i) If Net Sales of Product in Sales [***] are below [***], or if Net Sales in
Sales [***] are below [***], or if Net Sales in Sales [***] are below [***], the
JCC shall appropriately reduce the Transcept Target PDEs for the Product for
each subsequent Sales Year in a manner consistent with the reduction of the
Purdue PDE Commitment pursuant to Section 5.3(c)(vii).

(ii) If a Marketplace Change occurs, the JCC shall appropriately reduce the
Transcept Target PDEs for the Product in a manner consistent with the reduction
of the Purdue PDE Commitment pursuant to Section 5.3(c)(viii).

(iii) If [***] for any two (2) consecutive calendar quarters, then Transcept
shall reasonably reduce the Transcept Target PDEs and Transcept Minimum PDEs set
forth in Section 6.11(a) by an appropriate amount solely for so long as [***];
provided that Transcept shall not reduce the

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

40



--------------------------------------------------------------------------------

Transcept Target PDEs and Transcept Minimum PDEs to a number that is less than
[***] of the number of Transcept Target PDEs and Transcept Minimum PDEs set
forth in Section 6.11(a).

(c) Termination of Transcept’s PDE Obligation. Transcept’s PDE obligations set
forth in Section 6.11(a) of this Agreement (and Transcept’s right to receive
royalties from Purdue pursuant to Section 7.6 of this Agreement) shall terminate
upon the first to occur of: (i) termination of this Agreement, (ii) termination
of the Co-Promotion Right, or (iii) the date of launch of a Generic Product in
the U.S. Territory ([***]); provided, however, that in the case of subsection
(iii), Transcept shall have the right to have the Co-Promotion Right reinstated
at such time that (A) such Generic Product is no longer sold in the U.S.
Territory and (B) Purdue’s unit sales volume of Product in the U.S. Territory
returns to the unit sales volume achieved prior to the approval of such Generic
Product; provided that Transcept may not make such election if Transcept is in
material breach of this Agreement and has not cured such breach within the sixty
(60) day period set forth in Section 12.3(d). If Transcept elects to have the
Co-Promotion Right reinstated, Transcept must provide written notice to Purdue
within twelve (12) months of the date on which subsections (A) and (B) above are
met and such Co-Promotion Right shall be reinstated on the date determined in a
manner consistent with the time periods set forth in Section 6.7(a) and (b).

(d) If the Co-Promotion Commencement Date occurs prior to the end of the [***]
Sales Year, then during the [***] Year, at least [***] of the PDEs provided by
Transcept to Psychiatrists shall be Primary Details, no more than [***] of the
PDEs to Psychiatrists may be Secondary Details, and none of the PDEs to
Psychiatrists may be Tertiary Details. Following the [***] Sales Year, up to
[***] of the PDEs to Psychiatrists provided by Transcept may be Tertiary
Details.

(e) Transcept, in its discretion and at its own expense, may provide a level of
Promotional effort for the Product to Psychiatrists in excess of the PDE
requirements set forth in Section 6.11(a).

(f) Transcept PDE Shortfall.

(i) If the actual number of PDEs provided by Transcept during any Sales Year
following the Co-Promotion Commencement Date (or during the first half of the
[***] Sales Year following the Co-Promotion Commencement Date) is less than
[***] but equal to or greater than [***] of the Transcept Target PDEs for such
Sales Year following the Co-Promotion Commencement Date (or, for the Sales Year
containing the Co-Promotion Commencement Date, the prorated number of Transcept
Target PDEs for the remainder of the Sales Year) or half of the [***] Sales Year
following the Co-Promotion Commencement Date, as the case may be (with Transcept
Target PDEs for such half of the [***] Sales Year following the Co-Promotion
Commencement Date calculated by [***] the Transcept PDE Targets set forth in
Section 6.11(a) by [***]), then Transcept shall make up the difference between
the actual number of PDEs and the Transcept Minimum PDEs

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

41



--------------------------------------------------------------------------------

(the “Transcept Shortfall”) in the [***] of the following Sales Year or of the
second half of the [***] Sales Year following the Co-Promotion Commencement
Date, as the case may be (in addition to the Transcept Minimum PDEs for such
[***], as determined by [***] the Transcept Minimum PDEs for the next Sales Year
by [***]).

By way of example, if during the [***], Transcept provides [***] (i.e. [***] of
the Transcept Target PDEs), then Transcept shall provide the Transcept Shortfall
of [***] PDEs in the subsequent [***], in addition to the PDEs required for such
subsequent [***].

(ii) If the actual number of PDEs provided by Transcept during any Sales Year
following the Co-Promotion Commencement Date (or during the first half of the
second Sales Year following the Co-Promotion Commencement Date) is less than
[***] of the Transcept Target PDEs for such Sales Year following the
Co-Promotion Commencement Date (or, for the Sales Year containing the
Co-Promotion Commencement Date, the prorated number of Transcept Target PDEs for
the remainder of the Sales Year) or half of the second Sales Year following the
Co-Promotion Commencement Date, as the case may be (with Transcept Target PDEs
for such half of the second Sales Year following the Co-Promotion Commencement
Date calculated by [***] the Transcept PDE Targets set forth in Section 6.11(a)
by [***]), then Transcept shall make up [***] of the difference between the
actual number of PDEs and the Transcept Minimum PDEs (the “Transcept [***]
Shortfall”) in the [***] of the following Sales Year or of the second half of
the second Sales Year following the Co-Promotion Commencement Date, as the case
may be (in addition to the Transcept Minimum PDEs for such [***], as determined
by [***] the Transcept Minimum PDEs for the next Sales Year by [***]).

By way of example, if during the third Sales Year, Transcept provides [***]
(i.e. [***] of the Transcept Target PDEs), then Transcept shall provide the
Transcept [***] Shortfall (i.e., [***] of the shortfall of [***], or [***]) in
the subsequent [***], in addition to the PDEs required for such subsequent
[***].

(iii) If Transcept fails to make up a Transcept Shortfall or Transcept [***]
Shortfall by the end of the [***] as required by Section 6.11(f)(i) or (ii),
respectively, Transcept shall pay Purdue for any remaining PDE shortfall at a
rate equal to Transcept’s PDE Cost, which payment shall be due no later than
thirty (30) days after the end of such [***].

(iv) If the actual number of PDEs provided by Transcept during any [***] month
period during the Co-Promotion Term is less than [***] of the Transcept Minimum
PDEs for such time period, Purdue shall have the right to terminate the
Co-Promotion Right immediately upon written notice to Transcept; provided,
however, that the foregoing shall not apply to any Sales Year or portion thereof
for which the JCC has determined that there are no Transcept Target PDEs. The
effect of such termination is described in Section 6.21.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

42



--------------------------------------------------------------------------------

(v) If during any [***] month period during the Co-Promotion Term, (A) Transcept
has met or exceeded [***] of the Transcept Minimum PDEs [***] then Transcept
shall have no obligation to make up or pay for PDE shortfalls as provided above
during such [***] month period.

(vi) The terms and conditions of this Section 6.11 set forth Purdue’s sole and
exclusive remedies for Transcept’s failure to provide the Transcept Minimum PDEs
in any Sales Year or half Sales Year and such failure shall not be treated as a
material breach of this Agreement by Transcept under Section 12.3; provided,
however, that the foregoing shall not limit Purdue’s available remedies with
respect to Transcept’s failure to make any payment due under
Section 6.11(f)(iii).

6.12 Sales Force.

(a) Transcept Sales Force. Transcept shall at all times during the Co-Promotion
Term maintain a Sales Force containing a reasonable number of sales
representatives in order to satisfy the Transcept Minimum PDEs obligation. The
Transcept Sales Force may consist of employees of Transcept or a contract sales
force (or a combination thereof); provided that Transcept shall remain
responsible for the management, supervision, and performance of such contract
sales force and require such contract sales force to comply with all obligations
applicable to the Transcept Sales Force, including with respect to the Purdue
CIA, except as provided in subsection (d) herein.

(b) Qualifications. Unless otherwise agreed by the Parties, Transcept shall
ensure that each member of its Sales Force has the qualifications set forth in
Exhibit D attached to this Agreement.

(c) Compensation. Each Party shall be solely responsible for all costs and
expenses of recruiting, hiring, maintaining and compensating its Sales Force,
including salaries, benefits and incentive compensation, provided that such
incentive compensation shall not be structured in a manner that would reasonably
be expected to inappropriately motivate such individuals to engage in the
improper Promotion or sales of Product.

(d) Training. Purdue shall be responsible for providing compliance, product, and
sales training for all newly hired members of the Transcept Sales Force and
members of Transcept’s sales management; provided that Transcept shall not
attend any portion of any training directed to Purdue products other than the
Product. Purdue shall provide such new hire training to the Transcept Sales
Force using a training program that relates solely and exclusively to the
Product (including training materials) and that is provided to the Purdue Sales
Force, at a time that is mutually acceptable to the Parties, which time shall be
consistent with Purdue’s regularly scheduled training programs and reasonably
prior to the Co-Promotion Commencement Date. Purdue shall provide training to
members of Transcept’s sales management using training programs relating solely
and exclusively to the Product (including training materials) that are provided
to Purdue’s district managers. After the new hire and initial managers’
training, Purdue shall periodically provide additional training and continuing
education materials (including any computer-based modules and written materials)
to Transcept, at Purdue’s expense, on a regular

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

43



--------------------------------------------------------------------------------

basis so that Transcept may align on-going training of the Transcept Sales Force
to the content training provided to Purdue sales representatives. Transcept
agrees to provide such on-going training at Transcept’s cost consistent with and
on a schedule no less frequent than that provided to the Purdue Sales Force by
Purdue.

(e) Costs. Purdue shall bear all incremental costs and expenses of the trainers,
training facility and training materials to train the Transcept Sale Force and
Transcept’s sales management, and Transcept shall be responsible for all travel
expenses and out-of-pocket expenses incurred by the Transcept Sales Force and
Transcept’s sales management in connection with such training. In addition to
training on the Product, the training provided by Purdue shall include regular
healthcare compliance training sufficient to satisfy the obligations of
Section 6.13.

(f) SOPs. Transcept’s Sales Force shall follow and comply with relevant portions
of Purdue’s sales force standard operating policies manual provided to Transcept
by Purdue on or prior to the Co-Promotion Commencement Date, as such policies
may be updated from time to time by Purdue upon such advance notice from Purdue
to Transcept as is reasonably practicable to Purdue.

6.13 Compliance.

(a) During the Co-Promotion Term, the Parties, through the JCC, shall consult on
all medical and regulatory compliance matters solely as it relates to the
Product, including any reports as to their compliance with HIPAA, the PhRMA
Code, and the OIG’s Compliance Program Guidance for Pharmaceutical Manufacturers
(the “CPG”). In performing its duties hereunder, each of Purdue and Transcept
shall and shall cause its Sales Force to: (i) Promote the Product in conformity
with its approved labeling; and (ii) comply with all Applicable Laws, including
all applicable laws and regulations and other guidelines concerning the
advertising of prescription drug products, the CPG, the AMA’s Guidelines on
Gifts to Physicians, the PhRMA Code, the Accreditation Council for Continuing
Medical Education standards, and the Purdue CIA, in each case, to the extent
applicable to the services to be provided hereunder and as may be amended or
supplemented from time to time.

Each of Transcept and Purdue shall use Commercially Reasonable Efforts to ensure
that each of its employees and Sales Force representatives does not make any
representation, statement, warranty or guaranty with respect to the Product that
is inconsistent with its current labeling or with the Promotional Materials,
that is deceptive or misleading, or that disparages the Product or the good
name, goodwill or reputation of Purdue, Transcept or their respective
Affiliates. Each Party shall use Commercially Reasonable Efforts to ensure that
its services delivered pursuant to this Agreement will be provided in a
professional, ethical and competent manner.

(b) Unless otherwise required by Applicable Law, each of Transcept and Purdue
shall maintain sole responsibility for its compliance with Applicable Law
regarding Promotion of prescription drug products, including the maintenance of
comprehensive compliance programs and the reporting of respective Sales Force
activities.

 

44



--------------------------------------------------------------------------------

6.14 No Sales or Distribution; Returns. With respect to the U.S. Territory,
Purdue shall sell all Product to each customer, and shall book each sale. The
Parties recognize that Transcept may from time to time receive orders for the
Product directly from Third Parties for delivery in the U.S. Territory. In such
event, Transcept promptly shall advise such Third Party that Transcept is not
authorized to accept orders for the Product and shall immediately and accurately
forward such order to Purdue, or its designee, which order Purdue may accept or
reject in its sole discretion. Purdue shall be responsible for handling all
returns of the Product with respect to the U.S. Territory. If any Product sold
in the U.S. Territory is returned to Transcept, Transcept shall either promptly
destroy or ship such Product to Purdue or its designee, as directed by Purdue,
at Purdue’s expense, and in accordance with Applicable Laws.

6.15 Sample Authorizations. Purdue shall supply the quantity of Sample
Authorizations specified in the Marketing Plan to Transcept or Transcept’s
designee. Purdue shall be responsible for the design, production and procurement
of all aspects of the Sample Authorizations, at Purdue’s expense.

6.16 Expenses. Each Party will bear all of the costs and expenses incurred by
such Party or its employees, consultants, service providers, or agents in
connection with this Agreement. Notwithstanding the foregoing, Purdue will be
responsible for (a) Purdue’s incremental costs and expenses of sales force
trainers, training facilities and training materials in satisfaction of Purdue’s
compliance and sales training of the Transcept Sales Force and members of
Transcept’s management, as contemplated by Section 6.12(d), (b) the reasonable
out-of-pocket expenses of destroying or shipping returned Product to Purdue or
its designee, as contemplated by Section 6.14, and (c) Purdue’s proportionate
share (based on the number of Psychiatrist Promotional Materials ordered by
Purdue) of out-of-pocket expenses incurred by both Parties to develop and print
the Psychiatrist Promotional Materials, as contemplated by Section 8.7(d).

6.17 Information Exchange; PV Agreement.

(a) In addition to each Party’s obligations under the PV Agreement, each Party
shall provide the other Party with such information as the other Party may
reasonably request during the Co-Promotion Term in order to support the
requesting Party’s compliance with Applicable Laws and its Sales Force’s
Promotion and Detailing of the Product in the U.S. Territory. Transcept shall
report to Purdue, in accordance with commercially reasonable methodologies
requested by Purdue, all information necessary to permit Purdue to make timely
reports as required by any Regulatory Authority in the U.S. Territory regarding
the Product, and shall advise Purdue if there is any respect in which it has
been unable to do so. To facilitate efficient communication and data sharing
between Purdue and Transcept, Purdue shall establish and maintain a secure
method of transferring information between the Parties. The Parties shall work
together to identify any support hardware, software and services appropriate for
the sharing of information with respect to Promotion of the Product. Wherever
possible, the Parties agree that all technologies and platforms used for such
purposes shall be in accordance with each Party’s technology architecture and
security standards. Except as provided in this Agreement, each Party shall be
solely responsible for all costs and expenses of acquiring and maintaining its
infrastructure and reporting systems to support its Sales Force.

 

45



--------------------------------------------------------------------------------

(b) Not later than thirty (30) days prior to the Co-Promotion Commencement Date,
the Parties shall enter into a separate pharmacovigilance agreement (the “PV
Agreement”) containing the specific terms, conditions and obligations of the
Parties with respect to the collection, reporting and monitoring of all adverse
drug reactions, adverse events, product complaints, medical inquires and other
relevant drug safety matters with respect to Products during the Co-Promotion
Term.

6.18 Transcept Records and Audits. Transcept shall keep complete and accurate
records of (a) the number of Details delivered by the Transcept Sales Force to
each Psychiatrist, (b) whether each Detail delivered is a Primary Detail,
Secondary Detail or Tertiary Detail, and (c) the number of Sample Authorizations
distributed. All such records, and any records of call notes, shall be retained
for at least five (5) years following the Sales Year in which they are
generated, or longer if required by Applicable Laws. At Purdue’s request, such
records shall be made available for review and copying by Purdue or its
designees not more than once each calendar year (during normal business hours on
a mutually agreed date with reasonable advance notice) by an independent Third
Party auditor mutually agreed upon by the Parties and subject to confidentiality
obligations at least as stringent as those set forth in Article 11 of this
Agreement for the sole purpose of verifying for Purdue the accuracy of the
reports furnished by Transcept pursuant to this Section. The expense of such
auditor shall be borne solely by Purdue. Such auditor shall not disclose
Transcept’s confidential information to Purdue, except to the extent such
disclosure is necessary to verify the accuracy of the reports furnished by
Transcept.

6.19 Transcept Reports. Within thirty (30) days after the end of each calendar
quarter during the Co-Promotion Term following the Co-Promotion Commencement
Date, Transcept shall provide to the JCC a written report summarizing
Transcept’s Promotional activities pursuant to this Agreement for such quarter
and on a calendar year-to-date basis, including: (a) the number of Details made
to Psychiatrists (by Primary Details, Secondary Details and Tertiary Details);
and (b) the total number of Sample Authorizations delivered. Transcept shall
submit such reports in a format mutually agreed upon by the Parties. Each such
report shall be considered Transcept’s Confidential Information.

6.20 Termination of Co-Promotion Right.

(a) Termination by Transcept at Will.

(i) Transcept shall have the right to terminate the Co-Promotion Right upon
[***] prior written notice to Purdue.

(ii) Upon termination pursuant to this Section 6.20(a), and in addition to the
consequences and remedies under Sections 6.21, the following obligations shall
apply: (A) Transcept shall remain responsible for all of Transcept’s accrued but
unpaid costs as of the date of such notice of termination, and (B) Transcept
shall not, during the applicable notice period, take any action that is intended
to materially adversely affect or impair the further Promotion of the Product.

(b) Termination by Either Party for Cause.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

46



--------------------------------------------------------------------------------

(i) Purdue shall have the right to terminate the Co-Promotion Right immediately
in the event that Transcept has failed to cure a material breach under
Section 12.3(d) of this Agreement.

(ii) Without prejudice to any remedy or claim it may have against the other
Party for material breach or non-performance of this Agreement, either Party
(the “Non-Breaching Party”) may terminate this Co-Promotion Right for cause if
the other Party (the “Breaching Party”) fails to materially comply with or
perform any material provision of this Article 6 (a “Co-Promotion Material
Breach”) in accordance with the following provisions: the Non-Breaching Party
shall notify the Breaching Party of any such Co-Promotion Material Breach in
writing, specifying such Co-Promotion Material Breach in reasonable detail and
stating such Non-Breaching Party’s intention to terminate the Co-Promotion Right
for cause (the “Notification”). If the Breaching Party fails to cure such
Co-Promotion Material Breach within a period of thirty (30) days following
receipt by the Breaching Party of such Notification, the Co-Promotion Right
shall terminate upon written notice by the Non-Breaching Party.

(iii) Either Party shall have the right to terminate the Co-Promotion Right
immediately in the event that the other Party is excluded from participation in
federal healthcare programs.

(iv) The Co-Promotion Right shall terminate in the event Purdue delivers the
Purdue Co-Promotion Termination Notice pursuant to Section 6.4(b).

(c) Subject to Section 6.11(c), the Co-Promotion Right shall terminate in the
event a Generic Product is launched in the U.S. Territory [***].

6.21 Effects of Termination of Co-Promotion Right. Upon any termination or
expiration of the Co-Promotion Right, Transcept will immediately cease any and
all Promotion and Detailing of the Product in the U.S. Territory and will
cooperate with Purdue in the collection and return to Purdue of all Promotional
Materials and other Product-related materials with respect to the U.S. Territory
then in the possession of, or under the control of, Transcept or any of the
Transcept Sales Force, as promptly as practicable after the date thereof. Purdue
shall cooperate with Transcept with respect to such activities so as to minimize
disruption to sales activities. Except as expressly provided in this Agreement,
expiration or termination of the Co-Promotion Right shall be without prejudice
to (x) any remedies that any Party may then or thereafter have hereunder or at
law, (y) Transcept’s right to receive any amounts accrued under this Agreement
prior to the effective date of expiration or termination that are unpaid or
become payable thereafter, and (z) either Party’s right to obtain performance of
any obligation provided for in this Agreement that shall survive termination.
Sections 6.4(b)(ii) – (v), 6.16, 6.18, 6.20(a)(ii) and 6.21 shall survive any
expiration or termination of the Co-Promotion Right. In addition, any provision
of this Agreement that, either from the express language or the context thereof,
is intended to survive any termination or expiration of the Co-Promotion Right
shall survive any such expiration or termination.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

47



--------------------------------------------------------------------------------

ARTICLE 7

FINANCIALS

7.1 License Fee. No later than ten (10) Business Days after the Effective Date,
Purdue shall pay to Transcept a non-refundable, non-creditable license fee of
twenty-five million dollars (US $25,000,000) by wire transfer of immediately
available funds into an account designated by Transcept.

7.2 Milestone Payments. Purdue shall make milestone payments to Transcept as
follows:

(a) Transfer of NDA. No later than five (5) Business Days after Purdue’s
delivery (or deemed delivery) of the Purdue Notice pursuant to Section 4.2(b),
Purdue shall pay to Transcept a non-refundable, non-creditable payment of thirty
million dollars (US $30,000,000); provided, however, that if the first approval
of an NDA for a Product by the FDA for marketing in the U.S. Territory is
received by Transcept after June 30, 2010, such payment shall be reduced by two
million dollars (US $2,000,000) for each thirty (30) day period between the date
of receipt of such approval and June 30, 2010.

(b)[***] No later than [***] after the [***] and provided that [***] a Generic
Product [***] has not been approved or launched in the U.S. Territory [***] on
or before the [***], Purdue shall pay to Transcept the following non-refundable,
non-creditable payments:

(i) ten million dollars (US $10,000,000) for the Orange Book Listing of a
Transcept Exclusive Patent issuing from one of the patent applications listed in
(a) on Exhibit A (or any substitutions, divisions, continuations or
continuations-in-part, but in the case of continuations-in-part only to the
extent directed to the subject matter disclosed in such patent application
listed in (a) on Exhibit A, or requests for continued examination thereof); and

(ii) [***] for the [***].

As used herein, “[***]” means [***]. For clarity, each payment under this
Section 7.2(b) will be due, if at all, only once, and only in connection with an
[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

48



--------------------------------------------------------------------------------

for the first approved Product after the delivery or deemed delivery of the
Purdue Notice and before the expiration of the [***].

7.3 Super Royalty Payments. Purdue shall make each of the super royalty payments
indicated below to Transcept when aggregate Net Sales of all Products in any
calendar year in the U.S. Territory reach the specified dollar values, provided
that an Orange Book Listing has occurred prior to or during such calendar year:

 

Aggregate Net Sales in a Calendar Year

  Payment

[***]

  [***]

[***]

  [***]

[***]

  [***]

[***]

  [***]

Each super royalty payment in this Section 7.3 shall be paid only once. The
maximum total amount of payment to Transcept pursuant to this Section 7.3 shall
be [***]. Purdue shall notify and pay to Transcept the amounts set forth in this
Section 7.3 within [***] after the delivery of the quarterly report pursuant to
Section 7.7 for the calendar quarter in which the applicable event was achieved.
For clarity, (i) in the event that more than one of the aggregate Net Sales
thresholds is achieved in a calendar year, Purdue shall owe each of the
corresponding payments and (ii) no payment will be made retroactively for Net
Sales generated prior to an Orange Book Listing, but payments will be made
during the next calendar year in which the applicable aggregate Net Sales target
is achieved. Each such payment shall be made by wire transfer of immediately
available funds into an account designated by Transcept. Each such payment is
nonrefundable and noncreditable against any other payments due hereunder.

7.4 Royalties. During the Term, Purdue shall pay to Transcept royalties on Net
Sales of Products in the U.S. Territory as provided in either Section 7.4(a) or
7.4(b), as the case may be, and in each case as adjusted pursuant to Section 7.5
and subject to Section 1.47:

(a) For Net Sales in the U.S. Territory generated prior to the date of an Orange
Book Listing, Purdue shall pay to Transcept a royalty on such Net Sales equal to
[***] in the U.S. Territory; or

(b) For Net Sales in the U.S. Territory generated on or after the date of an
Orange Book Listing, Purdue shall pay to Transcept royalties on such Net Sales
in the U.S. Territory at a royalty rate determined by aggregate Net Sales of all
Products in a calendar year in the U.S. Territory as follows:

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

49



--------------------------------------------------------------------------------

Aggregate Net Sales of Products in a calendar year in the U.S. Territory

  Royalty Rate

Portion of Net Sales less than or equal to [***]

  [***]

Portion of Net Sales greater than [***] and less than or equal to [***]

  [***]

Portion of Net Sales greater than [***]

  [***]

The royalty rate tier applicable to Net Sales following an Orange Book Listing
will be determined based on aggregate Net Sales across the entire calendar year
regardless of the date on which the Orange Book Listing occurs. For purposes of
illustration only, in the event the Orange Book Listing occurs on [***] and Net
Sales in the U.S. Territory for [***] were [***], Purdue would pay Transcept a
royalty of [***] on [***]. For Net Sales in the U.S. Territory accumulated
beginning on [***], Purdue would pay Transcept a royalty of [***], provided that
if Net Sales in the U.S. Territory later exceed [***] before the end of [***],
Purdue would pay Transcept a royalty of [***] on the portion of such Net Sales
exceeding [***].

(c) Duration. Royalties shall be payable under this Section 7.4 during the
period commencing with First Commercial Sale in the U.S. Territory and
continuing until the later of: (i) expiration of the last to expire issued
Transcept Patent covering the first Product and (ii) fifteen (15) years after
First Commercial Sale of such Product in the U.S. Territory.

7.5 Royalty Adjustments.

(a) Royalty Increase. During the period of time commencing on the [***] of the
first day of the first full calendar quarter following the approval of an NDA
for the Product in the U.S. Territory and ending on the [***] of such date and
subject to Section 1.47, the royalty rates specified in Section 7.4(b) shall
each be increased by [***] percentage points (i.e., from [***] to [***], from
[***] to [***] or from [***] to [***]), provided, however, that no such increase
shall apply (i) if there is, or there was previously, on the market in the U.S.
Territory [***] a Generic Product [***] or [***] during any period that a
Generic Product [***] is approved in the U.S. Territory. For clarity, no
increase shall apply under this Section 7.5(a) if there is no Orange Book
Listing for the Product.

(b) Royalty Reduction – First Generic Product. During the time that a Generic
Product is being sold by a Third Party or Third Parties in the U.S. Territory
under one ANDA and continuing until (i) such Generic Product is no longer sold
and (ii) Purdue’s unit sales volume of Product in the U.S. Territory returns to
the unit sales volume achieved prior to the approval of such Generic Product,
the royalty rates set forth in Sections 7.4 and 7.6 (as such rates may have been
adjusted or otherwise established under Section 7.5(e) or (f)) shall be reduced
by [***] subject to the royalty duration provided for under Section 7.4(c)

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

50



--------------------------------------------------------------------------------

and 7.6(b), respectively [***].

(c) Royalty Reduction – Second Generic Product. During the time that Generic
Products are being sold by Third Parties in the U.S. Territory under more than
one ANDA and continuing until (i) such Generic Products are no longer sold and
(ii) Purdue’s unit sales volume of Product in the U.S. Territory returns to the
unit sales volume achieved prior to the approval of such Generic Products, the
royalty rates set forth in Sections 7.4 and 7.6 (as such rates may have been
adjusted or otherwise established under Section 7.5(e) or (f)) shall be reduced
by [***] subject to any royalty duration provided for under Section 7.4(c) and
7.6(b), respectively. For clarity, Section 7.5(b) and this Section 7.5(c) shall
be mutually exclusive. [***].

(d) Royalty Reduction – Patent Expiry. In the event the expiration of the last
to expire valid claim of a Transcept Patent in the U.S. Territory occurs prior
to the expiration of (i) the fifteen (15) year period set forth in
Section 7.4(c), or (ii) the period set forth in 7.6(b), the royalty rates set
forth in Sections 7.4 and 7.6, respectively (as such rates may have been
adjusted or otherwise established under Section 7.5(a), (e) or (f)) shall be
reduced by [***] for the remainder of the applicable royalty duration.
Notwithstanding the foregoing, this Section 7.5(d) shall not apply during any
time period that the royalty rates are reduced pursuant to Section 7.5(b) or
7.5(c). In the event that, on the one hand, Section 7.5(b) or 7.5(c) applies
and, on the other hand, Section 7.5(d) applies, then royalties shall be reduced
in accordance with the Section that causes Purdue’s royalty to be reduced to the
greatest extent possible (provided that in no event will more than one of such
Sections be applied in calculating royalties due for a particular time period).

(e) Royalty Reduction – Anti-Stacking. In the event the use by Purdue, its
Affiliate or sublicensee of any Transcept Technology to Develop, manufacture or
Commercialize the Product in the U.S. Territory under this Agreement would
infringe the intellectual property rights of any Third Party absent a license
thereunder and Purdue obtains a royalty-bearing license under such intellectual
property rights, then Purdue may deduct from the royalties due to Transcept
pursuant to Section 6.4(b), 7.4 and 7.6 [***] of the royalties actually paid to
any such Third Party as consideration for any such license; provided that in no
event shall the royalties due to Transcept for a given time period be reduced
under this Section 7.5(e) by more than [***]. Unused credit amounts may be
carried over into subsequent quarterly periods.

(f) Royalty Reduction – OTC Product. The Parties agree that, in the event any
Product is sold in an OTC form, the royalty rates set forth herein shall not
apply to such Product sold in OTC form and Parties shall negotiate in good faith
a commercially reasonable

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

51



--------------------------------------------------------------------------------

reduced royalty rate for Net Sales (applied mutatis mutandis) generated by OTC
sales of such Product.

7.6 Co-Promotion Royalties.

(a) In addition to the royalties set forth in Section 7.4, if Transcept
exercises the Psychiatrist Co-Promotion Option, Purdue shall pay to Transcept a
royalty on [***] at a royalty rate determined by the Sales Year in which the
Co-Promotion Commencement Date occurs, in each case as adjusted pursuant to
Section 7.5(b), (c), (d), (e) and (f) and subject to Section 1.47:

 

Sales Year in which Co-Promotion


Commencement Date Occurs

  Royalty Rate on Psychiatric Net Sales   

[***]

  [***]   

[***]

  [***]   

[***]

  [***]   

[***]

  [***]   

provided that if the Co-Promotion Commencement Date occurs in any month other
than the first month of a Sales Year, then the royalty rates set forth above
shall be reduced by [***] per month.

(b) Royalties shall be payable under this Section 7.6 during the period
commencing with the Co-Promotion Commencement Date and continuing until the
first to occur: (i) termination of the Co-Promotion Right, (ii) the date of
launch of a Generic Product [***]; provided that Purdue shall not be obligated
to make payment under this Section 7.6 solely if both (A) Transcept has failed
to fully achieve the Transcept Minimum PDEs under Section 6.11 and (B) Transcept
has not fully cured such failure in accordance with the remedies specified in
Section 6.11. Once the above royalty percentage has been set as set forth above,
it remains fixed for the royalty duration (i.e., it will not step down each
year), except as otherwise adjusted pursuant to Section 7.5(b), (c), (d), (e) or
(f). For clarity, in the event of termination of the Psychiatrist Co-Promotion
Option or the Co-Promotion Right, Purdue shall have no obligation to provide
payment under this Section 7.6, provided, however, that in the case of
subsection (ii) or (iii) above, Purdue shall reinstate the royalty payments
under this Section 7.6 if the Co-Promotion Right is reinstated pursuant to
Section 6.11(c).

7.7 Royalty Payments and Reports. Within [***] days after the end of each
calendar quarter, Purdue shall provide Transcept with a statement of (a) the
amount of gross sales of Product during the applicable calendar quarter, (b) an
itemized calculation of Net Sales ([***]) showing Net Sales Deductions during
such calendar quarter, (c) a calculation of the amount of royalty payment due on
such sales for such calendar quarter pursuant to Sections 6.4(b), 7.4 and 7.6,
and (d) any super royalty payment due pursuant to Section 7.3. Within [***]
after the delivery of such quarterly statement,

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

52



--------------------------------------------------------------------------------

Purdue shall provide Transcept with the royalty payment due for such calendar
quarter pursuant to Sections 6.4(b), 7.4 and 7.6 and any super royalty payment
due pursuant to Section 7.3; provided however that with respect to the royalty
payments pursuant to Section 6.4(b) and 7.6, in the event the quarterly payments
hereunder do not result in Transcept receiving the royalties [***] as calculated
for the relevant twelve (12) month period under Section 6.4(b) or 7.6, then
Purdue shall pay Transcept any remaining true-up amount due, if any, with the
next following quarterly payment. All amounts payable to Transcept under this
Agreement shall be paid in United States dollars.

7.8 Taxes. The Parties agree to cooperate and to comply with all applicable tax
laws, rules and regulations. The Parties acknowledge and agree that it is their
mutual objective, to the extent feasible, not to pay any unnecessary taxes with
respect to their collaborative efforts under this Agreement and that they shall
use their best efforts to cooperate and coordinate with each other to achieve
such objective.

7.9 Late Payments. If a Party does not receive payment of any sum due to it on
or before the due date, simple interest shall thereafter accrue on the sum due
to such Party from the due date until the date of payment at the prime rate plus
[***] percent ([***]%) per annum or the maximum rate allowable by Applicable
Law, whichever is less.

7.10 Records; Audits. Purdue shall maintain complete and accurate books and
records in accordance with GAAP (to the extent appropriate) in sufficient detail
to permit Transcept to confirm the accuracy of milestones, super royalty
payments, royalty payments and other compensation payable under this Agreement
for a period of five (5) years from the creation of individual records or any
longer period required by Applicable Law. At Transcept’s request, records going
back no more than three (3) years shall be available for review not more than
once each calendar year (during normal business hours on a mutually agreed date
with reasonable advance notice) by an independent Third Party auditor selected
by Transcept and approved by Purdue (such approval not to be unreasonably
withheld, conditioned, or delayed) and subject to confidentiality and non-use
obligations no less stringent than those set forth in Article 11 for the sole
purpose of verifying for Transcept the accuracy of the financial reports
furnished by Purdue pursuant to this Agreement or of any payments made by Purdue
to Transcept pursuant to this Agreement. Any such auditor shall not disclose
Purdue’s Confidential Information to Transcept, except to the extent such
disclosure is necessary to verify the accuracy of the financial reports
furnished by Purdue or the amount of payments due by Purdue under this
Agreement. Any amounts shown to be owed but unpaid or overpaid and in need of
reimbursement shall be paid or refunded (as the case may be) within [***] after
the accountant’s report, plus interest (as set forth in Section 7.9) from the
original due date. Transcept shall bear the full cost of such audit unless such
audit reveals an underpayment by Purdue of [***] percent ([***]%) or more during
the applicable audit period, in which case Purdue shall bear the full cost of
such audit.

ARTICLE 8

INTELLECTUAL PROPERTY

8.1 Ownership of Inventions. Each Party shall own all inventions and Information
made solely by the respective employees, agents, and independent contractors of
it and its

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

53



--------------------------------------------------------------------------------

Affiliates in the course of conducting such Party’s activities under this
Agreement (collectively, “Sole Inventions”). All inventions and Information that
are made jointly by employees, Affiliates, agents, or independent contractors of
both Parties in the course of performing activities under this Agreement
(collectively, “Joint Inventions”) shall be owned jointly by the Parties in
accordance with joint ownership interests of co-inventors under United States
patent laws.

8.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
all Sole Inventions or Joint Inventions relating to Product or its manufacture
or use, including all invention disclosures or other similar documents submitted
to such Party by its, or its Affiliates’, employees, agents or independent
contractors describing such Sole Inventions or Joint Inventions. Such Party
shall also respond promptly to reasonable requests from the other Party for more
Information relating to such inventions.

8.3 Prosecution of Patents.

(a) Transcept Patents. Except as otherwise provided in this Section 8.3(a), as
between the Parties, Transcept shall have the sole right and authority to
prepare, file, prosecute (including any interferences, reissue proceedings and
reexaminations) and maintain the Transcept Patents in the U.S. Territory and to
retain counsel in its sole discretion in connection therewith, all at
Transcept’s expense.

Transcept shall provide Purdue with all documents (including all office actions,
communications from the USPTO and drafts of any filings or responses thereto,
and foreign filings and foreign search reports) relevant to such preparation,
filing, prosecution and maintenance of the Transcept Patents in the U.S.
Territory in sufficient time to allow for review and comment by Purdue.
Transcept shall incorporate any and all comments by Purdue unless Transcept has
a reasonable basis for rejecting Purdue’s comment, prior to taking any action
before the USPTO; provided that the foregoing shall not prevent Transcept from
making filings without consulting Purdue on an emergency basis in the opinion of
patent counsel to secure and protect Transcept patents or if Purdue has not
responded promptly to a prior request for consultation by Transcept.

If Transcept determines in its sole discretion to abandon or not maintain any
Transcept Patent in the U.S. Territory, then Transcept shall provide Purdue
written notice of such determination at least thirty (30) days before any
deadline for taking action to avoid abandonment and shall provide Purdue with
the opportunity to have all right, title and interest in such Transcept Patent
in the U.S. Territory assigned to Purdue, at no cost to Purdue.

If Purdue desires Transcept to file in the U.S. Territory a Transcept Patent
that claims priority to another Transcept Patent, Purdue shall provide written
notice to Transcept requesting that Transcept file (at Purdue’s expense) such
patent application in such jurisdiction. If Purdue provides such written notice
to Transcept, Transcept shall either (i) file and prosecute such patent
application and maintain any patent issuing thereon in such jurisdiction, or
(ii) notify Purdue that Transcept does not desire to file such patent
application and provide Purdue with the opportunity to, in Purdue’s sole
discretion, control the filing and prosecution of such patent application and

 

54



--------------------------------------------------------------------------------

maintain any patent issuing thereon on behalf of Transcept. Purdue’s rights
under this Section 8.3(a) with respect to any Transcept Patent licensed to
Transcept by a Third Party shall be subject to the rights of such Third Party to
file, prosecute, and/or maintain such Transcept Patent; provided that Transcept
shall use reasonable efforts to obtain from the Third Party the right for
Transcept to control the prosecution of any such licensed patent.

(b) Joint Patents. With respect to any potentially patentable Joint Invention,
the Parties shall meet and agree upon which Party, if any, shall prepare, file,
prosecute (including any interferences, reissue proceedings and reexaminations)
and maintain patent applications covering such Joint Invention (any such patent
application and any patents issuing therefrom a “Joint Patent”) in any
jurisdictions throughout the world, as well as the manner in which patent
expense for such Joint Patent will be shared by the Parties. In the event the
parties agree to file any Joint Patent but disagree on any aspect of the filing
or prosecution thereof, the Parties shall refer the disagreement to a mutually
acceptable patent attorney for resolution pursuant to Section 13.11.

The Party that prosecutes a patent application in the Joint Patents (the
“Prosecuting Party”) shall provide the other Party reasonable opportunity to
review and comment on such prosecution efforts regarding the applicable Joint
Patents in the particular jurisdictions, and such other Party shall provide the
Prosecuting Party reasonable assistance in such efforts. The Prosecuting Party
shall provide the other Party with a copy of all material communications from
any patent authority in the applicable jurisdictions regarding the Joint Patent
being prosecuted by such Party, and shall provide drafts of any material filings
or responses to be made to such patent authorities a reasonable amount of time
in advance of submitting such filings or responses. In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority.

Either Party may determine that it is no longer interested in supporting the
continued prosecution or maintenance of a particular Joint Patent in a country
or jurisdiction, in which case the disclaiming Party shall provide the other
Party with written notice of such determination at least thirty (30) days before
any deadline for taking action to avoid abandonment and shall provide the other
Party with the opportunity to have the disclaiming Party’s interest in such
Joint Patent in such country or jurisdiction assigned to the other Party, at no
cost to the other Party.

Subject to the license granted to Purdue pursuant to Section 2.1(a), each Party
shall have the right to practice, license and exploit the Joint Patents
worldwide, without consent of the other Party (where consent is required by law,
such consent is hereby deemed granted) and without a duty of accounting to the
other Party.

(c) Cooperation in Prosecution. Each Party shall provide the other Party all
reasonable assistance and cooperation in the Patent prosecution efforts provided
above in this Section 8.3, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution.

8.4 Enforcement of Transcept Patents.

 

55



--------------------------------------------------------------------------------

(a) Notification. If there is any infringement, threatened infringement, or
alleged infringement of the Transcept Patents on account of a Third Party’s
manufacture, use or sale of a product in the U.S. Territory (in each case, a
“Product Infringement”), then each Party shall promptly notify the other Party
in writing of any such Product Infringement of which it becomes aware, and shall
provide evidence in such Party’s possession demonstrating such Product
Infringement.

Each Party shall immediately, but in no case more than five (5) Business Days,
give written notice to the other Party of any certification of which it becomes
aware filed pursuant to 21 U.S.C. Sections 355(b)(2)(A)(iv) or
355(j)(2)(A)(vii)(IV) claiming any Transcept Patent covering Product is invalid
or unenforceable, or that infringement will not arise from the manufacture, use
or sale of a product by a Third Party.

(b) Enforcement Rights.

(i) Subject to Section 8.4(d) and the remainder of this Section 8.4(b), during
the Term, Purdue shall have the first right, but not the obligation, to bring an
appropriate suit or other action against any person or entity engaged in such
Product Infringement of the Transcept Patents in the U.S. Territory. If Purdue
has not brought suit to enforce such Transcept Patent against such person or
entity within thirty (30) days after Purdue’s receipt or delivery (as
applicable) of notice and information under Section 8.4(a), then Transcept shall
have the right, but not the obligation, to commence a suit or take action to
enforce the applicable Transcept Patents with respect to such Product
Infringement in the U.S. Territory. Each Party shall provide to the Party
enforcing any such rights under this Section 8.4(b) reasonable assistance in
such enforcement, including using best efforts if required to establish and
maintain standing to join such action as a party plaintiff if required by
Applicable Law to pursue such action. The enforcing Party shall keep the other
Party regularly informed of the status and progress of such enforcement efforts,
and shall reasonably consider the other Party’s comments on any such efforts.

(ii) In the event a Party brings a claim, suit or action under Section 8.4(b)(i)
against any person or entity engaged in Product Infringement of the Transcept
Patents in the U.S. Territory, Purdue shall be responsible for [***] and
Transcept shall be responsible for [***] of the costs and expenses (including
attorneys’ fees and expenses of litigation) incurred by the Parties as a result
of such claim, suit or action. Notwithstanding the foregoing, in connection with
any such claim, suit or action initiated by Purdue, Transcept’s responsibility
for costs and expenses shall not exceed [***] per calendar year or [***] in
aggregate over the Term, except with Transcept’s written consent. If either
Party expends less than its respective percentage share of such costs and
expenses, such Party shall pay the other Party the amount required to satisfy
its percentage share for the relevant time period in cash or by offset against
other amounts due to such Party from the other Party under this Agreement on a
calendar quarter basis; provided that if Purdue is the Party that brings such
claim, suit, or action, then Purdue shall have the right to offset such costs
and expenses against payments due to Transcept under Article 7 so long as such
payments are not reduced by more than [***] with any unused offset carried
forward. If a Party recovers monetary damages or any other payments from such

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

56



--------------------------------------------------------------------------------

Third Party in such suit or action (including as a result of settlement), such
recovery shall be allocated first to the reimbursement of any unreimbursed costs
and expenses incurred by the Parties in such litigation, and any remaining
amount shall be distributed as follows: [***] to Purdue and [***] to Transcept.

(c) Settlement. Without the prior written consent of the other Party, such
consent not to be unreasonably withheld, conditioned or delayed, neither Party
shall settle any claim, suit or action that it brought under this Section 8.4
involving Transcept Patents in any manner that would negatively impact such
intellectual property or that would limit or restrict the ability of Purdue or
its Affiliates or licensees to sell Products in the U.S. Territory or the
ability of Transcept or its Affiliates or licensees to sell Products in the
Transcept Territory. Each Party shall have the right to settle any claim, suit
or action that it brought under this Section 8.4 involving the Transcept Patents
in any manner that would not negatively impact such intellectual property or
that would not limit or restrict the ability of Purdue or its Affiliates or
licensees to sell Products in the U.S. Territory or the ability of Transcept or
its Affiliates or licensee to sell Products in the Transcept Territory.
Notwithstanding anything to the contrary in this Section 8.4(c), Purdue shall
have the right to settle any such claim, suit or action without the consent of
Transcept by granting the Third Party a license, waiver, covenant or other
actual or effective authorization to commercialize a limited quantity of Product
in the U.S. Territory.

(d) Transcept Patents Licensed from Third Parties. Purdue’s rights under this
Section 8.4 with respect to any Transcept Patent licensed to Transcept by a
Third Party shall be subject and subordinated to the rights of such Third Party
to enforce such Transcept Patent and/or defend against any claims that such
Transcept Patent is invalid or unenforceable, and the rights of such Third Party
to share in any recoveries.

8.5 Patent Marking. Purdue shall, and shall require its Affiliates and
sublicensees, to mark Products sold by it hereunder with appropriate patent
numbers or indicia to the extent permitted by Applicable Law, in those countries
in which such markings or such notices impact recoveries of damages or equitable
remedies available with respect to infringements of patents.

8.6 Trademarks.

(a) Purdue Trademarks. Other than the Transcept Licensed Trademarks, Purdue
shall be responsible for the selection, adoption, registration, maintenance and
defense of all trademarks for use in connection with the sale or marketing of
Products in the U.S. Territory (the “Purdue Trademarks”), as well as all
expenses associated therewith. Purdue shall own all Purdue Trademarks. Transcept
shall not at any time adopt, use, register or cause to be registered any other
trademark, name or design confusingly similar to any of the Purdue Trademarks.
All rights arising from the use by Transcept of the Purdue Trademark in the U.S.
Territory during the Term shall inure to Purdue’s benefit.

(b) Transcept Assigned Trademarks. Purdue’s use of the Transcept Assigned
Trademarks in the U.S. Territory shall be limited to the marketing, sale and
distribution of the Product. Purdue shall be responsible for maintaining in its
own name the registrations for any or all of the Transcept Assigned Trademarks
in the U.S. Territory, and for defending the

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

57



--------------------------------------------------------------------------------

Transcept Assigned Trademarks in the U.S. Territory, all at Purdue’s sole
expense. Transcept shall not at any time adopt, use, register or cause to be
registered any other trademark, name or design confusingly similar to any of the
Transcept Assigned Trademarks anywhere in the world. Transcept shall, as soon as
practicable after receiving notice of any potential infringement of the
Transcept Assigned Trademarks, inform Purdue of any such potential infringement.
Purdue shall have the sole right and discretion to bring infringement or unfair
competition proceedings involving the Transcept Assigned Trademarks. Purdue
agrees that, during the Term, it will not assign the Transcept Assigned
Trademarks to any Third Party, except pursuant to Section 14.5.

(c) Transcept Licensed Trademarks. Purdue’s use of the Transcept Licensed
Trademarks shall be limited to the marketing, sale and distribution of the
Product in the U.S. Territory. Purdue shall not at any time register or cause to
be registered any other trademark, name or design confusingly similar to any of
the Transcept Licensed Trademarks without the express consent of Transcept,
which consent shall not be unreasonably withheld, conditioned or delayed. Purdue
shall properly designate the Transcept Licensed Trademarks on the packaging of
the final Product, to the extent required or permissible by the applicable
Regulatory Approvals. All rights arising from the use of the Transcept Licensed
Trademarks in the U.S. Territory during the Term shall inure to Transcept’s
benefit. Purdue agrees that the Products with which the Transcept Licensed
Trademarks are used shall conform to all requirements of the Regulatory
Authority in the U.S. Territory. Purdue shall, as soon as practicable after
receiving notice of any potential infringement of the Transcept Licensed
Trademarks in the U.S. Territory, inform Transcept of any such potential
infringement. Transcept shall have the sole right and discretion to bring
infringement or unfair competition proceedings involving the Transcept Licensed
Trademarks.

8.7 Promotional Materials.

(a) All uses of the Transcept Trademarks and Purdue Trademarks shall comply with
all Applicable Laws in the U.S. Territory. Unless otherwise agreed by the
Parties or required by the FDA, Purdue shall sell the Product in the U.S.
Territory under the Transcept Assigned Trademark Intermezzo™. Purdue may include
its company name and associated logos on all Product packaging and Promotional
Materials for the U.S. Territory.

(b) Purdue shall be responsible, at its expense, for preparing and producing the
Promotional Materials, which will be reviewed by the JCC. All Promotional
Materials produced by Purdue for use in Detailing the Product in the U.S.
Territory shall include Transcept’s name, and shall display the names and logos
of Purdue and Transcept in equal prominence to the extent practical; provided,
however, that upon the Co-Promotion Commencement Date, Purdue itself shall have
the continued right to use any stock of Promotional Materials prepared prior to
the exercise of the Psychiatrist Co-Promotion Option until such stock is
exhausted. Except as specifically permitted by this Section 8.7, neither Party
shall distribute or have distributed any materials bearing the name or any
trademarks of the other Party without the prior written approval of such other
Party. To the extent that Transcept disagrees with Promotional messages or
tactics proposed by Purdue, it may raise such issues with the JCC for discussion
and resolution. Purdue and Transcept will be bound by the decision of the JCC
with respect to any activities of Transcept that flow or result from the JCC
decision.

 

58



--------------------------------------------------------------------------------

(c) Upon the Co-Promotion Commencement Date, Purdue shall provide Transcept with
the Promotional Materials then used by the Purdue Sales Force to Promote the
Product, at no charge to Transcept, in quantities specified in the Marketing
Plan and sufficient for Transcept to satisfy its obligations under this
Agreement and the Marketing Plan. Transcept shall be responsible for
distributing the Promotional Materials to the Transcept Sales Force. Except for
Transcept Licensed Trademarks, Purdue shall own all right, title and interest in
the Promotional Materials, including all intellectual property rights
appurtenant thereto. Purdue hereby grants to Transcept a royalty-free license to
use the Promotional Materials during the Term solely in connection with its
Promotion of the Product in the U.S. Territory and in accordance with this
Agreement and Applicable Laws, subject to Transcept’s payment of costs as
provided in this Section. Transcept may sublicense such license only to its
contract sales force under Section 6.12(a).

(d) Transcept may propose to the JCC that the Parties develop Promotional
Materials specifically for use by the Parties in Detailing the Product to
Psychiatrists (the “Psychiatrist Promotional Materials”), which materials
Transcept shall create and develop in accordance with Applicable Laws, subject
to prior review and approval by Purdue, such approval not to be unreasonably
withheld, conditioned or delayed, and Purdue shall print and produce the
Psychiatrist Promotional Materials. Transcept shall reimburse Purdue for all
out-of-pocket costs incurred by Purdue to produce the Psychiatrist Promotional
Materials; provided, however, that if Purdue orders any Psychiatrist Promotional
Materials for use by the Purdue Sales Force, then Purdue shall be responsible
for a proportionate share (based on the number of units ordered by Purdue) of
the out-of-pocket costs incurred by both Parties to develop and print the
Psychiatrist Promotional Materials. Except for any Purdue Trademarks and any
portion of the Psychiatrist Promotional Materials that is the same as
Promotional Materials produced by Purdue, Transcept shall own all right, title
and interest in and to the Psychiatrist Promotional Materials, including all
intellectual property rights appurtenant thereto. Transcept hereby grants to
Purdue a royalty-free license to use Psychiatrist Promotional Materials during
the Term in connection with its Promotion of the Product to Psychiatrists in
accordance with this Agreement and Applicable Laws, subject to Purdue’s payment
of costs as provided in this Section.

(e) Neither Party shall use or distribute in connection with Detailing the
Product in the U.S. Territory any promotional materials other than the
Promotional Materials and the Psychiatrist Promotional Materials in the form(s)
prepared and approved in accordance with this Section 8.7. Purdue shall be
solely responsible for timely submitting, as applicable, any Promotional
Materials and Psychiatrist Promotional Materials to the FDA’s Division of Drug
Marketing, Advertising and Communications and to any applicable state
Governmental Authorities in the U.S. Territory. Transcept shall not be required
to distribute any Promotional Materials that: (i) do not mention the Product
(except for non-branded materials provided by Purdue if approved by the JCC); or
(ii) Transcept believes, in its sole discretion, to be false or misleading. Each
Party shall distribute the Promotional Materials and Psychiatrist Promotional
Materials in accordance with the Marketing Plan and the terms of this Agreement.
Neither Party shall distribute any out-dated Promotional Materials or
Psychiatrist Promotional Materials. Transcept shall certify that any such
out-dated Materials have been returned to Purdue or its designee or destroyed,
in accordance with Purdue’s written policy delivered on the Co-Promotion
Commencement Date, as such policies may be updated from time to time by Purdue.

 

59



--------------------------------------------------------------------------------

8.8 Regulatory Data Protection. The Parties will evaluate in good faith and
identify all patents that may meet the requirements for listing with FDA in the
Orange Book, in connection with any NDA for a Product in the U.S. Territory.
Subject to the terms of this Section 8.8, the Party that holds the NDA for the
Product shall be solely responsible for deciding which such patents to submit to
FDA for listing in the Orange Book on a timely basis. In the case of newly
allowed patents, prior to issuance and no later than five (5) Business Days
following a notice of allowance of any such patent, the Party that holds the NDA
for the Product shall inform the other Party whether it believes that there is a
reasonable basis for listing such patent in the Orange Book. If the Party that
holds the NDA for the Product does not believe that there is a reasonable basis
for listing a patent in the Orange Book and the other Party disagrees with that
determination, the other Party may demand that the Parties submit such
disagreement within three (3) Business Days to an independent, nationally
recognized law firm with expertise in such matters to review such patent and
determine pursuant to Section 13.11 whether there is a reasonable basis for
listing in the Orange Book. Such determination shall be made as soon as
reasonably practical but in no event later than the issuance of the subject
patent and shall be final and binding on the Parties. The Party that holds the
NDA for the Product shall maintain with FDA correct and complete listings of
applicable patents for such Product, including any patents for which it is
determined pursuant to Section 13.11 that there is a reasonable basis for
listing in the Orange Book. Any patent to be submitted for listing in the Orange
Book under this Section 8.8 shall be submitted as soon as practicable but in no
event later than ten (10) Business Days after issuance.

8.9 Infringement of Third Party IP. Each Party shall promptly notify the other
in writing of any allegation, claim or suit that the manufacture, use or sale of
a Product infringes or misappropriates a Third Party’s Patent or other
intellectual property rights. Subject to Article 10 and Section 7.5(e), each
Party shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by such Party’s activities,
at its own expense and by counsel of its own choice. In the event Purdue decides
to settle any actual or alleged infringement, misappropriation or other
violation of a Third Party’s intellectual property rights arising out of or
related solely to the use of any Transcept Technology to Develop, manufacture or
Commercialize the Product in the U.S. Territory under this Agreement, royalties
payable by Purdue as a result of such settlement shall be creditable against
royalties due hereunder in accordance with Section 7.5(e).

8.10 Discussion of IP-Related Matters. It is the goal of the Parties to
facilitate the exchange of information between them regarding each Party’s
performance of its responsibilities under this Article 8. To this end, the
Parties may from time to time during the Term convene an ad hoc advisory group
of individuals having the requisite expertise in order to (a) facilitate the
sharing of information between the Parties regarding the Parties’ activities
under this Agreement relating to the filing, prosecution, maintenance and
enforcement of the Transcept Patents and Transcept Know-How in the U.S.
Territory, including Orange Book Listings, and (b) provide a forum for
discussing such matters. Such group shall not have any decision-making rights or
responsibilities, and any failure or delay in obtaining consensus with respect
to any issue discussed by this group shall not preclude the Party having control
over a particular matter pursuant to this Article 8 from taking action with
respect to such matter.

 

60



--------------------------------------------------------------------------------

8.11 The CREATE Act. Each Party acknowledges and agrees that:

(a) the provisions herein are intended to encompass and include a joint research
agreement for the performance of experimental, developmental and research work
as contemplated by 35 U.S.C. § 103(c)(3), and that any invention made in
connection with the activities contemplated in this Agreement, whether made
solely by or on behalf of one Party or jointly by or on behalf of both Parties,
is intended to and should have the benefit of the rights and protections
conferred by Public Law 108-453, the Cooperative Research and Enhancement Act of
2004 as codified in 35 U.S.C. §103(c)(2) (the “CREATE Act”);

(b) in the event that a Party seeks to rely on the foregoing and invoke the
CREATE Act with respect to any invention that is the subject of a patent
application filed by or on behalf of such Party, such Party will give prior
written notice(s) to the other Party of its intent to invoke the CREATE Act and
of each submission or disclosure such Party intends to make to the USPTO
pursuant to the CREATE Act, including: (i) any disclosure of or regarding the
existence or contents of this Agreement to the USPTO; (ii) the disclosure of any
“subject matter developed by the other Party” (as such term is used in the
CREATE Act) in, without limitation, an information disclosure statement, or
(iii) the filing of any terminal disclaimer over the intellectual property of
the other Party, it being agreed that no such submission, disclosure or filing
shall be made by such Party without the prior written consent of the other
Party, such consent not to be unreasonably withheld, conditioned or delayed;

(c) without limiting subsection (b) above, it shall not be a violation of
confidentiality obligations hereunder for a Party, as necessary in connection
with the invocation of the CREATE Act, to disclose to the USPTO (i) the
intellectual property of the other Party in, without limitation, an information
disclosure statement or (ii) this Agreement, provided that such Party exercises
reasonable efforts to limit the scope of such disclosure as strictly necessary
to invoke the CREATE Act, including by reasonably redacting the material terms
of this Agreement before any such disclosure; and

(d) without limiting subsection (b) above, each Party will provide reasonable
cooperation to the other Party in connection with such other Party’s efforts to
invoke and rely on the CREATE Act.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Mutual Representations and Warranties. Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a) Corporate Existence and Power. It is a corporation or limited partnership,
as applicable, duly organized, validly existing, and in good standing under the
laws of the jurisdiction in which it is incorporated or formed, and has all
requisite power and authority and the legal right to own and operate its
property and assets and to carry on its business as it is now being conducted
and as contemplated in this Agreement, including the right to grant the licenses
granted by it hereunder.

 

61



--------------------------------------------------------------------------------

(b) Authority and Binding Agreement. It has the requisite power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder; and this Agreement has been duly executed and delivered
on its behalf, and constitutes a legal, valid, and binding obligation of such
Party that is enforceable against it in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.

(c) Consents. All necessary consents, approvals and authorizations of all
Governmental Authorities and other Third Parties required to be obtained by it
in connection with the execution, delivery and performance of this Agreement
have been obtained by it.

(d) No Conflict. The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of Applicable Law existing as of the Effective Date,
(ii) do not and will not conflict with or violate the certificate of
incorporation, certificate of formation, by-laws, limited partnership agreement
or other organizational documents of such Party, and (iii) do not and will not
conflict with, violate, breach or constitute a default under any contractual
obligations of such Party or any of its Affiliates (or in the case of Purdue,
its U.S. Affiliates) existing as of the Effective Date.

(e) Notice of Infringement or Misappropriation. Except as already disclosed to
Purdue in writing, such Party has not received any written notice from any Third
Party asserting or alleging that the research, Development, making or using of
Products by such Party prior to the Effective Date or upon Commercialization,
infringed, misappropriated or diluted, or will infringe, misappropriate or
dilute the intellectual property rights of such Third Party.

9.2 Transcept Technology. Transcept hereby represents and warrants to Purdue as
of the Effective Date that:

(a) Except for the joint ownership of certain Transcept Patents, as noted on
Exhibit A, Transcept is the sole owner of all right, title and interest in and
to, or Controls, with the right to sublicense, the Transcept Patents, free and
clear of any mortgage, pledge, claim, security interest, covenant, easement,
encumbrance, lien, lease, sublease, option, or charge of any kind, limitations
on transfer or any subordination arrangement in favor of a Third Party and,
except for the licenses and sublicenses contemplated by Article 2 and the
Material Contracts, as of the Effective Date it has granted no other rights in
favor of a Third Party under the Transcept Technology in the U.S. Territory;

(b) Transcept has disclosed to Purdue all prior art and other facts that, to
Transcept’s knowledge as of the Effective Date, are material to the validity or
enforceability of the Transcept Patents in the U.S. Territory;

 

62



--------------------------------------------------------------------------------

(c) no Third Party nor employee of Transcept has asserted or alleged in writing
to Transcept that it has an ownership interest in the Transcept Technology other
than the claims of SPI Pharma, Inc. as reflected in the jointly owned patent
applications of SPI Pharma, Inc. and Transcept, and no Third Party has contested
or asserted in writing to Transcept that the Transcept Patents are not valid or
enforceable in the U.S. Territory;

(d) to the knowledge of Transcept as of the Effective Date, the Development,
manufacture and Commercialization of the Product (in its current form) in the
U.S. Territory does not infringe any valid or enforceable Third Party patents
([***]) granted as of the Effective Date;

(e) Transcept has not received written notice of any interference or opposition
proceeding relating to the Transcept Patents;

(f) Transcept has made available to Purdue all data, results or other
information derived from or regarding any preclinical or clinical study that
would be reasonably expected to be relevant to an evaluation of any safety risks
associated with the Product; and

(g) [***].

9.3 Transcept Trademark Representations and Warranties. Transcept hereby
represents and warrants to Purdue as of the Effective Date that:

(a) to the knowledge of Transcept, there is no Third Party using or infringing
any of the Transcept Trademarks in the U.S. Territory in derogation of the
rights granted to Purdue in this Agreement;

(b) Transcept has not received notice of any opposition or cancellation action
or litigation pending or any communication which expressly threatens an
opposition or cancellation action, or other litigation, before any trademark
office, court or any other governmental entity in the U.S. Territory with
respect to any of the Transcept Trademarks;

(c) the Transcept Trademarks listed on Exhibit C attached hereto are the only
trademarks owned, held, Controlled, licensed or otherwise used (or intended to
be used) by Transcept or its Affiliates with respect to the Product in the U.S.
Territory; and

(d) to the knowledge of Transcept, it has all rights necessary to use the
Transcept Trademarks with respect to the Product in the U.S. Territory and to
assign to Purdue the Transcept Assigned Trademarks as set forth above and
Transcept has not obtained any Third Party consents in connection with the
prosecution of the Transcept Trademarks in the U.S. Territory; and

(e) to the knowledge of Transcept, it has not infringed, misappropriated,
diluted or otherwise violated any trademark of any Third Parties by registering
or using the Transcept Trademarks in the U.S. Territory.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

63



--------------------------------------------------------------------------------

9.4 Compliance with Law. Each Party shall, and shall ensure that its Affiliates
and sublicensees shall, comply with all Applicable Laws in exercising their
rights and fulfilling their obligations under this Agreement.

9.5 Representations regarding Debarment and Compliance.

(a) Each Party represents, warrants and covenants that as of the Effective Date
and during the Term, neither it nor its Affiliates nor any of their respective
directors, officers, employees, or consultants, and, to its knowledge based upon
reasonable inquiry, any Third Party (and its directors, officers, employees and
consultants), in each case who were responsible for the development or whose
responsibilities involve the Development or Commercialization of the Product as
authorized by this Agreement or the Promotion of the Product as authorized by
the Co-Promotion Right:

(i) are debarred under Section 306(a) or 306(b) of the FD&C Act;

(ii) have been charged with, or convicted of, any felony or misdemeanor under
Applicable Laws related to any of the following: (A) the development or approval
of any drug product or the regulation of any drug product under the FD&C Act;
(B) a conspiracy to commit, aid or abet the development or approval of any drug
product or regulation of any drug product; (C) health care program-related
crimes (involving Medicare or any State health care program); (D) patient abuse,
controlled substances, bribery, payment of illegal gratuities, fraud, perjury,
false statement, racketeering, blackmail, extortion, falsification or
destruction of records; (E) interference with, obstruction of an investigation
into, or prosecution of, any criminal offense; or (F) a conspiracy to commit,
aid or abet any of these listed felonies or misdemeanors; and

(iii) is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any Federal or State health care programs
(including convicted of a criminal offense that falls within the scope of 42
U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or otherwise declared
ineligible), or excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any Federal procurement or nonprocurement
programs.

(b) Each Party will notify the other Party immediately, but in no event later
than five (5) days, after knowledge of any exclusion, debarment, suspension or
other ineligibility set forth in Section 9.5(a)(iii) occurring during the Term,
or if Purdue concludes based on its good faith business judgment that a pending
action or investigation is likely to lead to the exclusion, debarment,
suspension or other ineligibility of Purdue.

9.6 Exclusion Screening. Each Party at its own expense hereby covenants that it
shall, as part of the pre-hiring or pre-contracting process, screen against
Exclusion Lists all of its directors, officers, employees, consultants, and any
Third Party (and those of such Third Party’s directors, officers, employees and
consultants that are known to such Party), in each case that such Party hires or
engages whose responsibilities, to such Party’s knowledge based on reasonable
inquiry, involve the Development or Commercialization of the Product as
authorized

 

64



--------------------------------------------------------------------------------

by this Agreement or the Promotion of the Product as authorized by the
Co-Promotion Right, and will conduct such screens on an annual basis thereafter.
Upon request by a party, the other Party shall certify the results of such
screening to the requesting Party. For purposes of this Agreement, “Exclusion
Lists” include at a minimum: (i) the HHS/OIG List of Excluded
Individuals/Entities (available through the Internet at http://www.oig.hhs.gov)
or any successor list; and (ii) the General Services Administration’s List of
Parties Excluded from Federal Programs (available through the Internet at
http://www.epls.gov) or any successor list.

9.7 Covenants regarding Purdue CIA Requirements.

(a) Transcept covenants to the following with regard to its directors, officers,
employees, consultants, and any Third Party (and its directors, officers,
employees and consultants) whose responsibilities involve the Development or
Commercialization of the Product as authorized by this Agreement or the
Promotion as authorized by the Co-Promotion Right:

(i) Unless otherwise instructed by Purdue, Transcept will provide a copy of
Purdue’s Code of Business Ethics and, if applicable, a copy of any Purdue
Standard Operating Procedures (the “Materials”) to such individuals;

(ii) Unless otherwise instructed by Purdue, Transcept will require that each
such individual will agree to, read, and certify to understanding the Materials
and shall abide by the Materials in such Development or Commercialization
activities; and

(iii) Each such individual shall attend compliance training required by Purdue
and participate in such compliance training as required by Purdue, at Purdue’s
sole expense.

(b) Transcept shall notify Purdue within five (5) days of acquiring knowledge of
a matter that a reasonable person would consider a potential violation of
criminal, civil or administrative laws applicable to any Federal health care
program and/or any FDA requirements relating to the labeling or Promotion of
Products for which penalties or exclusion may be authorized. Transcept shall
provide sufficient detail regarding any information it has concerning such
matter in a timely manner and shall cooperate with any reasonable requirements
by Purdue to allow Purdue to investigate such matter to determine if such
conduct is a reportable event under the Purdue CIA.

(c) Transcept agrees that Transcept shall not interfere with the OIG’s request,
as may be communicated through Purdue, to interview any of Transcept’s or its
Affiliates and their respective directors, officers, employees, consultants and
any Third party (and its directors, officers, employees and consultants) whose
responsibilities involve the Development or Commercialization of the Product as
authorized by this Agreement or the Promotion of the Product as authorized by
the Co-Promotion Right, and Transcept agrees that such interviews may take place
at Transcept’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between Transcept and OIG. Purdue
will bear any and all reasonable out-of-pocket costs associated with any
interview as part of an OIG Investigation

 

65



--------------------------------------------------------------------------------

that is related to the Purdue CIA and the Parties shall cooperate to mitigate
any expenses incurred as a result of such OIG investigation.

(d) Purdue will provide notice to Transcept of any OIG investigation or
Reportable Event (as defined under the Purdue CIA) arising out of Purdue’s
Promotion of the Product promptly after becoming aware of any such investigation
or following notification to OIG, respectively.

9.8 Regulatory Matters. Transcept hereby represents and warrants the following
to Purdue as of the Effective Date:

(a) Transcept has provided or made available, when requested by Purdue to
conduct its due diligence review, any and all documents and communications in
its possession from and to the FDA or any other Governmental Authority, or
prepared by the FDA or any other Governmental Authority, related to a Product,
that may bear on compliance with the requirements of the FDA or any other
Governmental Authority, including any notice of inspection, inspection report,
warning letter, deficiency letter, or similar communication;

(b) Neither Transcept nor any of its Affiliates has received, with respect to a
Product, any oral or written communication (including any warning letter,
untitled letter, or similar notices) from the FDA and there is no action pending
or, to Transcept’s knowledge, threatened (including any prosecution, injunction,
seizure, civil fine, suspension or recall), in each case alleging that with
respect to a Product, Transcept or any of its Affiliates is not currently
materially in compliance with any and all Applicable Laws implemented by the
FDA. Neither Transcept nor any of its Affiliates has received any written notice
from any Governmental Authority claiming that the research, development,
manufacture, use, offer for sale, sale, or import of a Product is noncompliant
with any Applicable Laws;

(c) To Transcept’s knowledge, none of Transcept, any of its Affiliates or any of
their respective officers, employees or agents has made, with respect to a
Product, an untrue statement of a material fact to the FDA or other Governmental
Authority or failed to disclose a material fact required to be disclosed to the
FDA or other Governmental Authority;

(d) To Transcept’s knowledge, all testing, research and manufacture of the
Products by or on behalf of Transcept and its Affiliates has been conducted in
compliance with all Applicable Laws as applicable and required at the time such
activity was performed; and

(e) There is no material matter known to Transcept as of the Effective Date
which has not been disclosed by Transcept to Purdue concerning the safety or
efficacy of any Product.

9.9 Co-Promotion Covenant of Purdue. As of the Co-Promotion Commencement Date,
Purdue hereby covenants to Transcept that the Sample Authorizations to be
provided by Purdue under this Agreement will, at the time of shipment by or on
behalf of Purdue, not be unfit for distribution under any Applicable Laws
(including not being adulterated or misbranded as

 

66



--------------------------------------------------------------------------------

defined under the FD&C Act or an article that may not, under the FD&C Act, be
introduced into interstate commerce) and shall otherwise comply with all
Applicable Laws.

9.10 No Broker. No broker, finder, agent or similar intermediary has acted for
or on behalf of a Party or its Affiliates in connection with this Agreement or
the transactions contemplated hereby, and no broker, finder, agent or similar
intermediary is entitled to any broker’s, finder’s or similar fee or other
commission in connection therewith based on any agreement, arrangement or
understanding with a Party or its Affiliates or any action taken by a Party or
its Affiliates; provided that a Party shall bear all liabilities associated with
claims by any broker, finder, agent or similar intermediary that it is entitled
to any broker’s, finder’s or similar fee or other commission in connection with
this Agreement or the transactions contemplated hereby asserted against such
Party or its Affiliates.

9.11 Material Contracts. Schedule 9.11 sets forth all of the agreements to which
Transcept or its Affiliates are a party as of the Effective Date that involve
the manufacturing of Products in bulk and finished form or otherwise relevant to
the manufacture or supply of Product for sale in the U.S. Territory (the
“Material Contracts”). All of the Material Contracts have been delivered or made
available to Purdue (or where a contract or agreement is other than in writing,
Schedule 9.11 contains a true, accurate and complete summary of the material
terms of such contract or agreement) and, as of the Effective Date, are valid,
subsisting agreements, in full force and effect and binding upon the parties
thereto in accordance with their terms and Transcept or its Affiliate has paid
in full all amounts due thereunder and has satisfied in full all of its accrued
liabilities and obligations thereunder, and is not in default under any of them
nor, to the knowledge of Transcept, is any other party to any such contract or
other agreement in default thereunder, nor does any condition exist which with
notice or lapse of time or both would constitute a default thereunder. Except as
separately identified on Schedule 9.11, no consent by, notice to or approval
from any Third Party is required, and no obligations of Transcept or its
Affiliates, or any rights of the counter party will be triggered or increased,
under any of the Material Contracts as a result of or in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein.

9.12 Disclaimer. Transcept makes no warranties except as set forth in this
Article 9 concerning the Product or Transcept Technology and Purdue makes no
warranties except as set forth in this Article 9 concerning the Purdue
Technology.

9.13 No Other Representations or Warranties. EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE 9, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY. ALL
REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR
OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 10

INDEMNIFICATION

 

67



--------------------------------------------------------------------------------

10.1 Indemnification by Transcept. Transcept shall defend, indemnify, and hold
harmless Purdue, its Affiliates, and their respective officers, directors,
employees, consultants and authorized agents and their respective successors and
assigns or heirs, as the case may be (the “Purdue Indemnitees”) from and against
any and all Losses to the extent resulting from any Claim of a Third Party
against such Purdue Indemnitee based on or arising out of:

(a) any misrepresentation or breach of any of Transcept’s representations,
warranties, covenants or obligations under this Agreement; or

(b) the negligence or willful misconduct of, or violation of Applicable Law by,
Transcept, its Affiliates, licensees, distributors or their respective officers,
directors, employees, consultants or authorized agents under this Agreement; or

(c) any claim of actual or alleged infringement, misappropriation or other
violations of a Third Party’s intellectual property rights [***] arising from
Purdue’s Development, manufacture or Commercialization of the Product (in its
current form) in the U.S. Territory under this Agreement.

The foregoing indemnity obligations shall not apply to the extent that the
Losses of such Purdue Indemnitee were caused by: (i) a breach of any of Purdue’s
representations, warranties, covenants, or obligations under this Agreement; or
(ii) the negligence or willful misconduct of, or violation of Applicable Law by,
such Purdue Indemnitee.

10.2 Indemnification by Purdue. Purdue shall defend, indemnify and hold harmless
Transcept, its Affiliates, and their respective officers, directors, employees,
consultants and authorized agents and their respective successors and assigns or
heirs, as the case may be (the “Transcept Indemnitees”) from and against any and
all Losses to the extent resulting from any Claim of a Third Party against such
Transcept Indemnitee based on or arising out of:

(a) any misrepresentation or breach of any of Purdue’s representations,
warranties, covenants or obligations under this Agreement; or

(b) the negligence or willful misconduct of, or violation of Applicable Law by,
Purdue, its Affiliates, licensees, distributors or their respective officers,
directors, employees, consultants or authorized agents under this Agreement.

The foregoing indemnity obligation shall not apply to the extent that the Losses
of such Transcept Indemnitee were caused by: (i) a breach of any of Transcept’s
representations, warranties, covenants, or obligations under the Agreement; or
(ii) the negligence or willful misconduct of, or violation of Applicable Law by,
such Transcept Indemnitee.

10.3 Indemnification Procedures. The Party claiming indemnity under this Article
10 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly and in no event
later than thirty (30) days after learning of a written Claim (“Indemnified
Claim”). Failure by an Indemnified Party to give notice of an Indemnified Claim
within thirty (30) days of receiving a writing reflecting such Claim shall not
relieve the Indemnifying Party of its indemnification obligations hereunder

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

68



--------------------------------------------------------------------------------

except and solely to the extent that such Indemnifying Party is actually
prejudiced as a result of such failure to give such notice. The Indemnifying
Party shall have the right to assume the conduct and defense of the Indemnified
claim with counsel of its choice. The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance in connection with the defense of
the Indemnified Claim. The Indemnified Party may monitor such defense with
counsel of its own choosing at its sole expense. The Indemnifying Party may not
settle the Indemnified Claim without the prior written consent of the
Indemnified Party, such consent shall not be unreasonably withheld, delayed or
conditioned. If the Indemnifying Party does not assume and conduct the defense
of the Indemnified Claim as provided above: (a) the Indemnified Party may assume
and conduct the defense of the Indemnified claim at the Indemnifying Party’s
expense; (b) the Indemnified Party may consent to the entry of any judgment or
enter into any settlement with respect to the Indemnified Claim in any manner
the Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith); and (c) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party for Losses as provided in this Article 10.

10.4 Product Liability and Related Claims. Notwithstanding the foregoing
Sections 10.1 through 10.3, in the event that a Claim alleging product liability
or personal or economic injury arising from the use of Products under this
Agreement is asserted by any Third Party against one or both Parties, then
(a) Purdue will assume and conduct the defense of such Claim, (b) Transcept
shall provide Purdue with reasonable assistance in connection with the defense
of such claim, (c) Transcept may monitor such defense with counsel of its own
choosing at its sole expense, and (d) [***].

10.5 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES,
COSTS OR EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST SAVINGS)
ARISING FROM OR RELATING

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

69



--------------------------------------------------------------------------------

TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE POSSIBILITY OF
SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 10.5 IS
INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS
OF ANY PARTY IN CONNECTION WITH (A) THIRD PARTY CLAIMS UNDER SECTION 10.1 OR
10.2, (B) DAMAGES AVAILABLE FOR A PARTY’S BREACH OF ARTICLE 11, OR (C) DAMAGES
TO THE EXTENT ARISING FROM OR RELATING TO GROSS NEGLIGENCE, WILLFUL MISCONDUCT
OR FRAUDULENT ACTS OR OMISSIONS OF A PARTY.

10.6 Insurance.

(a) Each Party shall procure and maintain insurance during the Term of this
Agreement and for a period of three (3) years following the termination or
expiration of this Agreement, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated. All policies with the exception of Product Liability shall
be written on an occurrence basis. Such insurance shall be written by insurance
companies with a rating of at least an “A-” in the latest addition of A.M. Best
or its equivalent and shall have the following minimum coverages:

(i) Commercial General Liability including coverages for Premises Operations,
Blanket Contractual, Vendors, Personal Injury and Advertising Injury with
minimum per claim limits of at least [***] per occurrence and [***] annual
aggregate, the policy(ies) for which will be primary and non-contributory;

(ii) Workers’ Compensation coverage as mandated by applicable state statutes,
and Employer’s Liability coverage with minimum per claim limits of at least
[***] per occurrence and annual aggregate;

(iii) Automobile Liability covering all owned, hired and non-owned automobile
equipment with minimum per claim limits of [***] per occurrence and annual
aggregate;

(iv) Excess Liability “follow-form” coverage with minimum per claim limits of at
least [***] per occurrence and annual aggregate prior to Product Launch and at
least [***] per occurrence and annual aggregate commencing on or before Product
Launch; and

(v) Products Liability coverage with minimum per claim limits of at least [***]
per occurrence and annual aggregate prior to Product Launch and at least [***]
per occurrence and annual aggregate commencing on or before Product Launch with
a [***] extended reporting period endorsement.

It is understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Article 10.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

70



--------------------------------------------------------------------------------

(b) Each Party, its respective Affiliates and its and their respective officers,
directors, shareholders, employees, consultants, authorized agents, and assigns
will be additional insureds under Commercial General Liability and Excess
Liability insurance obtained by a Party.

(c) Each Party shall provide the other with a certificate of insurance ACORD
Form 25-S (1/95), or latest edition, signed by a duly authorized officer or
agent of the insurer and listing the parties set forth in Section 10.6(b) as an
additional insured. Each Party shall also provide certified endorsements
evidencing the existence of the requirements contained above. In addition, each
Party shall provide the other with written notice at least thirty (30) days
prior to the cancellation or non renewal of such insurance. If a Party receives
notice of a cancellation less than thirty (30) days in advance, notice of such
cancellation shall be provided as soon as practicable, but in no event later
than ten (10) days after the Party receives the notice of such cancellation.

(d) Each Party waives, and will require all of its insurers to waive, all rights
of recovery against the other Party, its Affiliates and its or their officers,
directors, shareholders, employees, consultants, authorized agents and assigns,
arising from any perils insured against in connection with this Agreement
pursuant to insurance policies required by Sections 10.6(a)(i), (ii), (iii) or
(iv), whether in contract, tort (including negligence and strict liability) or
otherwise; provided, however, that the foregoing waiver of subrogation shall
only apply to claims pursuant to Commercial General Liability and Excess
Liability insurance policies.

(e) If either Party engages a contract sales organization to perform its duties
hereunder then, as a condition of engagement, the engaging Party shall cause
such contract sales organization to comply with the obligations contained in
this Section 10.6.

ARTICLE 11

CONFIDENTIALITY

11.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, each Party agrees that,
for the Term and for five (5) years thereafter, it shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement any Confidential Information of the other
Party except for that portion of such information or materials that the
receiving Party can demonstrate by competent proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

71



--------------------------------------------------------------------------------

(d) is subsequently disclosed to the receiving Party or its Affiliate by a Third
Party without obligations of confidentiality with respect thereto; or

(e) is subsequently independently discovered or developed by the receiving Party
or its Affiliate without the aid, application, or use of Confidential
Information.

Notwithstanding the foregoing, the receiving Party may disclose without
violation of this Agreement such portion of the Confidential Information as is
required or permitted to be disclosed if, on the advice of counsel, it is
required under Applicable Law or pursuant to legal process to disclose such
Confidential Information of the other Party; provided that unless otherwise
prohibited by Applicable Law, the receiving Party first advises the disclosing
Party of such intended disclosure and provides the disclosing Party with the
opportunity to seek appropriate judicial or administrative relief to avoid, or
obtain confidential treatment of, such disclosure at the disclosing Party’s sole
cost and expense.

The confidentiality provisions set forth herein shall supersede and replace the
Existing Confidentiality Agreement and shall be deemed to cover all Confidential
Information (as defined in the Existing Confidentiality Agreement) disclosed or
obtained under the Existing Confidentiality Agreement.

11.2 Authorized Disclosure. Each Party may disclose Confidential Information
belonging to the other Party to the extent such Party determines such disclosure
is reasonably necessary in the following situations:

(a) prosecuting or defending litigation relating to this Agreement;

(b) disclosure to its and its Affiliates respective directors, officers,
employees, consultants, professional advisors, lenders, insurers and
sublicensees only on a need-to-know basis and solely as necessary in connection
with this Agreement, provided that each disclosee must be bound by obligations
of confidentiality and non-use no less stringent than those set forth in
Sections 11.1 and 11.2 prior to any such disclosure; and

(c) solely with respect to the material terms of this Agreement, disclosure to
any bona fide potential or actual investor, investment banker, acquirer, merger
partner, or other potential or actual financial partner; provided that each
disclosee must be bound by obligations of confidentiality and non-use no less
stringent than those set forth in Sections 11.1 and 11.2 prior to any such
disclosure. The receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any such Third Party.

11.3 Publicity; Terms of Agreement.

(a) The Parties have agreed to make a joint public announcement of the execution
of this Agreement substantially in the form of the press release attached as
Exhibit E on or after the Effective Date. The Parties agree that the material
terms of this Agreement are the Confidential Information of both Parties,
subject to the authorized disclosure provisions set forth in Section 11.2 and
this Section 11.3. Transcept may publicly disclose without violation of this
Agreement, such terms of this Agreement as are, on the advice of Transcept’s
counsel, required

 

72



--------------------------------------------------------------------------------

by the rules and regulations of the SEC or The NASDAQ Stock Market, Inc.;
provided that Transcept shall advise Purdue of such intended disclosures and
provide Purdue with reasonable opportunity to request that Transcept seek (at
Transcept’s expense) confidential treatment of such disclosures to be filed with
the SEC. Subject to the immediately preceding sentence, Transcept shall consult
with Purdue, and Purdue shall have the right to review and comment with respect
to the redaction of the terms of this Agreement or Purdue Confidential
Information as part of the confidential treatment request to the SEC.

(b) After release of the press release announcing this Agreement and excluding
any public disclosures of the terms of this Agreement that are authorized by
Section 11.3(a), if either Party desires to make a public announcement
concerning the material terms of this Agreement, milestones achieved under this
Agreement or other Confidential Information of the other Party, such Party shall
give reasonable prior advance notice of the proposed text of such announcement
to the other Party for its prior review and approval (except as otherwise
provided herein), such approval not to be unreasonably withheld, conditioned or
delayed. A Party commenting on such a proposed press release shall provide its
comments, if any, within one (1) Business Day after receiving the press release
for review. In relation to Purdue’s review of such an announcement, Purdue may
make specific, reasonable comments on such proposed press release or other
public disclosure within the prescribed time for commentary. Neither Party shall
be required to seek the permission of the other Party to disclose any
information already disclosed or otherwise in the public domain, provided such
information remains accurate.

11.4 Publications. Neither Party shall publicly present or publish results of
studies, clinical or otherwise, carried out under this Agreement (each such
presentation or publication, a “Publication”) without the opportunity for prior
review by the other Party. The submitting Party shall provide the other Party
the opportunity to review any proposed Publication at least thirty (30) days
prior to the earlier of its presentation or intended submission for publication.
The submitting Party agrees, upon request by the other Party, not to submit or
present any Publication until the other Party has had an additional thirty
(30) days to comment on any material in such Publication. The submitting Party
shall consider the comments of the other Party in good faith, but will retain
the sole authority to submit the manuscript (or other form of publication) for
Publication. The submitting Party shall provide the other Party a copy of the
Publication at the time of the submission or presentation. Notwithstanding the
foregoing, Purdue shall not have the right to publish or present Transcept’s
Confidential Information without Transcept’s prior written consent, and
Transcept shall not have the right to publish or present Purdue’s Confidential
Information without Purdue’s prior written consent.

11.5 Clinical Trial Registries. In connection with any data or other information
generated by a Party hereunder, each Party shall have the right to publish such
data and information without further approval from the other on
ClinicalTrials.gov or other public web based data entry system in accordance
with the International Committee of Medical Journal Editors (ICMJE). The Party
that conducts the clinical study in accordance with this Agreement shall be
exclusively responsible for registering the study in accordance with the Food
and Drug Administration Amendments Act (FDAAA) of 2007, updating and/or amending
such clinical trial registration as appropriate, and publishing the results of
such trial in accordance with Applicable Laws.

 

73



--------------------------------------------------------------------------------

ARTICLE 12

TERM AND TERMINATION

12.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 12, shall remain in effect
until the expiration of the last to expire royalty obligation with respect to
Products under this Agreement (the “Term”). Upon the expiration of the Term, the
licenses in Section 2.1 shall become fully paid, freely transferable and
irrevocable.

12.2 Termination by Purdue at Will.

(a) Purdue shall have the right to terminate this Agreement in its entirety upon
one hundred eighty (180) days prior written notice to Transcept.

(b) Notwithstanding subsection (a), Purdue shall have the right to terminate
this Agreement immediately by written notice to Transcept during the ten
(10) Business Day period set forth in Section 4.2(b).

(c) Notwithstanding subsection (a), Purdue shall have the right to terminate
this Agreement immediately in the event that (i) the FDA or other Governmental
Authority initiates an action that materially impairs, or is reasonably likely
to materially impair, Purdue’s ability to Commercialize the Product in the U.S.
Territory in accordance with the terms of this Agreement or (ii) a serious event
with respect to safety issues involving the Product occurs.

(d) Upon termination pursuant to this Section 12.2, and in addition to the
consequences described in Section 12.6 and the remedies provided in
Section 12.7, the following obligations shall apply: (i) Purdue shall remain
responsible for all of Purdue’s accrued but unpaid regulatory or
Commercialization costs as of the date of such notice of termination; and
(ii) Purdue shall not, during the applicable notice period, take any action that
is intended to or reasonably likely to materially adversely affect or impair the
further development or Commercialization of the Products.

12.3 Termination by Either Party for Cause.

(a) Breach by Purdue. Transcept shall have the right to terminate this Agreement
upon written notice to Purdue if Purdue, after receiving written notice from
Transcept identifying a material breach by Purdue of its obligations under this
Agreement, fails to cure such material breach within sixty (60) days from the
date of such notice (or, in the case of payment obligations, thirty (30) days
from the date of such notice). For the avoidance of doubt (and without limiting
Transcept’s remedies for any other breaches by Purdue), Purdue’s uncured failure
to pay the amount set forth in Section 7.1 or 7.2(a) shall be deemed to be a
material breach of this Agreement.

(b) PDE Threshold. Notwithstanding Section 12.3(a), Transcept shall have the
right to immediately terminate this Agreement upon written notice to Purdue
under the circumstances set forth in Section 5.3(c)(vi).

 

74



--------------------------------------------------------------------------------

(c) Government Action. Transcept shall have the right to terminate this
Agreement immediately upon written notice to Purdue in the event Purdue is
excluded from participation in federal healthcare programs.

(d) Breach by Transcept. In the event Transcept, after receiving written notice
from Purdue identifying a material breach by Transcept of its obligations under
this Agreement, fails to cure such material breach within sixty (60) days from
the date of such notice, then Purdue may elect to either:

(i) terminate this Agreement, in which case the licenses granted to Purdue under
Section 2.1 shall terminate, except as necessary for Purdue to exercise its
continuing rights and fulfill its continuing obligations under Section 12.6(e),
all license rights granted to Transcept under Section 2.2 shall terminate
(including any license agreements executed pursuant to Section 2.2(b)), and
Purdue shall be entitled to claim from Transcept all damages which would
otherwise be due to Purdue and to seek all other remedies otherwise available to
Purdue for such breach; or

(ii) allow this Agreement to remain in effect, in which case:

  (A) Purdue shall be entitled to offset the amount of any damages and costs
obtained in a final judgment or award of monetary damages or costs against
Transcept against any amounts otherwise due to Transcept under Article 7,

  (B) the JDC and JCC shall be abolished, and thereafter Purdue shall have the
right to make the decisions and take the actions previously reserved to the JCC,
and all matters that previously fell within the purview of the JDC shall
thereafter be decided by mutual consent of the Parties, except that any matter
pertaining to the Development of Product in the U.S. Territory (but excluding
Development of Product in the U.S. Territory in support of Regulatory Approval
in the Transcept Territory) shall thereafter be decided by Purdue,

  (C) the Psychiatrist Co-Promotion Option and the Co-Promotion Right shall
immediately terminate; and

  (D) solely with respect to a material breach by Transcept that results or is
reasonably likely to result in a serious impairment of the rights licensed to
Purdue under this Agreement or Purdue’s exercise of such rights, or the
commercial prospects or potential for the Product, future milestone and super
royalty payments payable to Transcept under Article 7 shall be reduced by [***]
and royalty rates specified in Sections 6.4(b), 7.4 and 7.6 for future Net Sales
by Purdue shall be reduced by [***], and any arbitrator or court making a final
judgment or award of monetary damages or costs shall offset the total amount of
damages or costs that would otherwise be awarded by the value of the reduction
in payments provided for in this subsection (D).

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

75



--------------------------------------------------------------------------------

Purdue’s election between the remedies provided in clause (i) and clause
(ii) hereof shall be made by notice in writing to Transcept within thirty
(30) days after the end of the sixty (60) cure period set forth above. For the
avoidance of doubt, a failure by Transcept to comply with or perform any
provision of Article 6, including any Co-Promotion Material Breach, shall not be
treated as a material breach by Transcept under this Section 12.3, provided that
the Parties agree, or it is determined by an arbitrator pursuant to Article 13,
that the remedies available to Purdue under Article 6 and Article 10 are
sufficient remedy.

12.4 Termination for Patent Challenge. Transcept may terminate this Agreement in
its entirety upon written notice to Purdue if Purdue or any U.S. Affiliate,
directly or indirectly, individually or in association with any other person or
entity, commences any action or proceeding that challenges the validity,
enforceability or scope of any Transcept Patent in the U.S. Territory.

In the event Purdue is aware that its Affiliate (other than a U.S. Affiliate),
directly or indirectly, individually or in association with any other person or
entity, commences any action or proceeding that challenges the validity,
enforceability or scope of any Transcept Patent in the U.S. Territory, Purdue
shall use reasonable efforts to cause such Affiliate to cease such challenge. If
such challenge does not stop within thirty (30) days of Purdue becoming aware of
such challenge, Transcept may terminate this Agreement in its entirety upon
written notice to Purdue.

12.5 Termination Upon Bankruptcy. Either Party shall have the right to terminate
this Agreement immediately by providing written notice, if the other Party:
(a) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its assets,
(b) makes a general assignment for the benefit of its creditors, (c) is
dissolved or liquidated in full or in substantial part, (d) commences a
voluntary case under Chapter 7 (or “Chapter 7 Case”) of the United States
Bankruptcy Code or consents to any such relief or to the appointment of or
taking possession of its property by any official in such an involuntary case or
such other proceeding commenced against it, (e) takes any corporate action for
the purpose of effecting any of the foregoing, (f) a case under Chapter 11 of
the Bankruptcy Code in respect of such Party is converted to a Chapter 7 Case,
or (g) becomes the subject of an involuntary Chapter 7 Case or other proceeding
seeking liquidation with respect to itself or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect that is not dismissed
within sixty (60) days after commencement.

12.6 Effect of Termination of the Agreement. Upon termination of this Agreement,
the following shall apply (in addition to any other rights and obligations under
Section 12.2 and Section 12.6 or otherwise under this Agreement with respect to
such termination):

(a) Licenses; Covenant. In the event of termination by Purdue under Section 12.2
or by Transcept pursuant to Section 12.3(a), (b) or (c) or Section 12.4, the
licenses granted to Purdue under Section 2.1 shall terminate (and all rights in
the Transcept Technology shall return to Transcept) and the licenses granted to
Transcept pursuant to Section 2.2(a)(ii) and (b) shall survive but shall be
expanded as follows: Purdue hereby grants Transcept, effective upon such
termination, a non-exclusive, royalty-free license under the Purdue Technology
solely to the

 

76



--------------------------------------------------------------------------------

extent necessary (i) to conduct research, Development and manufacturing
activities in the U.S. Territory solely in support of Regulatory Approval
worldwide of Products that are being commercialized in the U.S. Territory as of
the effective date of such termination (“Termination Products”), (ii) to use,
distribute, import, Promote, market, sell, and offer for sale Termination
Products in the U.S. Territory, and (iii) to make and have made Termination
Products in the U.S. Territory for sale in the U.S. Territory. Transcept shall
have the right to sublicense the license under the Purdue Patents described
above with Purdue’s consent, not to be unreasonably withheld, conditioned or
delayed and shall have the right to sublicense the license under Purdue Know-How
described above, without any obligation to obtain Purdue’s consent. Solely to
the extent that Transcept, its Affiliates, or their respective licensees,
collaborators, suppliers, or distributors conduct any of the activities
described in subsections (i), (ii), and (iii) above with respect to any
Termination Product and to the extent such Termination Product differs from the
Product as of the Effective Date, Purdue and its U.S. Affiliates hereby covenant
not to sue such entities (or their respective customers) based on a claim that
such Termination Product or such activities (A) infringes any patent owned or
controlled by Purdue or its U.S. Affiliates that claims or covers inventions
made on or before the date of termination of this Agreement relating to the
composition, manufacture or use of such Termination Product or (B) constitutes
misappropriation of a trade secret owned or controlled by Purdue or its U.S.
Affiliates prior to the Effective Date that is reasonably necessary or useful
for the Development, manufacture, or Commercialization of any such Termination
Product and that was properly obtained by Transcept or its Affiliates under this
Agreement or as a result of the termination of this Agreement. The foregoing
shall not limit or waive Transcept’s non-disclosure obligations under Article
11.

(b) Marks. In the event of termination by Purdue under Section 12.2 or by
Transcept pursuant to Section 12.3(a), (b) or (c) or Section 12.4, Purdue shall
assign to Transcept all right, title and interest in and to the Transcept
Assigned Trademarks and Purdue shall grant Transcept a non-exclusive,
royalty-bearing license under the Purdue Trademarks solely to continue the
commercialization of Products in the U.S. Territory under commercially
reasonable terms to be mutually agreed in good faith.

(c) Regulatory Materials. Purdue shall transfer and assign to Transcept all
Regulatory Materials not previously disclosed and all Regulatory Approvals for
Products in the U.S. Territory that are Controlled by Purdue or its U.S.
Affiliates.

(d) Transition Assistance. In the event of termination by Purdue under
Section 12.2 or by Transcept pursuant to Section 12.3(a), (b) or (c) or
Section 12.4, at no cost to Transcept, Purdue shall transfer or transition to
Transcept all Purdue Know-How necessary for Transcept to continue researching,
Developing, manufacturing, or Commercializing Products in the U.S. Territory
that has not been previously disclosed to Transcept and Transcept cannot
reasonably procure elsewhere. For clarity, Transcept shall not obtain any rights
to Purdue’s sales call reporting system upon termination.

If Purdue or its Third Party manufacturer is manufacturing Product as of the
date of termination then Purdue shall, as requested by Transcept, use
Commercially Reasonable Efforts to manufacture and supply (or to cause its Third
Party manufacturer to supply) reasonable quantities of Product to Transcept,
until the earlier of (i) such time as Transcept can secure an

 

77



--------------------------------------------------------------------------------

alternative supply for the U.S. Territory, which Transcept shall endeavor to
secure as quickly as is reasonably possible, or (ii) eighteen (18) months from
the date of termination. Transcept shall purchase such supply under a mutually
agreed upon agreement with Purdue containing terms that include the purchase
price reflecting cost plus a commercially reasonable margin. At Transcept’s
request, Purdue shall reasonably cooperate with Transcept in coordinating the
transfer to Transcept of all Product manufacturing and supply rights in the U.S.
Territory, including providing notice of termination of this Agreement to any
Third Party manufacturers, if such notice is necessary for Transcept to obtain
all Product manufacturing and supply rights in the U.S. Territory.

(e) Remaining Inventories. At Transcept’s request, Transcept may purchase at
cost plus a commercially reasonable margin all of the inventory of bulk or
finished Products held by Purdue as of the date of termination (including raw
materials, intermediates, and finished, unfinished, or partially finished
goods). Transcept shall notify Purdue within ten (10) days after the date of
termination whether Transcept wishes to purchase such inventory. In the event
Transcept does not purchase such inventory, then Purdue and its Affiliates shall
be permitted to sell such inventory; provided that such sales occur within six
(6) months after termination; and provided further that Purdue shall remain
obligated to pay, and report to Transcept on, Net Sales of such inventory.

(f) Royalty to Purdue. Solely in the event that (i) Transcept terminates this
Agreement pursuant to Section 12.3(b) at any time after the end of Sales Year
[***] or Purdue terminates this Agreement pursuant to Section 12.2(a) at any
time after the end of Sales Year [***], and (ii) Purdue has either fully
complied with its obligations under Section 5.3 during the first [***] Sales
Years or fully cured any failure to comply with Section 5.3 during such period
in accordance with the remedies specified therein, Transcept shall pay a
quarterly royalty to Purdue on Net Sales (applied mutatis mutandis) of Products
by Transcept, its Affiliates or licensees during the [***] following termination
at the following rates:

 

Time Period Following Termination    Royalty Rate                   

[***]

                   [***]   

[***]

                   [***]   

[***]

                   [***]   

[***]

                   [***]   

[***]

                   [***]   

For the avoidance of doubt, all royalty obligations under this Section 12.6(f)
shall cease at the end of the [***] following termination.

(g) Sublicense Agreements. The Parties agree that upon termination of this
Agreement for any reason, all sublicenses granted by Purdue to Affiliates or
Third Parties under the Transcept Technology shall immediately terminate.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

78



--------------------------------------------------------------------------------

12.7 Accrued Liabilities; Other Remedies. Termination or expiration of this
Agreement for any reason shall not release either Party from any liability or
obligation that already has accrued prior to such expiration or termination
(including any milestone or other payment that has been triggered by an event
occurring prior to the effective date of termination or expiration), nor affect
the survival of any provision hereof to the extent it is expressly stated to
survive such termination. Termination or expiration of this Agreement for any
reason shall not constitute a waiver or release of, or otherwise be deemed to
prejudice or adversely affect, any rights, remedies or claims, whether for
damages or otherwise, that a Party may have hereunder or that may arise out of
or in connection with such termination or expiration.

12.8 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Transcept and Purdue are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against a Party (such Party, the “Bankrupt Party”) under the United States
Bankruptcy Code, the other Party shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property licensed to
such other Party and all embodiments of such intellectual property, which, if
not already in such other Party’s possession, shall be promptly delivered to it
(a) upon any such commencement of a bankruptcy proceeding upon such other
Party’s written request therefor, unless the Bankrupt Party elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a), following the rejection of this Agreement by the Bankrupt
Party upon written request therefor by the other Party. In addition, in the
event Transcept is the Bankrupt Party, then neither Transcept nor any assignee
shall have a right to participate on the JCC effective as of the date of such
bankruptcy.

12.9 Survival. The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified: Sections 4.7
(last sentence only), 5.5, 6.16, 6.18, 6.21, 7.10, 8.1, 8.2 (solely with respect
to Inventions made prior to such expiration or termination), 8.11, 9.12, 9.13,
12.2(d), 12.3(d)(i), 12.6, 12.7, 12.8, 14.1 through 14.4, and 14.8 through 14.14
and Articles 10, 11 and 13, and any relevant definitions in Article 1.

ARTICLE 13

DISPUTE RESOLUTION

13.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation.
To accomplish this objective, the Parties agree to follow the procedures set
forth in this Article 13 if and when a dispute arises under this Agreement.

(a) Referred From Committee. Any dispute, controversy or difference arising from
the JCC pursuant to Article 3 shall be resolved in accordance with Section 3.5
and

 

79



--------------------------------------------------------------------------------

any dispute, controversy or difference arising from the JDC pursuant to Article
3 shall be resolved in accordance with Section 3.10.

(b) Arising Between the Parties. Other than any dispute, controversy or
difference which may arise from the JCC or JDC or as described in Section 13.11,
any disputes, controversies or differences which may arise between the Parties
out of or in relation to or in connection with this Agreement, including any
alleged failure to perform, or breach, of this Agreement, or any issue relating
to the interpretation or application of this Agreement, then upon the request of
either Party, the Parties agree to meet and discuss in good faith a possible
resolution thereof, which good faith efforts shall include at least one
in-person meeting between the chief executive officers of each Party. If the
matter is not resolved within thirty (30) days following the request for
discussions, either Party may then invoke the provisions of Section 13.2.

13.2 Arbitration. Any dispute, controversy or claim arising out of or relating
to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section 13.1(b), except for a dispute, claim or controversy under
Section 13.10, shall be settled by binding arbitration administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS then in
effect (the “JAMS Rules”), except as otherwise provided herein. The arbitration
shall be governed by the United States Federal Arbitration Act, 9 U.S.C. §§ 1-16
(the “Federal Arbitration Act”), to the exclusion of any inconsistent state
laws. The United States Federal Rules of Civil Procedure shall govern discovery
and the rules of evidence for the arbitration. The arbitration will be conducted
in Chicago, Illinois, and the Parties consent to the personal jurisdiction of
the United States federal courts, for any case arising out of or otherwise
related to this arbitration, its conduct and its enforcement. Any situation not
expressly covered by this Agreement shall be decided in accordance with the JAMS
Rules.

13.3 Arbitrator. The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges or
magistrates to be presented to the Parties by JAMS. Failing the agreement of the
Parties as to the selection of the arbitrator within thirty (30) days, the
arbitrator shall be appointed by JAMS in accordance with the JAMS Rules.

13.4 Decision. The power of the arbitrator to fashion procedures and remedies
within the scope of this Agreement is recognized by the Parties as essential to
the success of the arbitration process. The arbitrator shall not have the
authority to fashion remedies which would not be available to a federal judge
hearing the same dispute. The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision. Reasons for the
arbitrator’s decisions should be set forth in accordance with the JAMS Rules.
Such a written decision shall be rendered by the arbitrator following a full
comprehensive hearing, no later than twelve (12) months following the selection
of the arbitrator as provided for in Section 13.3.

13.5 Award. Any award shall be promptly paid in United States dollars free of
any tax, deduction or offset; and any costs, fees or taxes incident to enforcing
the award shall, to the maximum extent permitted by Applicable Law, be charged
against the Party resisting enforcement. If as to any issue the arbitrator
should determine under the Applicable Law that the

 

80



--------------------------------------------------------------------------------

position taken by a Party is in violation of the standards of Rule 11(b) of the
Federal Rules of Civil Procedure, the arbitrator shall also award an appropriate
allocation of the adversary’s reasonable attorney fees, costs and expenses to be
paid by the offending Party, the precise sums to be determined after a bill of
attorney fees, expenses and costs consistent with such award has been presented
following the award on the merits. Each Party agrees to abide by the award
rendered in any arbitration conducted pursuant to this Article 13, and agrees
that, subject to the Federal Arbitration Act, judgment may be entered upon the
final award in any court of competent jurisdiction and that other courts may
award full faith and credit to such judgment in order to enforce such award. The
award shall include interest from the date of the award until paid in full, at a
rate fixed by the arbitrator and the arbitrator may, in his or her discretion,
award pre-judgment interest. With respect to money damages, nothing contained
herein shall be construed to permit the arbitrator or any court or any other
forum to award punitive or exemplary damages. By entering into this agreement to
arbitrate, the Parties expressly waive any claim for punitive or exemplary
damages.

13.6 Costs. Except as set forth in Section 13.5 and 13.11, each Party shall bear
its own legal fees. The arbitrator shall assess his or her costs, fees and
expenses against the Party losing the arbitration unless he or she believes that
neither Party is the clear loser, in which case the arbitrator shall divide his
or her fees, costs and expenses according to his or her sole discretion.

13.7 Injunctive Relief. Provided a Party has made a sufficient showing under the
rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief. Additionally, nothing
in this Article 13 will preclude either Party from seeking equitable relief or
interim or provisional relief from a court of competent jurisdiction, including
a temporary restraining order, preliminary injunction or other interim equitable
relief, concerning a dispute either prior to or during any arbitration if
necessary to protect the interests of such Party or to preserve the status quo
pending the arbitration proceeding.

13.8 Confidentiality. The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information. Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the SEC, The NASDAQ Stock Market
or any securities exchanges, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party. The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

13.9 Survivability. Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

13.10 Patent and Trademark Disputes. Other than as set forth in Section 13.11,
any dispute, controversy or claim relating to the scope, validity,
enforceability or infringement of any Transcept Patents or Marks covering the
manufacture, use, importation, offer for sale or sale of

 

81



--------------------------------------------------------------------------------

Products shall be submitted to a court of competent jurisdiction in the country
in which such patent or trademark rights were granted or arose.

13.11 Certain IP Disputes. In the event the Parties are unable to agree upon:
(a) [***], (b) the prosecution of a Joint Patent under Section 8.3(b) or
(c) whether to list a Transcept Patent in the Orange Book pursuant to
Section 8.8, then the Parties shall appoint a mutually acceptable, independent
patent attorney from a nationally recognized law firm with expertise in such
matters for resolution. The determination of such patent attorney shall be final
and binding upon the Parties. [***]. The patent attorney shall assess his or her
costs, fees and expenses against the Party losing the determination unless he or
she believes that neither Party is the clear loser, in which case the patent
attorney shall divide his or her fees, costs and expenses according to his or
her sole discretion. In order to expedite resolution of disputes under this
Section 13.11, the Parties shall agree on the identity of such patent attorney
no later than [***] after the Effective Date and shall revisit this decision
from time to time as the need arises.

ARTICLE 14

MISCELLANEOUS

14.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof, including, the
Existing Confidentiality Agreement. The foregoing shall not be interpreted as a
waiver of any remedies available to either Party as a result of any breach,
prior to the Effective Date, by the other Party of its obligations pursuant the
Existing Confidentiality Agreement. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth herein and
therein. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party. Notwithstanding the foregoing, upon
delivery of written notice from Purdue to Transcept, the Transcept Territory
will automatically be deemed to include Canada and/or Mexico.

14.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill,

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

82



--------------------------------------------------------------------------------

diligence, and prudence that would be reasonably and ordinarily expected from a
skilled and experienced person engaged in the same type of undertaking under the
same or similar circumstances). Notwithstanding the foregoing, a Party shall not
be excused from making payments owed hereunder because of a force majeure
affecting such Party.

14.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 14.3, and shall be deemed to have been given for all purposes when
received, if hand-delivered or by means of facsimile or other electronic
transmission, or one Business Day after being sent by a reputable overnight
delivery service.

 

If to Transcept:

   Transcept Pharmaceuticals, Inc.    1003 W. Cutting Blvd    Suite #110    Pt.
Richmond, CA 94804    Attention: Chief Executive Officer and General Counsel
With a copy to:    Cooley Godward Kronish LLP    Five Palo Alto Square    3000
El Camino Real    Palo Alto, CA 94306    Attention: Robert L. Jones, Esq. If to
Purdue:    Purdue Pharma L.P.    One Stamford Forum    201 Tresser Boulevard   
Stamford, CT 06901-3431    Attention: Office of the General Counsel With a copy
to:    Chadbourne & Parke LLP    30 Rockefeller Plaza    New York, New York
10112    Attention: Stuart D. Baker, Esq.

14.4 No Strict Construction; Headings; Interpretation. This Agreement has been
prepared jointly and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. The definitions of the terms herein apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
will be

 

83



--------------------------------------------------------------------------------

construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any laws herein will be construed as referring
to such laws and any rules or regulations promulgated thereunder as from time to
time enacted, repealed or amended, (c) any reference herein to any person will
be construed to include the person’s successors and assigns, (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, will be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) any reference herein to the words “mutually agree” or
“mutual written agreement” will not impose any obligation on either Party to
agree to any terms relating thereto or to engage in discussions relating to such
terms except as such Party may determine in such Party’s sole discretion, except
as expressly provided in this Agreement, (f) as applied to a Party, the word
“will” shall be construed to have the same meaning and effect as the word
“shall,” and (g) all references herein without a reference to any other
agreement to Articles, Sections, or Exhibits will be construed to refer to
Articles, Sections, and Exhibits of or to this Agreement.

14.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment without the other Party’s
consent to such Party’s Affiliate or to a successor to (a) all or substantially
all of the business of such Party, whether by way of merger, sale of stock, sale
of assets or other transaction or (b) in the case of Purdue, that portion of
Purdue’s business to which this Agreement pertains. Any permitted successor or
assignee of rights and/or obligations hereunder shall, in a writing to the other
Party, expressly assume performance of such rights and/or obligations.
Notwithstanding any assignment of this Agreement, the assigning Party shall
remain liable for performance of its obligations hereunder, unless the
non-assigning Party agrees otherwise in writing. The Transcept Technology shall
exclude any intellectual property held or developed by a permitted successor of
Transcept prior to the transaction in which it became a successor of such Party
and the Purdue Technology shall exclude any intellectual property held or
developed by a permitted successor of Purdue prior to the transaction in which
it became a successor of such Party. Any permitted assignment shall be binding
on the successors of the assigning Party. Any assignment or attempted assignment
by either Party in violation of the terms of this Section 14.5 shall be null,
void and of no legal effect.

14.6 Standstill.

(a) In consideration of the transactions contemplated by this Agreement and the
willingness of Transcept to enter into the Collaboration, Purdue hereby agrees
that, during the Standstill Period (as defined below), unless the restrictions
set forth in this Section 14.6 have been specifically waived in writing by
Transcept, neither Purdue nor any of its Affiliates will in any manner, directly
or indirectly:

(i) effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way advise any other person to effect or
seek, offer or propose (whether publicly or otherwise) to effect or participate
in, (A) any acquisition of securities (or beneficial ownership thereof) if,
after such acquisition, Purdue and its Affiliates would beneficially own (as
such term is defined in Rule 13d-3 of the 1934 Act) in the aggregate

 

84



--------------------------------------------------------------------------------

[***] percent ([***]%) or more of the voting securities of Transcept then
outstanding on a fully diluted as converted basis, whether or not in a tender
offer or exchange offer, or any acquisition of Transcept’s assets or business;
(B) any tender or exchange offer, merger or other business combination involving
Transcept; provided however, for the avoidance of doubt, the limitation in this
Section 14.6 shall not preclude any such person from selling Transcept
securities in a tender or exchange offer initiated by a person other than Purdue
or its Affiliates, or from voting Transcept securities owned by it or them in
favor of or against any such sale; (C) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to
Transcept; provided however, this clause (C) shall not apply to any transactions
contemplated by this Agreement and shall not preclude any such person from
participating in any such transaction as a result of which the percentage
interest in Transcept held by Purdue and its Affiliates would not increase from
the percentage held by Purdue and its Affiliates immediately prior to such
transaction (other than solely as a result of a redemption or other repurchase
by Transcept, whether directly or indirectly, of securities outstanding in a
transaction in which none of Purdue nor any of its Affiliates was directly or
indirectly a sponsor), or voting Transcept securities owned by it in favor of or
against any such transaction, or receiving assets from Transcept upon
Transcept’s liquidation (unless Purdue or any of its Affiliates was directly or
indirectly a sponsor of such liquidation); or (D) any “solicitation” (as
soliciting party) of “proxies” (as such terms are used in the proxy rules of the
Securities and Exchange Commission) or consents to vote any voting securities of
Transcept;

(ii) form, join or in any way participate in a “group” (as defined under the
1934 Act) with respect to any acquisition by any such person of securities of
[***] percent ([***]%) or more of the voting securities of Transcept then
outstanding on a fully diluted as converted basis;

(iii) seek alone or in concert with others, to control or influence the
management, board of directors or policies of Transcept (other than influence as
part of commercial discussions in the ordinary course of business under this
Agreement, any amendments hereto and/or the activities contemplated hereby);

(iv) take any action (other than to disclose the existence of this Agreement or
matters arising hereunder in any Schedule 13D or 13G under the 1934 Act or in
any other disclosure required by Applicable Law) which would reasonably be
expected to force Transcept to make a public announcement regarding any of the
types of prohibited matters set forth in this Section 14.6; or

(v) enter into any discussions or arrangements with any Third Party, which
discussions or arrangements ultimately result in Purdue or its Affiliates or
such Third Party taking any of the foregoing prohibited actions or participating
in any of the foregoing prohibited matters.

(b) Purdue also agrees, during the Standstill Period, not to request Transcept
(or its directors, officers, employees or agents), directly or indirectly, to
amend or waive any provision of this Section 14.6 (including this sentence). For
purposes hereof, “Standstill

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

85



--------------------------------------------------------------------------------

Period” shall mean the period commencing on the Effective Date and terminating
on the [***] of Product Launch.

(c) Notwithstanding the foregoing, Purdue shall not be prohibited from taking
the actions described in Sections 14.6(a)(i)(A) or (B): (i) as described in
Section 14.6(d); (ii) as an offer for or acquisition of Transcept’s securities
or assets following the making of a publicly announced bona fide offer by an
unrelated Third Party not acting in conjunction with Purdue or its Affiliates or
representatives for the acquisition (whether by merger, consolidation, purchase,
or otherwise) of a majority of Transcept’s equity securities or substantially
all of its assets or, alternatively, following the time Transcept first enters
into a definitive merger or sale agreement with any such Third Party agreeing to
any such Acquisition, unless the offer by such Third Party has been withdrawn or
the merger or sale agreement has terminated, as the case may be, prior to such
time as Purdue’s or its Affiliate’s offer has been publicly announced; (iii) to
acquire any assets or securities of Transcept, as debtor, in a transaction
subject to the approval of the United States Bankruptcy Court pursuant to
proceedings under the United States Bankruptcy Code; or (iv) as otherwise
expressly required or permitted by this Agreement.

(d) Notwithstanding anything to the contrary contained herein, the prohibitions
set forth in this Section 14.6 shall not apply to (i) any investment in any
securities of Transcept by or on behalf of any pension or employee benefit plan
or trust, including (A) any direct or indirect interests in portfolio securities
held by an investment company registered under the Investment Company Act of
1940, as amended, or (B) interests in securities comprising part of a mutual
fund or broad based, publicly traded market basket or index of stocks approved
for such a plan or trust in which such plan or trust invests; (ii) securities of
Transcept held by a person acquired by Purdue on the date such person first
entered into an agreement to be acquired by Purdue or acquired after such person
was acquired by Purdue pursuant to an agreement requiring (but only to the
extent requiring) such person to acquire such securities, which agreement was in
effect on the date such person first entered into an agreement to be acquired by
Purdue; (iii) any negotiation conducted between the Parties pursuant to
Section 14.7 following and in response to Purdue’s receipt of a Transcept
Acquisition Notice, or (iv) an offer to discuss an Acquisition of Transcept by
Purdue or its Affiliates made privately and confidentially by a designated
officer of Purdue to the board of directors of Transcept for its consideration;
provided, however, that no offer to discuss an Acquisition shall be made by
Purdue or its Affiliates pursuant to this subsection (iv) following Purdue’s
receipt of a Transcept Blackout Notice. For purposes hereof, a “Transcept
Blackout Notice” shall mean a certificate signed by Transcept’s chief executive
officer stating that in the good faith judgment of Transcept’s board of
directors it would be materially detrimental to Transcept and its stockholders
to undertake Acquisition discussions with Purdue or its Affiliates, because such
action would require premature disclosure of material information that Transcept
has a bona fide business purpose for preserving as confidential or render
Transcept unable to comply with requirements under the Securities Act of 1933,
as amended, or the 1934 Act; provided, however, that (x) no Transcept Blackout
Notice may have a duration longer than [***] and (y) Transcept may not invoke
this right more than [***] in any [***] period.

14.7 [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

86



--------------------------------------------------------------------------------

(a) [***].

(b) [***].

(c) [***].

14.8 Records Retention. Each of Transcept and Purdue will maintain complete and
accurate records pertaining to its activities under this Agreement, including
records pertaining to Development or Commercialization of any Products and
reports and information provided to any Governmental Authority or Regulatory
Authority, in accordance with Applicable Law. Each of Transcept and Purdue will
retain such records for a duration prescribed by Applicable Law, but not in any
event for less than five (5) years after the Effective Date (or longer if a
Party is notified, ordered or otherwise required to maintain such records for a
longer period in connection with a legal proceeding or government
investigation).

14.9 Governing Law. Resolution of all disputes arising out of or related to this
Agreement or the validity, construction, interpretation, enforcement, breach,
performance, application or termination of this Agreement and any remedies
relating thereto, shall be governed by and construed under the substantive laws
of the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.

14.10 No Solicitation. During the Term and for one year thereafter, neither
Transcept nor any of its Affiliates will solicit or endeavor to entice away from
Purdue or its Affiliates, hire, or offer employment to, any person or entity who
is, or was within the one-year period immediately prior thereto, employed by
Purdue or its Affiliates, or otherwise interfere with any

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

87



--------------------------------------------------------------------------------

such person’s relationship with Purdue or its Affiliates; provided, however,
that this restrictive covenant shall not prohibit Transcept or its Affiliates
from making any general solicitation for employees or engaging in public
advertising of employment opportunities (including through the use of employment
agencies) not specifically directed to any of Purdue’s or its Affiliates’
respective directors, officers or employees. During the Term and for one year
thereafter, neither Purdue nor any of its Affiliates will solicit or endeavor to
entice away from Transcept or its Affiliates, hire, or offer employment to, any
person or entity who is, or was within the one-year period immediately prior
thereto, employed by Transcept or its Affiliates, or otherwise interfere with
any such person’s relationship with Transcept or its Affiliates; provided,
however, that this restrictive covenant shall not prohibit Purdue or its
Affiliates from making any general solicitation for employees or engaging in
public advertising of employment opportunities (including through the use of
employment agencies) not specifically directed to any of Transcept’s or its
Affiliates’ respective directors, officers or employees.

14.11 No Third Party Beneficiaries. This Agreement will be binding upon and
inure solely to the benefit of the Parties and their successors and permitted
assigns and no provision of this Agreement, express or implied, is intended to
or will be deemed to confer upon Third Parties any right, benefit, remedy,
claim, liability, reimbursement, claim of action or other right of any nature
whatsoever under or by reason of this Agreement other than the Parties and, to
the extent provided in Sections 10.1 and 10.2, the Indemnified Parties. Without
limitation, this Agreement will not be construed so as to grant employees of
either party in any country any rights against the other Party pursuant to the
laws of such country.

14.12 Performance by Affiliates. Any obligation of Transcept under or pursuant
to this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Transcept’s sole and exclusive option, either by Transcept directly or by any
Affiliate of Transcept that Transcept causes to satisfy, meet or fulfill such
obligation, in whole or in part. Any obligation of Purdue under or pursuant to
this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Purdue’s sole and exclusive option, either by Purdue directly or by any U.S.
Affiliate of Purdue that Purdue causes to satisfy, meet or fulfill such
obligation, in whole or in part. With respect to any particular action, the use
of the words “Transcept will” also means “Transcept will cause” the particular
action to be performed, and the use of the words “Purdue will” also means
“Purdue will cause” the particular action to be performed. Each of the Parties
guarantees the performance of all actions, agreements and obligations to be
performed by any Affiliates of such Party under the terms and conditions of this
Agreement, and shall cause its Affiliates to comply with the provisions of this
Agreement in connection with such performance. Any breach by a Party’s Affiliate
of any of such Party’s obligations under this Agreement shall be deemed a breach
by such Party, and the other Party may proceed directly against such Party
without any obligation to first proceed against such Party’s Affiliate.

14.13 Further Assurances and Actions. Each Party, upon the request of the other
Party, without further consideration, will do, execute, acknowledge, and deliver
or cause to be done, executed, acknowledged or delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney,
instruments and assurances as may be reasonably necessary to effect complete
consummation of the transactions contemplated by this Agreement, and to do all
such other acts, as may be necessary or appropriate in order to carry out the

 

88



--------------------------------------------------------------------------------

purposes and intent of this Agreement. The Parties agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

14.14 Compliance with Applicable Law. Each Party shall comply with all
Applicable Laws in the course of performing its obligations or exercising its
rights pursuant to this Agreement.

14.15 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.16 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.17 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

14.18 Counterparts. This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Signature Page to Follow

 

89



--------------------------------------------------------------------------------

CONFIDENTIAL

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the Effective Date.

 

TRANSCEPT PHARMACEUTICALS, INC.    

PURDUE PHARMACEUTICAL PRODUCTS L.P.

BY PURDUE PHARMACEUTICAL PRODUCTS

INC., ITS GENERAL PARTNER

By:  

/s/ Glenn A. Oclassen

    By:  

/s/ John H. Stewart

Name:  

Glenn A. Oclassen

    Name:  

John H. Stewart

Title:  

CEO and President

    Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBITS

Exhibit A - Transcept Patents

Exhibit B - Form of Trademark Assignment

Exhibit C - Transcept Trademarks and Domain Names

Exhibit D - Sales Force Minimum Qualifications

Exhibit E - Press Release

 

SCHEDULES

Schedule [***] – [***]

Schedule [***] – [***]

Schedule 9.11 – Material Contracts of Transcept

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT A

Transcept Patents

 

OMM File No.    Country    Title   

Application No.

Patent No.

  

Filing Date

Issue Date

   Status            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]1    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]            

[***]

   [***]    [***]    [***]    [***]    [***]

1 [***]

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

OMM File No.    Country    Title   

Application No.

Patent No.

  

Filing Date

Issue Date

   Status

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]1    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

OMM File No.    Country    Title   

Application No.

Patent No.

  

Filing Date

Issue Date

   Status

[***]

   [***]    [***]1    [***]    [***]    [***]

[***]

   [***]    [***]    [***]    [***]    [***]

Note: [***].

[***]: means:

 

(a) [***];

 

(b) [***];

 

(c) [***];

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(d) [***],

 

(e) [***]

 

(f) [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Trademark Assignment

TRANSCEPT PHARMACEUTICALS, INC., a Delaware corporation having its principal
offices at 1003 W. Cutting Blvd, Suite #110, Pt. Richmond, California 94804
(“Transcept”), owning the entire ownership of each of the INTERMEZZO™ and
INTERMID™ trademarks set forth on Schedule A hereto, hereby, for good and
valuable consideration received by Transcept, (a) confirms that it has sold and
assigned, and does hereby sell and assign, to PURDUE PHARMACEUTICAL PRODUCTS
L.P., a Delaware limited partnership having a place of business at One Stamford
Forum, 201 Tresser Boulevard, Stamford, Connecticut 06901-3431 (“Purdue”), its
successors and assigns the entire ownership interest in each of the INTERMEZZO™
and INTERMID™ trademarks set forth on Schedule A hereto and the goodwill
attached thereto, to be held and enjoyed by Purdue, its successors, assigns or
other legal representatives, to the full end of the term thereof, as may be
extended by law as fully and entirely as the same would have been held and
enjoyed by Transcept if this assignment and sale had not been made, including,
but not limited to, the right to sue for past infringement, and (b) authorizes
and requests the Commissioner of Patents and Trademarks and any other granting
authority to issue any trademark, and any extensions or Supplementary
Protections, resulting from or based in whole upon said INTERMEZZO™ and
INTERMID™ trademarks to Purdue.

 

Transcept Pharmaceuticals, Inc.

By:  

 

  Name:   Title:

 

1



--------------------------------------------------------------------------------

EXHIBIT C

Transcept Trademarks and Domain Names

Transcept Assigned Trademarks:

 

MARK   

APPLICATION/

REGISTRATION

NO.

   GOODS/SERVICES INTERMEZZO    Reg. No. 3,327,585    Pharmaceutical
preparations for the prevention and treatment of insomnia and other
sleep-related disorders, in Class 5 INTERMID    Reg. No. 3,327,586   
Pharmaceutical preparations for the prevention and treatment of insomnia and
other sleep-related disorders, in Class 5

Transcept Licensed Trademarks:

 

MARK   

APPLICATION/

REGISTRATION

NO.

   GOODS/SERVICES BIMUCORAL    Reg. No. 3,310,008   

Drug delivery agents consisting of compounds that facilitate delivery of a wide
range of pharmaceuticals, in

Class 5

Transcept Assigned Domain Names:

[***]

  

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

EXHIBIT D

SALES FORCE MINIMUM QUALIFICATIONS

[***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

EXHIBIT E

Press Release

 

LOGO [g28697image_001.jpg]

   LOGO [g28697image_002.jpg]

Purdue Pharmaceutical Products L.P. and Transcept Pharmaceuticals, Inc. Sign

Exclusive Agreement to Commercialize Intermezzo® in the United States

Transcept Retains Option to Co-Promote to Psychiatrists

Intermezzo® under FDA review for use as needed for the treatment of insomnia
when a middle-of-the-night awakening is followed by difficulty returning to
sleep

Stamford, CT, and Pt. Richmond, CA, August 2, 2009 – Purdue Pharmaceutical
Products L.P. and Transcept Pharmaceuticals, Inc. (Nasdaq: TSPT) today announced
entry into an exclusive license and collaboration agreement to commercialize
Intermezzo® (zolpidem tartrate sublingual tablet) in the United States. If
approved by the U.S. Food and Drug Administration (FDA), Intermezzo® has the
potential to be the first prescription sleep aid specifically approved for use
in the middle of the night at the time a patient awakens and has difficulty
returning to sleep. The FDA has established October 30, 2009 as the Prescription
Drug User Fee Act (PDUFA) action date for the Intermezzo® New Drug Application
(NDA).

In the agreement announced today, Transcept has granted Purdue and a Purdue
associated company an exclusive license to market, sell and distribute
Intermezzo® in the United States and the right to negotiate for the
commercialization of the product in Canada and Mexico. Transcept has retained an
option to co-promote Intermezzo® to psychiatrists in the United States and has
retained rights to commercialize Intermezzo® in the rest of the world.

Under the terms of the agreement, Purdue will pay Transcept near-term milestones
that include an upfront cash payment of $25 million and an additional payment of
up to $30 million based upon the timing of an FDA approval of Intermezzo®, which
approval and payment are subject to review and acceptance by Purdue. Transcept
is eligible to receive up to an additional $90 million upon reaching future
milestones related to achievement of intellectual property and U.S. net sales
targets.

Purdue will pay double-digit royalties to Transcept ranging up to the mid-twenty
percent level on U.S. net sales of Intermezzo®. If Transcept elects to exercise
its psychiatrist co-promotion option, Transcept will receive an additional
double-digit royalty on the portion of U.S. net sales generated by
psychiatrists. Under the agreement, Transcept can enter the market under the
co-promotion option as early as the first anniversary of the commercial launch
of Intermezzo® by Purdue.

Glenn A. Oclassen, President and Chief Executive Officer of Transcept, said,
“This agreement is a transforming event for Transcept. Purdue has an established
and growing primary care marketing and sales capability that we believe is
ideally positioned to introduce Intermezzo® to physicians. Purdue has a
demonstrated track-record in the key disciplines

 

1



--------------------------------------------------------------------------------

needed to drive the awareness and acceptance of Intermezzo®, including
successful experience marketing to national distributors, managed care
organizations and primary care physicians. We believe that Intermezzo® has the
potential to occupy an important position in the substantial worldwide market
for prescription sleep aids, and that our U.S. partnership with Purdue is a key
step toward the commercial success of Intermezzo®.”

Mr. Oclassen continued, “This agreement further increases our substantial cash
reserves and aligns us with a powerful partner that will make a significant U.S.
primary care sales and marketing investment. Our agreement with Purdue
establishes the potential for a substantial Transcept revenue stream, and now
enables us to focus increasing attention on prospective Intermezzo®
commercialization partners in other parts of the world. The increased resources
Transcept receives from this collaboration will also support our continued
product pipeline expansion efforts. Finally, our option to co-promote
Intermezzo® in the United States provides a foundation for achieving our
long-term goal of becoming a fully integrated specialty pharmaceutical company
and creating even greater value for our shareholders.”

Purdue’s President and Chief Executive Officer, John H. Stewart commented, “We
are excited to be working with Transcept towards the launch of this potential
new entry into the prescription sleep aid market. This agreement is part of
Purdue’s plan to diversify our product portfolio and broaden our commercial
focus into therapeutic areas that complement our leadership position in pain
management.” Mr. Stewart added, “We are confident that prescribers will find
Intermezzo® to be a valuable therapeutic option for managing patients with
middle-of-the-night sleep disorders that fall within the proposed indication for
the product’s use.”

About Intermezzo®

Intermezzo® (zolpidem tartrate sublingual tablet) has the potential to be the
first prescription sleep aid specifically approved for use in the middle of the
night at the time a patient awakens and has difficulty returning to sleep.
Intermezzo® is a sublingual low dose formulation of zolpidem, the active agent
most commonly prescribed in the United States for the treatment of insomnia.
Intermezzo® uses approximately one-quarter to one-third of the dose of active
drug contained in currently marketed zolpidem-based sleep aids, in a formulation
designed to promote rapid sublingual absorption. Transcept believes that
Intermezzo®, by combining the reduced zolpidem dose with administration only on
those nights when a middle of the night awakening actually occurs, has the
potential to reduce unnecessary sedative-hypnotic exposure.

Two Phase 3 clinical studies evaluated 376 patients receiving either Intermezzo®
or placebo. In the first study, a sleep laboratory trial using an objective
polysomnographic endpoint, Intermezzo® demonstrated a statistically significant
decrease versus placebo in the time it took patients to return to sleep as
measured by Latency to Persistent Sleep. In the second study, an outpatient
trial, Intermezzo® demonstrated a statistically significant decrease in Latency
to Sleep Onset, a subjective patient reported endpoint. The most common adverse
event seen in these trials was headache (2.7 percent active versus 1.4 percent
placebo in the outpatient study).

The FDA has established October 30, 2009 as its target date under PDUFA to take
action on its review of the NDA. Transcept is actively pursuing patents to
protect Intermezzo® in the

 

2



--------------------------------------------------------------------------------

United States and key non-U.S. markets, and, as part of the NDA submission, has
requested that the FDA grant three years of Hatch-Waxman marketing exclusivity
to Intermezzo®.

About Transcept

Transcept Pharmaceuticals, Inc. is a specialty pharmaceutical company focused on
the development and commercialization of proprietary products that address
important therapeutic needs in neuroscience. For further information, please
visit the company’s website at: www.transcept.com.

About Purdue

Purdue Pharma L.P. and its associated U.S. companies are privately-held
pharmaceutical companies known for pioneering research on persistent pain.
Headquartered in Stamford, CT, Purdue is engaged in the research, development,
production, and distribution of both prescription and over-the-counter medicines
and hospital products. Additional information about Purdue can be found at
www.purduepharma.com.

Transcept Conference Call

Transcept will host a conference call at 8:30 a.m. ET on Monday, August 3, 2009,
to discuss the agreement. The conference call will be simultaneously web cast on
the Investor Relations section of the Transcept website at www.transcept.com. A
replay of the call will be available on the website shortly after the conclusion
of the call until Monday, September 7, 2009.

Date: Monday, August 3, 2009

Time: 8:30 a.m. ET

Dial-in (U.S.): 877-545-1490

Dial-in (International): 719-325-4864

A telephone replay of the conference call will be available beginning August 3,
2009 at 11:30 a.m. ET and ending on August 17, 2009. The replay telephone number
is 888-203-1112 (U.S.) or 719-457-0820 (International), Replay Passcode:
5541799.

Transcept Forward-Looking Statements

This press release contains forward-looking statements that involve substantial
risks and uncertainties. All statements, other than statements of historical
facts, included in this press release regarding our strategy, future operations,
future financial position, future revenues, projected costs, prospects, plans
and objectives of management are forward-looking statements. Examples of such
statements include, but are not limited to, statements relating to expectations
with respect to the launch and market potential of Intermezzo®; expectations
with respect to the activities of Transcept and Purdue and the satisfaction of
conditions under the United States License and Collaboration Agreement
(Collaboration Agreement); expectations regarding potential milestone payments
and royalties under the Collaboration Agreement; the timing of regulatory
decisions with respect to the NDA for Intermezzo® with the FDA; expectations for
use of proceeds that may be obtained pursuant to the Collaboration Agreement;
plans of Transcept to exercise the option to co-promote Intermezzo® and to
develop a specialty sales force; plans of Purdue to make a significant U.S.
primary care marketing investment and prioritize Intermezzo® commercialization;
Intermezzo® being the

 

3



--------------------------------------------------------------------------------

first commercially available sleep aid in the United States in its target
indication; the potential reduction of hypnotic sleep aid dosing through use of
Intermezzo®; and the ability of Transcept to achieve its goal of becoming a
fully integrated specialty pharmaceutical

company. Transcept may not actually achieve the plans, intentions or
expectations disclosed in our forward-looking statements and you should not
place undue reliance on these forward-looking statements. Actual results or
events could differ materially from the plans, intentions and expectations
disclosed in the forward-looking statements we make. Various important factors
could cause actual results or events to differ materially from the
forward-looking statements that Transcept makes, including risks related to: the
opinion of the FDA on the sufficiency of the NDA to support marketing approval
of Intermezzo®; the grant by the FDA and maintenance of exclusivity to
Intermezzo® under Hatch-Waxman; a decision by Purdue to terminate the
Collaboration Agreement, even if the Intermezzo® NDA is approved; commercial
acceptance of Intermezzo®, if approved; competition for Intermezzo®, if
approved; unforeseen expenses related to FDA approval and the business of
Transcept generally; dependence on third parties to manufacture Intermezzo®; a
decision by Purdue to not devote sufficient time or resources to
commercialization of Intermezzo®; obtaining, maintaining and protecting the
intellectual property incorporated into Intermezzo®; other difficulties or
delays in the commercialization of Intermezzo®, carrying out activities or
obtaining payments under the Collaboration Agreement and clinical development
of, and obtaining regulatory approval for, Transcept product candidates; the
ability of Transcept to expand it product candidate portfolio; and the ability
of Transcept to obtain additional funding, if needed, to support its business
activities. These and other risks are described in greater detail in the “Risk
Factors” section of Transcept periodic reports filed with the SEC.
Forward-looking statements do not reflect the potential impact of any future
in-licensing, collaborations, acquisitions, mergers, dispositions, joint
ventures, or investments Transcept may enter into or make. Transcept does not
assume any obligation to update any forward-looking statements, except as
required by law.

 

Contacts:    Purdue Pharma L.P.    Transcept Pharmaceuticals, Inc. James Heins
   Greg Mann Senior Director, Public Affairs    Director of Corporate
Communications (203) 588-8069    (510) 215-3567 james.heins@pharma.com   
gmann@transcept.com Libby Holman    The Ruth Group Associate Director, Public
Affairs    Investors / Media (203) 588-7670    Sara Ephraim Pellegrino / Jason
Rando libby.holman@pharma.com    (646) 536-7017 / 7025   
spellegrino@theruthgroup.com    jrando@theruthgroup.com

 

4



--------------------------------------------------------------------------------

SCHEDULE [***]

[***]

 

[***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

SCHEDULE [***]

[***]

 

1. [***]

 

2. [***]

 

3. [***]

 

4. [***]

 

5. [***]

 

6. [***]

 

7. [***]

 

8. [***]

 

9. [***]

 

10. [***]

 

11. [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

12. [***]

 

13. [***]

 

14. [***]

 

15. [***]

 

16. [***]

 

17. [***]

 

18. [***]

 

19. [***]

 

20. [***]

 

21. [***]

 

22. [***]

 

23. [***]

 

24. [***]

 

25. [***]

 

26. [***]

 

27. [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

28. [***]

 

29. [***]

 

30. [***]

 

31. [***]

[***].

[***].

Table 1: [***]

 

[***]           [***]                   [***]           [***]   [***]      
        [***]               [***]               [***]               [***]    
[***]   [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]  
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***]   [***]   [***]   [***] [***]  
[***]   [***]   [***]   [***]   [***]   [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

Table 1: [***] (Continued)

 

[***]           [***]                   [***]           [***]   [***]      
        [***]               [***]               [***]               [***]    
[***]   [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***]   [***]   [***]   [***]

[***]

Table 2: [***]

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

[***]    [***]      [***]    [***]      [***]    [***]      [***]    [***]     
[***]    [***]      [***]    [***]      [***]    [***]      [***]    [***]     
[***]    [***]      [***]    [***]      [***]    [***]      [***]    [***]     

Table 3: [***]

 

[***]    [***]      [***]    [***]      [***]    [***]      [***]    [***]     
[***]    [***]      [***]    [***]     

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

[***]    [***]      [***]    [***]      [***]    [***]      [***]    [***]     
[***]    [***]      [***]    [***]      [***]    [***]     

[***].

Table 4: [***]

 

[***]

   [***]    [***]    [***]    [***]              [***]    [***]    [***]   
[***]              [***]    [***]    [***]    [***]              [***]    [***]
   [***]    [***]              [***]    [***]    [***]    [***]          

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

SCHEDULE 9.11

Material Contracts

 

1. Supply Agreement, by and between Transcept and Plantex USA, Inc., dated as of
March 31, 2006.

 

2. Letter Agreement, by and between Transcept and Plantex USA, Inc., dated as of
August 6, 2008.

 

3. Packaging and Supply Agreement, by and between Transcept and Anderson
Packaging, Inc., dated as of September 14, 2006.

 

4. Amendment to Packaging and Supply Agreement, by and between Transcept and
Anderson Packaging, Inc., dated as of August 9, 2008.

 

5. [***].

 

6. [***].

 

7. [***].

 

8. Manufacturing Services Agreement, among Transcept, Patheon Inc. and Patheon
Pharmaceuticals Inc., dated as of October 6, 2006.

 

9. Amendment #1 to Manufacturing Services Agreement, among Transcept, Patheon
Inc. and Patheon Pharmaceuticals Inc., dated as of January 1, 2008.

 

10. [***].

 

11. [***].

 

12. [***].

 

13. [***]

 

14. Supply and Sublicense Agreement, by and between Transcept and Mikart, Inc.,
dated as of January 22, 2008.

 

15. Manufacturing and Supply Agreement, by and between Transcept and Mikart,
Inc., dated as of August 21, 2008.

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

16. [***].

 

17. [***].

 

18. Packaging and Supply Agreement, by and between Transcept and Sharp
Corporation, dated as of June 16, 2008.

 

19. [***].

 

20. [***].

 

21. Supply and License Agreement, by and between Transcept and SPI Pharma, Inc.,
dated as of June 27, 2006.

 

22. Amendment #1 to Supply and License Agreement, by and between Transcept and
SPI Pharma, Inc., dated as of March 14, 2008.

 

23. Supply Agreement, by and between Transcept and SPI Pharma, Inc., dated as of
July 23, 2007.

 

24. [***].

 

25. [***].

 

26. [***].

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.

 

2